--------------------------------------------------------------------------------



Third Amended and Restated Multicurrency Credit Agreement

dated as of

June 26, 2003

among

General Binding Corporation,

The Banks Party Hereto,

and

Harris Trust and Savings Bank,
as Administrative Agent and Co-Lead Arranger,

LaSalle Bank National Association
as Syndication Agent and Co-Lead Arranger

and

General Electric Capital Corporation
as Documentation Agent

 

--------------------------------------------------------------------------------

 

Table of Contents

(This Table of Contents is not part of the Agreement)




PAGE

SECTION 1. THE COMMITTED FACILITIES

2

   Section 1.1. Term Loan Commitments

2

   Section 1.2. The Revolving Credit Commitments, the Committed Revolving Loans

3

   Section 1.3. Letters of Credit

3


SECTION 2. INTEREST RATES AND MANNER OF BORROWING TERM AND COMMITTED REVOLVING
LOANS


9

   Section 2.1. Applicable Interest Rates

9

   Section 2.2. Manner of Borrowing Committed Revolving Loans and Term Loans

12

   SECTION 3. THE DOMESTIC SWING LINE LOANS

14

   Section 3.1. The Domestic Swing Line Loans

14

   Section 3.2. Interest on Domestic Swing Line Loans

14

   Section 3.3. Requests for Domestic Swing Line Loans

15

   Section 3.4. Refunding Domestic Swing Line Loans

15

   Section 3.5. Participations

16

   Section 3.6. Indemnification

16


SECTION 4. THE MULTICURRENCY SWING LINE LOANS

17

   Section 4.1. The Multicurrency Swing Line Loans

17

   Section 4.2. Requests for Multicurrency Swing Line Loans

17

   Section 4.3. The Participating Interests

18

   Section 4.4. Indemnification

19


SECTION 5. GENERAL PROVISIONS APPLICABLE TO ALL LOANS

19

   Section 5.1. Interest Periods

19

   Section 5.2. Minimum Borrowing Amount

20

   Section 5.3. Maturity of Loans

20

   Section 5.4. Prepayments

21

   Section 5.5. Default Rate

26

   Section 5.6. The Notes

26

   Section 5.7. Commitments Terminations

27

   Section 5.8. Funding Indemnity

28

-i-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   Section 5.9. Rate and Determinations of Original Dollar Amount and U.S.
Dollar
Equivalent


28

   Section 5.10. (a) Designation of Borrowing Subsidiaries

29


SECTION 6. FEES AND PLACE AND APPLICATION OF PAYMENTS

29

   Section 6.1. Unused Fees

29

   Section 6.2. Letter of Credit Fees

29

   Section 6.3. Audit Fees

30

   Section 6.4. Administrative Agent Fees

30

   Section 6.5. Fee Calculations

30

   Section 6.6. Place of Payments

30

   Section 6.7. Funds and Remittance

31

   Section 6.8. Application of Payments

31


SECTION 7. SECURITY

33

   Section 7.1. Collateral

33

   Section 7.2. Liens on Real Property

34

   Section 7.3. Guarantees

34

   Section 7.4. Foreign Security

35

   Section 7.5. Further Assurances and Modifications

35


SECTION 8. DEFINITIONS; INTERPRETATIONS

37

   Section 8.1. Definitions

37

   Section 8.2. Interpretations

62

   Section 8.3. Change in Accounting Principles

62


SECTION 9. REPRESENTATIONS AND WARRANTIES OF COMPANY

63

   Section 9.1. Corporate Organization and Authority

63

   Section 9.2. Subsidiaries

63

   Section 9.3. Corporate Authority and Validity of Obligations

64

   Section 9.4. Financial Statements

64

   Section 9.5. No Litigation: No Labor Controversies

64

   Section 9.6. Taxes

64

   Section 9.7. Approvals

65

   Section 9.8. ERISA

65

   Section 9.9. Government Regulation

65

   Section 9.10. Margin Stock

65

   Section 9.11. Licenses and Authorizations; Compliance with Environmental and
Health
Laws


65

   Section 9.12. Ownership of Property; Liens

66

   Section 9.13. No Burdensome Restrictions; Compliance with Agreements

66

   Section 9.14. Full Disclosure

66

   Section 9.15. Not a Tax Shelter Transaction

66


-ii-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





SECTION 10. REPRESENTATIONS AND WARRANTIES OF BORROWING
SUBSIDIARIES


67

   Section 10.1. Corporate Organization and Authority

67

   Section 10.2. Corporate Authority and Validity of Obligations

67


SECTION 11. CONDITIONS PRECEDENT

67

   Section 11.1. Initial Borrowing

67

   Section 11.2. All Credit Events

70

   Section 11.3. First Borrowing by Each Borrowing Subsidiaries

71

   Section 11.4. Additional Conditions to Credit Events other than Refunding
Borrowing

72


SECTION 12. COVENANTS

72

   Section 12.1. Corporate Existence; Subsidiaries

72

   Section 12.2. Maintenance

72

   Section 12.3. Taxes

72

   Section 12.4. ERISA

73

   Section 12.5. Insurance

73

   Section 12.6. Financial Reports and Other Information

73

   Section 12.7. Bank Inspection Rights

76

   Section 12.8. Conduct of Business

76

   Section 12.9. Liens

76

   Section 12.10. Use of Proceeds; Regulation U

79

   Section 12.11. Sales and Leasebacks

79

   Section 12.12. Mergers, Consolidations and sales of Assets

79

   Section 12.13. Use of Property and Facilities; Environmental and Health and
Safety Laws

81

   Section 12.14. Investments, Acquisitions, Loans, Advances and Guaranties

81

   Section 12.15. Leverage Ratios

83

   Section 12.16. Fixed Charge Coverage Ratio

84

   Section 12.17. Consolidated Net Worth

85

   Section 12.18. Dividends and Other Restricted Payments

85

   Section 12.19. Company as Domestic Operation

86

   Section 12.20. Indebtedness

87

   Section 12.21. Consolidated Capital Expenditures

87

   Section 12.22. No Restrictions on Subsidiary Distributions

87

   Section 12.23. Transactions with Affiliates

87

   Section 12.24. Compliance with Laws

88

   Section 12.25. Subordinated Indebtedness

88

   Section 12.26. No changes in Fiscal Year

88


SECTION 13. EVENTS OF DEFAULT AND REMEDIES

88

   Section 13.1. Events of Default

88

   Section 13.2. Non-Bankruptcy Defaults

91


-iii-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   Section 13.3. Bankruptcy Defaults

91

   Section 13.4. Collateral for Undrawn Letters of Credit

91

   Section 13.5. Notice of Default

92

   Section 13.6. Expenses

92


SECTION 14. CHANGES IN CIRCUMSTANCES

92

   Section 14.1. Change of Law

92

   Section 14.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR

93

   Section 14.3. Increased Costs and Reduced Return

93

   Section 14.4. Lending Offices

95

   Section 14.5. Discretion of Bank as to Manner of Funding

95


SECTION 15. THE AGENTS

96

   Section 15.1. Appointment and Authorization of Agents

96

   Section 15.2. Agents and Its Affiliates

96

   Section 15.3. Actions by Agents

97

   Section 15.4. Consultation with Experts

97

   Section 15.5. Liability of Agents; Credit Decision

97

   Section 15.6. Indemnity

98

   Section 15.7. Resignation or Removal of Administrative Agent and Success or
Administrative Agents

98

   Section 15.8. Payments

99

   Section 15.9. Designation of Additional Agents

99


SECTION 16. THE GUARANTEES

100

   Section 16.1. The Guarantees

100

   Section 16.2. Guarantee Unconditional

100

   Section 16.3. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances


101

   Section 16.4. Waivers

101

   Section 16.5. Limit on Recovery

101

   Section 16.6. Stay of Acceleration

102

   Section 16.7. Benefit to Guarantors

102


SECTION 17. MISCELLANEOUS

102

   Section 17.1. Withholding Taxes

102

   Section 17.2. No Waiver of Rights

104

   Section 17.3. Non-Business Day

104

   Section 17.4. Documentary Taxes

104

   Section 17.5. Survival of Representations

105

   Section 17.6. Survival of Indemnities

105

   Section 17.7. Sharing of Set-Off

105

   Section 17.8. Notices

105

 

-iv-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   Section 17.9. Counterparts

106

   Section 17.10. Successors and Assigns

106

   Section 17.11. Participations and Note Assignees

106

   Section 17.12. Assignment of Commitments by Banks

107

   Section 17.13. Amendments

109

   Section 17.13A. Amendments to Loan  Documents

110

   Section 17.14. Headings

110

   Section 17.15. Legal Fees, Other Costs and Indeminatication

110

   Section 17.16. Set Off

111

   Section 17.17. Currency

111

   Section 17.18. Unlawful Interest

112

   Section 17.19. Several Liability of Foreign Borrowings

112

   Section 17.20. Entire Agreement, Construction and Waiver

112

   Section 17.21. Governing Law

113

   Section 17.22. Submission to Jurisdiction; Waiver of July Trial

113

   Section 17.23. Confidentiality

113

   Section 17.24. Previous Notes

114

   Section 17.25. Reaffirmation of Collateral Documents

114

   Section 17.26. Assignments and Assumptions of Loans and Commitments

114

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-1 Term Notes EXHIBIT A-2  Committed Revolving Loan Note EXHIBIT B
Domestic Swing Line Note EXHIBIT C Multicurrency Swing Line Note EXHIBIT D
Notice of Payment Request EXHIBIT E Existing Swaps/Existing Swap Providers
EXHIBIT F Compliance Certificate EXHIBIT G Election to Participate EXHIBIT H
Election to Terminate EXHIBIT I Opinion of Counsel EXHIBIT J Subsidiary
Guarantee Agreement EXHIBIT K Assignment and Acceptance EXHIBIT L Borrowing Base
Certificate SCHEDULE 1 Existing Letters of Credit SCHEDULE 9.2 List of
Subsidiaries SCHEDULE 9.8 ERISA SCHEDULE 9.12 Real Property SCHEDULE 11.1 (j)
Mortgage and Title Insurance SCHEDULE 12.9 Permitted Liens SCHEDULE 12.20
Permitted Indebtedness SCHEDULE 12.20 (f) Indebtedness of the type referred to
in clause (ii) of the definition
of "Permitted Foreign Subsidiary Support" outstanding on May 31, 2003

-v-

 

Third Amended and Restated Multicurrency Credit Agreement

        This Third Amended and Restated Multicurrency Credit Agreement (the
"Agreement") is entered into as of June 26, 2003, by and among General Binding
Corporation, a Delaware corporation (the "Company"), each of the financial
institutions or lending institutions which are or hereafter become party hereto
(hereinafter referred to as a "Bank" and collectively as the "Banks"), Harris
Trust and Savings Bank in its capacity as agent hereunder (hereinafter referred
to as the "Administrative Agent") and Co-Lead Arranger hereunder, LaSalle Bank
National Association in its capacity as Syndication Agent and Co-Lead Arranger
hereunder and General Electric Capital Corporation in its capacity as
Documentation Agent hereunder. The Company and each Borrowing Subsidiary are at
times hereinafter referred to individually as a "Borrower" and collectively as
the "Borrowers".

R E C I T A L S

        A.     The Borrowers, certain of the Banks, certain other lenders and
the Agents are currently party to that certain Second Amended and Restated
Multicurrency Credit Agreement dated as of January 11, 2002 (as amended, the
"Previous Credit Agreement"). The Borrowers hereby request that certain
amendments be made to the Previous Credit Agreement and, for the sake of clarity
and convenience, that the Previous Credit Agreement be restated as so amended.
As part of such amendments to the Previous Credit Agreement, the Borrowers have
requested that certain of the Banks refinance the Loans thereunder (the
"Previous Loans"), extend the maturity of the credit facility provided thereby,
and restate the amounts of Revolving Loans and Term Loans available thereunder,
all on and subject to the terms and conditions set forth below. This Agreement
shall become effective, and shall amend and restate the Previous Credit
Agreement, upon the execution of this Agreement by the Credit Parties signatory
hereto, the Administrative Agent and the Banks and the satisfaction of the
conditions precedent contained in Section 11 hereof; and from and after the
Effective Date, (i) all references made to the Previous Credit Agreement in the
Loan Documents or in any other instrument or document shall, without more, be
deemed to refer to this Third Amended and Restated Multicurrency Credit
Agreement and (ii) the Previous Credit Agreement shall be deemed amended and
restated in its entirety hereby.

        B.     The Banks, upon acceptance of this Agreement in writing and
satisfaction of the conditions precedent contained in Section 11 hereof, will
continue to lend monies and/or make advances, extensions of credit or other
financial accommodations to, on behalf of or for the benefit of the Borrowers
pursuant hereto, and any Previous Loans which were Committed Revolving Loans or
Term Loans under the Previous Credit Agreement and which are not repaid on the
Effective Date will automatically, and without further action on the part of the
Banks or any Borrower, become Committed Revolving Loans or Term Loans under this
Agreement and be evidenced by the Committed Revolving Loan Notes and Term Notes,
respectively, issued under this Agreement, all in the proportions allocated to
the various Banks as set forth herein and otherwise on the terms and conditions
set forth herein. Any Previous Loans which were Committed Revolving Loans under
the Previous Credit Agreement and which are repaid on the Effective Date will be
paid to the holders of the Committed Revolving Loan Notes issued under the
Previous Credit Agreement ratably according to their interests therein; provided
that Domestic Swing Line Loans and Multicurrency Swing Line Loans outstanding on
the Effective Date will become Domestic Swing Line Loans and Multicurrency Swing
Line Loans, respectively, under this Agreement and be evidenced by the Domestic
Swing Line Notes and Multicurrency Swing Line Notes, respectively, issued under
this Agreement. Any Previous Loans which were Term Loans under 

1

the Previous Credit Agreement and which are repaid on the Effective Date will be
paid to the holders of the Term Notes issued under the Previous Credit Agreement
ratably according to their interests therein.

        C.     With respect to the lenders under the Previous Credit Agreement,
the Obligations (under and as defined in the Previous Credit Agreement) owing to
(i) each of such lenders which is not a Bank hereunder shall be repaid and
satisfied in full on the Effective Date and (ii) each of such lenders which is a
Bank hereunder shall, except to the extent that any portion of such Obligations
(under and as defined in the Previous Credit Agreement) is repaid on the
Effective Date, be re-evidenced in the form and amount of the Obligations owing
to it hereunder, which shall for all purposes hereof supersede the Obligations
(under and as defined in the Previous Credit Agreement) owing to it under the
Previous Credit Agreement.

         Now, Therefore, in consideration of the recitals set forth above, which
by this reference are incorporated into this Agreement set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and subject to the terms and conditions hereof and on the
basis of the representations and warranties herein set forth, the Borrowers, the
Agents and the Banks hereby agree to the following:

Section 1.     The Committed Facilities.

        Section 1.1. Term Loan Commitments. Subject to the terms and conditions
hereof, each Bank with a Term Loan Commitment, by its acceptance hereof,
severally agrees to make a loan (individually a "Term Loan" and collectively for
all the Banks the "Term Loans") to the Company in U.S. Dollars in the amount of
such Bank's Term Loan Commitment, provided that, if such Bank was the holder of
a Term Loan under the Previous Credit Agreement, all or a portion of such
initial Term Loan represents a continuation and modification of such Bank's Term
Loan under the Previous Credit Agreement. The Term Loans shall initially be
advanced in a single Borrowing on the Effective Date. The Company may elect that
Borrowings of the Term Loans be outstanding as Domestic Rate Loans or
Eurocurrency Loans. As set forth in the last sentence of Section 5.4(a), Term
Loans may only be reborrowed in a Refunding Borrowing. For the avoidance of
doubt, it is hereby agreed and understood by all of the parties hereto,
notwithstanding any other provision of this Agreement or any other Loan Document
to the contrary, that (i) all references to "reborrowing" of any Loan in a
Refunding Borrowing refer solely to what is commonly referred to as the
"conversion" or "continuation" of the principal amount of an already outstanding
Loan at the end of any relevant Interest Period for such Loan, (ii) no such
"reborrowing" of any Loan in a Refunding Borrowing shall require that any Bank
advance any additional funds to any Borrower, i.e., the funds "reborrowed" for a
new Interest Period in such a Refunding Borrowing are the same funds which were
outstanding under the Loan maturing at the end of the expiring Interest Period,
and (iii) Refunding Borrowings exist under this Agreement solely to allow the
Borrowers to keep Loans outstanding for additional 

2

Interest Periods in light of the requirement under Section 5.3(a) hereof that
each Loan be repaid at the end of each Interest Period for such Loan.

        Section 1.2. The Revolving Credit Commitments; the Committed Revolving
Loans. Subject to the terms and conditions hereof, each Bank with a Revolving
Credit Commitment, by its acceptance hereof, severally agrees, before the
Revolving Credit Termination Date, to make a loan or loans (individually a
"Committed Revolving Loan" and collectively "Committed Revolving Loans") to each
and any Borrower from time to time on a revolving basis in U.S. Dollars and
Alternative Currencies in an aggregate outstanding Original Dollar Amount for
all the Borrowers (taken together) not to exceed its Revolving Credit
Commitment, provided that all or a portion of any Committed Revolving Loan
borrowed on the Effective Date represents a continuation and modification of
such Bank's Committed Revolving Loans under the Previous Credit Agreement. At no
time shall the aggregate Original Dollar Amount of outstanding Revolving Loans
(whether Committed Revolving Loans or Swing Line Loans) and L/C Obligations to
all Borrowers (taken together) exceed the lesser of (i) the Revolving Credit
Commitments then in effect, which Revolving Credit Commitments on the date
hereof total $72,500,000, and (ii) the Borrowing Base as then determined and
computed in accordance with the terms hereof, provided that the restriction
imposed by the foregoing clause (ii) shall be deleted, the Company shall no
longer be required to compute the Borrowing Base and all references herein to
the Borrowing Base and limitations on the amount of credit extended hereunder as
a result of the Borrowing Base, and all reporting relating to the Borrowing
Base, shall be of no further force or effect once the Company has demonstrated
by the delivery of Compliance Certificates hereunder that its Total Leverage
Ratio was less than 3.0 to 1.0 as of the end of each of the two most recent
fiscal quarters then ended, provided further that no Default or Event of Default
is continuing at the time of such demonstration. Each Borrowing of Committed
Revolving Loans shall be made ratably from the Banks in proportion to their
respective Revolver Percentages. The relevant Borrower may elect, through the
Company, that each Borrowing of Committed Revolving Loans denominated in U.S.
Dollars be made available by means of either Domestic Rate Loans or Eurocurrency
Loans. All Loans denominated in an Alternative Currency shall be Eurocurrency
Loans.

        Section 1.3. Letters of Credit. (a)  General Terms. Subject to the terms
and conditions hereof, as part of the credit facility under the Revolving Credit
Commitments, the Administrative Agent or Multicurrency Swing Line Bank (each an
"Issuing Agent") shall from time to time issue commercial and standby letters of
credit (each a "Letter of Credit") for the account of any one or more of the
Borrowers (whether or not also for the account of any other Subsidiary of the
Company as well) prior to the Revolving Credit Termination Date, provided that
(x) the aggregate Original Dollar Amount of L/C Obligations at any time
outstanding shall not exceed the difference between the Revolving Credit
Commitments in effect at such time (or, if less, the Borrowing Base as then
determined and computed in accordance with the terms hereof) and the aggregate
Original Dollar Amount of Revolving Loans (whether Committed Revolving Loans or
Swing Line Loans) then outstanding, and (y) the aggregate Original Dollar Amount
of L/C Obligations at any time outstanding shall not exceed the L/C Commitment
then in effect. Notwithstanding anything herein to the contrary, the Existing
Letters of Credit shall constitute "Letters of Credit" herein for all purposes
of this Agreement to the same extent, and with the same force and effect as if
such Letters of Credit had been issued under this Agreement at the 

3

request of the Company. Each Letter of Credit shall be issued by an Issuing
Agent, but each Bank (other than the Bank which issued such Letter of Credit)
shall be obligated to reimburse the relevant Issuing Agent for its Revolver
Percentage of the amount of each drawing thereunder and, accordingly, the
undrawn face amount of each Letter of Credit shall constitute usage of the
Revolving Credit Commitment of each Bank pro rata in accordance with each Bank's
Revolver Percentage.

        (b) Term. Each Letter of Credit issued hereunder shall expire not later
than the earlier of (i) one year from the date issued (or be cancelable not
later than one year from the date of issuance and each renewal) and (ii) the
Revolving Credit Termination Date; provided that any Letter of Credit with a
one-year tenor may provide for the renewal thereof for an additional one-year
period (which shall in no event extend beyond the date referred to in
clause (ii) of this Section 1.3(b)).

        (c) General Characteristics. Each Letter of Credit issued hereunder
shall be payable in U.S. Dollars or an Alternative Currency, shall conform to
the general requirements of the relevant Issuing Agent for the issuance of
commercial or standby letters of credit (as appropriate) as to form and
substance and shall be a letter of credit which the relevant Issuing Agent may
lawfully issue.

        (d) Applications. At the time the Company (acting on behalf of the
applicable Borrower) requests an Issuing Agent to issue a Letter of Credit (or
prior to the first issuance of a Letter of Credit, in the case of a continuing
application) for the account of any Borrower, such Borrower (jointly with any
other Borrower if such other Borrower elects in its discretion) shall execute
and deliver to such Issuing Agent an application for such Letter of Credit in
the form customarily prescribed by such Issuing Agent for a Letter of Credit of
the type requested (individually an "Application" and collectively the
"Applications"). Each Issuing Agent shall provide the Company and each Bank with
copies of any new form of Application that may, from time to time, be adopted by
such Issuing Agent.

        Notwithstanding anything contained in any Application to the contrary,

(i) each Borrower executing the Application for a Letter of Credit shall be
jointly and severally liable for all L/C Obligations in respect of such Letter
of Credit (nothing herein contained to impair or otherwise affect the joint and
several liability under Section 16 hereof of the Guarantors),

(ii) the Borrowers shall pay fees in connection with each Letter of Credit as
set forth in Section 6.2 hereof,

(iii) before the occurrence of an Event of Default, neither Issuing Agent will
call for the funding by a Borrower of any amount under a Letter of Credit before
being presented with a drawing thereunder,

4

(iv) upon the occurrence of the Revolving Credit Termination Date, the full
amount then available for drawing under all outstanding Letters of Credit shall
be immediately due and payable in the manner described in Section 13.4 hereof,
and

(v) if an Issuing Agent is not timely reimbursed in accordance with
Section 1.3(e) hereof (whether out of the proceeds of a Loan, including a
Committed Revolving Loan made pursuant to Section 2.2(c) hereof or otherwise)
for the amount of any drawing paid by such Issuing Agent under a Letter of
Credit on the date such drawing is paid, the joint and several obligation of the
applicable Borrowers (determined as set forth in clause (i) of this sentence) to
reimburse such Issuing Agent for the amount of such drawing shall bear interest
(which such Borrowers hereby promise to pay) from and after the date such
drawing is paid at a rate per annum equal to:

> > > (x) in the case of a drawing under a Letter of Credit denominated in U.S.
> > > Dollars or a Letter of Credit denominated in an Alternative Currency as to
> > > which the relevant Issuing Agent has requested reimbursement for such
> > > drawing in U.S. Dollars,
> > > 
> > > > (i) from the date such Issuing Agent paid such drawing to and including
> > > > the date two (2) Business Days after such payment, the sum of the
> > > > Applicable Margin plus the Domestic Rate from time to time in effect and
> > > > 
> > > > (ii) from the date two (2) Business Days after the date such Issuing
> > > > Agent paid such drawing to the date such Issuing Agent is reimbursed by
> > > > a Borrower therefor, the sum of 2% plus the Applicable Margin plus the
> > > > Domestic Rate from time to time in effect, and
> > > 
> > > (y) in the case of a drawing under a Letter of Credit denominated in an
> > > Alternative Currency as to which such Issuing Agent has requested
> > > reimbursement for such drawing in such Alternative Currency,
> > > 
> > > > (i) from the date such Issuing Agent paid such drawing to and including
> > > > the date two (2) Business Days after such payment, the sum of the
> > > > Applicable Margin plus the Overnight Foreign Currency Rate and
> > > > 
> > > > (ii) from the date two (2) Business Days after the date such Issuing
> > > > Agent paid such drawing to the date such Issuing Agent is reimbursed by
> > > > a Borrower therefor, the sum of 2% plus the Applicable Margin plus the
> > > > Overnight Foreign Currency Rate.

If an Issuing Agent issues any Letters of Credit with expiration dates that are
automatically extended, unless such Issuing Agent gives notice that the
expiration date will not so extend beyond its then scheduled expiration date,
such Issuing Agent will give such notice of non-renewal before the time
necessary to prevent such automatic extension if before such required notice
date (i) the expiration date of such Letter of Credit if so extended would be
after the date 

5

three (3) Business Days prior to the Revolving Credit Termination Date, (ii) the
Revolving Credit Commitments have been terminated or (iii) a Default or Event of
Default exists and the Required Banks have given the Administrative Agent and
the relevant Issuing Agent instructions not to so permit the extension of the
expiration date of such Letter of Credit. At least thirty (30) Business Days
before the date on which an Issuing Agent is required to give notice of the
non-renewal of such a Letter of Credit in order to prevent its automatic
extension, the Issuing Agent (other than an Issuing Agent then serving as
Administrative Agent) shall give notice to the Administrative Agent of such
circumstance and the Administrative Agent shall promptly notify each Bank
thereof. Each Issuing Agent agrees to issue amendments to the Letter(s) of
Credit increasing the amount, or extending the expiration date, thereof at the
request of the Company (acting on behalf of itself or pursuant to Section 5.10
hereof, a Borrowing Subsidiary) subject to the conditions of Section 11 and the
other terms of this Section 1.3. Each Issuing Agent (other than an Issuing Agent
then serving as Administrative Agent) shall promptly notify the Administrative
Agent of each request received by such Issuing Agent for the issuance of a
Letter of Credit or any extension, increase in the amount of or other
modification to a Letter of Credit and promptly furnish the Administrative Agent
with a copy of the completed Application for each Letter of Credit or in the
case of any such modification, a copy of the written request therefor. Each
Issuing Agent (other than an Issuing Agent then serving as Administrative Agent)
shall promptly notify the Administrative Agent of the issuance of each Letter of
Credit and each extension, increase in the amount or other modification of a
Letter of Credit and promptly furnish the Administrative Agent with a copy of
each Letter of Credit or modification thereof, as the case may be. The
Administrative Agent will promptly notify each Bank of each issuance of a Letter
of Credit and each extension or increase in the amount of a Letter of Credit. To
the extent so required by any Bank, each Issuing Agent shall furnish to such
Bank copies of Letters of Credit issued by such Issuing Agent and amendments
thereof. In the case of each such issuance, or increase in the amount of, any
Letter of Credit, the Administrative Agent shall determine and notify the
relevant Issuing Agent whether such amount would exceed any restriction in this
Section 1 on the aggregate face amount of Letters of Credit as set forth in
Section 11.2 hereof.

   

     (e) The Reimbursement Obligations. Subject to Section 1.3(d) hereof, the
joint and several obligations of the applicable Borrowers (determined as set
forth in clause (i) of the third sentence of Section 1.3(d) hereof) to reimburse
the relevant Issuing Agent for all drawings under a Letter of Credit (a
"Reimbursement Obligation") shall be governed by the Application related to such
Letter of Credit, except that (i) payments of drawings shall be made to the
Administrative Agent, not the Issuing Agent, and the Administrative Agent shall
promptly thereafter remit such payment in like funds as received to the relevant
Issuing Agent, (ii) the reimbursement by such Borrowers of drawings made under a
Letter of Credit denominated in U.S. Dollars shall be made in U.S. Dollars and
(iii) the reimbursement by such Borrowers of drawings made under a Letter of
Credit denominated in an Alternative Currency shall be made by payment in U.S.
Dollars of the U.S. Dollar Equivalent, calculated on the date the relevant
Issuing Agent paid such draws, of the amount paid by such Issuing Agent pursuant
to such drawing, or, if such Issuing Agent shall elect by notice to the Company
and the Administrative Agent, by payment in the Alternative Currency which was
paid by such Issuing Agent pursuant to such drawing in an amount equal to such
drawing and (iv) reimbursement in U.S. Dollars of a drawing paid shall be made
by no later than 1:30 p.m. (Chicago time) on the date when each drawing is paid
if the applicable Borrower is notified by the Issuing Agent by 11:00 a.m.
(Chicago time) that a reimbursement is due on that 



6

day or, if notice of such drawing is given to the applicable Borrower after
11:00 a.m. (Chicago time) on the date when such drawing is to be paid, by the
end of such day, and reimbursement in an Alternative Currency of a drawing paid
shall be made by no later than 12:00 noon local time at the place of payment or
if earlier, such local time as is necessary for such funds to be received and
transferred to the relevant Issuing Agent for same day value on the day such
Reimbursement Obligation is due; any payment of a Reimbursement Obligation
received after such time shall be deemed to have been received by the relevant
Issuing Agent on the next Business Day. If the applicable Borrowers do not make
any such reimbursement payment on the date due and the Participating Banks fund
their participations therein in the manner set forth in Section 1.3(f) below,
then all payments thereafter received by the Administrative Agent in discharge
of any of the relevant Reimbursement Obligations shall be distributed in
accordance with Section 1.3(f) below.

The joint and several obligations of the applicable Borrowers to the Issuing
Agents under this Section 1.3 shall be absolute, irrevocable and unconditional
under any and all circumstances whatsoever (except, without limiting such
Borrowers' joint and several obligations under each Application, to the extent
that a Borrower is relieved under applicable law (including as such, to the
extent applicable to a particular Letter of Credit, the then current Uniform
Customs and Practice for Documentary Credits of the International Chamber of
Commerce) from its obligation to reimburse an Issuing Agent for a drawing under
a Letter of Credit because of such Issuing Agent's failure to determine that
documents received under the Letter of Credit comply on their face with the
terms thereof).

        (f) The Participating Interests. Each Bank with a Revolving Credit
Commitment (other than the Issuing Agent for the applicable Letter of Credit),
by its acceptance hereof, severally agrees to purchase from the relevant Issuing
Agent, and such Issuing Agent hereby agrees to sell to each such Bank (in this
Section, a "Participating Bank"), an undivided percentage participating interest
(a "Participating Interest"), to the extent of its Revolver Percentage, in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, such
Issuing Agent. Upon any failure by the applicable Borrowers to pay any
Reimbursement Obligation at the time required on the date the related drawing is
paid, as set forth in Section 1.3(e) above, or if an Issuing Agent is required
at any time to return to a Borrower or to a trustee, receiver, liquidator,
custodian or other Person any portion of any payment of any Reimbursement
Obligation, each Participating Bank shall, not later than the Business Day it
receives a certificate in the form of Exhibit D hereto from the relevant Issuing
Agent (given directly or through the Administrative Agent) to such effect, if
such certificate is received before 1:00 p.m. (Chicago time), or not later than
the following Business Day, if such certificate is received after such time, pay
to the Administrative Agent for the account of the relevant Issuing Agent:

(i) in the case of a Reimbursement Obligation payable by the applicable
Borrowers in U.S. Dollars (including a Reimbursement Obligation payable in U.S.
Dollars by virtue of the Issuing Agent's election in Section 1.3(e) above to be
reimbursed in U.S. Dollars for a drawing it paid in an Alternative Currency), an
amount equal to such Participating Bank's Revolver Percentage of such unpaid or
recaptured Reimbursement Obligation, such payment to be made in lawful money in
the United States, in 

7

immediately available funds at the Administrative Agent's principal office in
Chicago, Illinois, together with interest on such amount accrued from the date
the related payment was made by the relevant Issuing Agent to the date of such
payment by such Participating Bank at a rate per annum equal to (x) from the
date the related payment was made by such Issuing Agent to and including the
date two (2) Business Days after payment by such Participating Bank is due
hereunder, the Federal Funds Rate for each such day and (y) from the date two
(2) Business Days after the date such payment is due from such Participating
Bank to the date such payment is made by such Participating Bank, the Domestic
Rate in effect for each such day and

(ii) in the case of a Reimbursement Obligation payable by the applicable
Borrowers in an Alternative Currency, an amount equal to such Participating
Bank's Revolver Percentage of such unpaid or recaptured Reimbursement
Obligation, such payment to be made in such Alternative Currency in such funds
which are then customary for the settlement of international transactions in
such currency, together with interest on such amount accrued from the date the
related payment was made by the relevant Issuing Agent to the date of such
payment by the Participating Bank at a rate per annum equal to:

> > > (x) from the date the related payment was made by such Issuing Agent to
> > > and including the date two (2) Business Days after payment by such
> > > Participating Bank is due hereunder, the Overnight Foreign Currency Rate
> > > for each such day and
> > > 
> > > (y) from the date two (2) Business Days after the date such payment is due
> > > from such Participating Bank to the date such payment is made by such
> > > Participating Bank, the sum of 1% plus the Overnight Foreign Currency Rate
> > > for each such day.

Each such Participating Bank shall thereafter be entitled to receive its
Revolver Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon, with the relevant Issuing
Agent retaining its Revolver Percentage as a Bank hereunder.

        The several obligations of the Participating Banks to the Issuing Agents
under this Section 1.3 shall be absolute, irrevocable and unconditional under
any and all circumstances whatsoever (except, without limiting the applicable
Borrowers' joint and several obligations under each Application, to the extent
that such Borrowers are relieved under applicable law (including as such, to the
extent applicable to a particular Letter of Credit, the then current Uniform
Customs and Practice for Documentary Credits of the International Chamber of
Commerce) from their obligation to reimburse an Issuing Agent for a drawing
under a Letter of Credit because of such Issuing Agent's failure to determine
that documents received under the Letter of Credit comply on their face with the
terms thereof) and shall not be subject to any set-off, counterclaim or defense
to payment which any Participating Bank may have or have had against the
Borrowers, an Issuing Agent, the Administrative Agent, any other Bank or any
other Person whatsoever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of any Revolving Credit Commitment of any Bank, and
each payment by a Participating Bank under 

8

this Section 1.3 shall be made without any offset, abatement, withholding or
reduction whatsoever. The Administrative Agent and Issuing Agents shall be
entitled to offset amounts received for the account of a Bank under this
Agreement against unpaid amounts due from such Bank to the Administrative Agent
hereunder (whether as fundings of participations or otherwise), but shall not be
entitled to offset against amounts owed to the Administrative Agent or any
Issuing Agent by any Bank arising outside the Loan Documents.

        (g) Indemnification. The Participating Banks shall, to the extent of
their respective Revolver Percentages, indemnify each Issuing Agent (to the
extent not reimbursed by the Borrowers and without in any way impairing or
otherwise affecting the Borrowers' joint and several obligations to do so)
against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from the Issuing
Agent's gross negligence or willful misconduct) that the Issuing Agent may
suffer or incur in connection with any Letter of Credit. The obligations of the
Participating Banks under this Section 1.3(g) and all other parts of this
Section 1.3 shall survive termination of this Agreement and of all other
L/C Documents.

        (h) Outstanding Amount of Letters of Credit. For all purposes of this
Agreement, Letters of Credit shall be deemed outstanding as of any time in an
amount equal to the aggregate undrawn amount then available thereunder
(determined in accordance with Section 5.9 hereof) plus all unpaid Reimbursement
Obligations then outstanding. For such purposes, the undrawn amount available
under a Letter of Credit shall be the maximum amount which can be drawn
thereunder under any circumstances and over any period of time.

        (i) Bond Letters of Credit. The Borrowers and the Banks acknowledge and
agree that (x) the Bond Letters of Credit may provide for automatic reductions
and reinstatements as set forth in the provisions of such Bond Letters of
Credit, and (y) the Bond Letters of Credit may provide for the beneficiary
thereof to reduce from time to time the amounts available to be drawn thereon.
Each Bank acknowledges that, because the interest component of any Bond Letter
of Credit may be reinstated at a time when the applicable Borrower has not
reimbursed the Banks in full for an interest drawing under such Bond Letter of
Credit, the total L/C Obligations may exceed the aggregate L/C Commitments of
the Banks, and each Bank agrees to pay the Administrative Agent its Revolver
Percentage of any drawing under such Bond Letter of Credit notwithstanding that
any such payment may result in the aggregate amount owing from such Bank
hereunder exceeding the L/C Commitment of such Bank. The Company will at all
times maintain aggregate Unused Revolving Credit Commitments sufficient to cover
at least one periodic interest payment with respect to each Bond Letter of
Credit which is a direct-pay letter of credit, to the extent that such amount is
not already included in the face amount of each such Bond Letter of Credit.

Section 2.     Interest Rates and Manner of Borrowing Term and Committed
Revolving Loans.

        Section 2.1. Applicable Interest Rates. (a) Domestic Rate Loans. Each
Domestic Rate Loan made by a Bank shall bear interest (computed on the basis of
a 365 or 366 day year, as applicable, and actual days elapsed) on the unpaid
principal amount thereof from the date such 

9

Loan is made until maturity (whether by acceleration or otherwise) at a rate per
annum equal to the sum of the Applicable Margin plus the Domestic Rate from time
to time in effect, payable on the last day of the applicable Interest Period and
at maturity (whether by acceleration or otherwise).

        "Domestic Rate"

means for any day the greater of:



(i) the rate of interest announced by the Administrative Agent from time to time
as its prime commercial rate, or equivalent, as in effect on such day, with any
change in the Domestic Rate resulting from a change in said prime commercial
rate to be effective as of the date of the relevant change in said prime
commercial rate; and

(ii) the sum of (x) the rate determined by the Administrative Agent to be the
prevailing rate per annum (rounded upward, if necessary, to the next higher
1/100 of 1%) at approximately 10:00 a.m. (Chicago time) (or as soon thereafter
as is practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) for the purchase at face value of overnight
Federal funds in an amount comparable to the principal amount owed to the
Administrative Agent for which such rate is being determined, plus (y) 1/2 of 1%
(0.50%).

        (b) Eurocurrency Loans. Each Eurocurrency Loan made by a Bank shall bear
interest during each Interest Period it is outstanding (computed on the basis of
a year of 360 days and actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is made until maturity (whether by acceleration
or otherwise) at a rate per annum equal to the sum of LIBOR plus the Applicable
Margin applicable to such Loan, payable on the last day of the applicable
Interest Period and at maturity (whether by acceleration or otherwise), and, if
the applicable Interest Period is longer than three months, on each day
occurring every three months after the date such Loan is made. A Eurocurrency
Loan shall bear additional interest in the events, on the terms and in the
amount set forth in the immediately following paragraph.

        In addition to the interest on a Eurocurrency Loan described in the
immediately preceding paragraph, the applicable Borrower shall pay to each
affected Bank, so long as (a) such Bank shall be required under regulations of
the Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency Loans
and (b) as a result the cost to such Bank (or its applicable Lending Office) of
making or maintaining its Eurodollar Loans is increased, additional interest on
the unpaid principal amount of each affected Loan of such Bank from the date of
such Loan until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (a) LIBOR for
such Interest Period for such Eurocurrency Loan from (B) the rate obtained by
dividing such LIBOR by a percentage equal to one hundred percent (100%) minus
the Eurocurrency Reserve Percentage of such Bank for such Interest Period,
payable on each date on which interest is payable on such Eurocurrency Loan. Any
Bank wishing to require payment of such additional interest (x) shall so notify
the Company and the Administrative Agent, in which case such additional interest
on the Eurodollar Loans of such Bank shall be payable to the Administrative
Agent for the account of such Bank at the place indicated in such notice with
respect to each Interest Period commencing at least five (5) Business Days after
the giving of 

10

such notice and (y) shall furnish to the Company at least five (5) Business Days
prior to each date on which interest is payable on the Eurodollar Loans a
certificate setting forth the amount to which such Bank is then entitled under
this Section (which shall be consistent with such Bank's good faith estimate of
the level at which the related reserves are maintained by it and generally
consistent with such Bank's application of such requirement to other similarly
situated borrowers obligated under similar provisions in their loan agreements
to provide such compensation). Such certificate shall be conclusive and binding
absent demonstrable error.

        "LIBOR"

means, for an Interest Period for a Borrowing of Eurocurrency Loans, (a) the
LIBOR Index Rate for such Interest Period, if such rate is available, and (b) if
the LIBOR Index Rate cannot be determined, the average rate of interest per
annum (rounded upwards, if necessary, to the nearest one hundred-thousandth of a
percentage point) at which deposits in U.S. Dollars or the relevant Alternative
Currency, as appropriate, in immediately available and freely transferable funds
are offered to the Administrative Agent (or, in the case of Multicurrency Swing
Line Loans, the Multicurrency Swing Line Bank) at 11:00 a.m. (London, England
time) two (2) Business Days before the beginning of such Interest Period by
major banks in the interbank eurocurrency market for delivery on the first day
of and for a period equal to such Interest Period in an amount equal or similar
to the principal amount of the Eurocurrency Loan scheduled to be made by (x) in
the case of Committed Eurocurrency Loans, the Administrative Agent as part of
such Borrowing and (y) in the case of Multicurrency Swing Line Loans, the
Multicurrency Swing Line Bank.



        "LIBOR Index Rate"

means, for any Interest Period, the rate per annum (rounded upwards, if
necessary, to the next higher one hundred-thousandth of a percentage point) for
deposits in U.S. Dollars or the relevant Alternative Currency, as appropriate,
for a period equal to such Interest Period, which appears on the appropriate
Telerate Page (or, if the appropriate Telerate Page is unavailable or such rates
does not appear thereon for any reason, the appropriate page from any other
generally recognized financial information service which displays the British
Bankers' Association Interest Settlement Rates for deposits in U.S. Dollars or
the appropriate Alternative Currency) as of 11:00 a.m. (London, England time) on
the day two (2) Business Days before the commencement of such Interest Period.



        "Telerate Page"

means the page designated on the Telerate Service (or such other service as may
be nominated by the British Bankers' Association as the information vendor) for
the purpose of displaying British Bankers' Association Interest Settlement Rates
for deposits of U.S. Dollars, currently displayed on Page 3750, or of the
appropriate Alternative Currency.



        (c) Alternative Currencies. On the date the Company (acting on behalf of
the applicable Borrower) requests a Borrowing of Eurocurrency Loans in an
Alternative Currency to any Borrower, as provided in Section 2.2(a) below, the
Administrative Agent shall promptly notify each Bank of the currency in which
such Borrowing is requested. If such Alternative Currency is not available to a
Bank in sufficient amount and for a sufficient term to enable it to make the
Loan requested of it as part of such Eurocurrency Borrowing and such Bank so
notifies the Administrative Agent no later than 3:00 p.m. (Chicago time) on the
same day it receives notice from the Administrative Agent of such requested
Loan, the Administrative Agent shall promptly so notify the Company. If the
Company or any Borrowing Subsidiary nevertheless 

11

desires such Borrowing, the Company (acting on behalf of the applicable
Borrower) must notify the Administrative Agent by no later than 4:00 p.m.
(Chicago time) on such day. If the Administrative Agent does not receive such
notice from the Company by 4:00 p.m. (Chicago time), the Company shall
automatically be deemed to have revoked on behalf of such Borrower that
Borrower's request for the Borrowing of Eurocurrency Loans and the
Administrative Agent will promptly notify the Banks of such revocation. Such
revocation shall not require any payment under the funding indemnity set forth
in Section 5.8 hereof. If the Company (acting on behalf of the applicable
Borrower) gives such notice by 4:00 p.m. (Chicago time), each Bank that did not
notify the Administrative Agent by 3:00 p.m. (Chicago time) that the requested
Alternative Currency is unavailable to it to fund the requested Loan shall,
subject to Section 11 hereof, make its Loan in the requested Alternative
Currency in accordance with Section 2.2(d) hereof. Each Bank that did so notify
the Administrative Agent by 3:00 p.m. (Chicago time) that it would not be able
to make the Loan requested from it shall, subject to Section 14 hereof, make a
Eurocurrency Loan denominated in U.S. Dollars in the Original Dollar Amount of,
and with the same Interest Period as, the Eurocurrency Loan such Bank was
originally requested to make. Such Eurocurrency Loan denominated in U.S. Dollars
shall be made by the affected Bank on the same day as the other Banks make their
Eurocurrency Loans denominated in the applicable Alternative Currency as part of
the relevant Borrowing of Eurocurrency Loans, but shall bear interest with
reference to the LIBOR applicable to U.S. Dollars rather than the relevant
Alternative Currency for the applicable Interest Period and shall be made
available in accordance with the procedures for disbursing U.S. Dollar Loans
under Section 2.2(d) hereof. Such an affected Bank's making of a Eurocurrency
Loan in U.S. Dollars rather than in the Alternative Currency shall not require
any payment under the funding indemnity set forth in Section 5.8 hereof. Any
Loan made in an Alternative Currency shall be advanced in such currency, and all
payments of principal and interest thereon shall be made in such Alternative
Currency.

        Section 2.2. Manner of Borrowing Committed Revolving Loans and Term
Loans. (a) Notice to the Administrative Agent. In order for any Borrower to
borrow any Committed Revolving Loans or for the Company to borrow Term Loans,
the Company (acting on behalf of the applicable Borrower) shall give telephonic
or telecopy notice to the Administrative Agent (which notice shall, except as
provided in Section 2.1(c) hereof, be irrevocable once given and, if by
telephone, shall, except as provided in Section 2.1(c) hereof, be promptly
confirmed in writing) (i) by no later than 2:00 p.m. (Chicago time) on the date
at least four (4) Business Days before the date of each requested Borrowing of
Eurocurrency Loans denominated in an Alternative Currency, (ii) by no later than
2:00 p.m. (Chicago time) on the date at least three (3) Business Days before the
date of each requested Borrowing of Eurocurrency Loans denominated in U.S.
Dollars, and (iii) by no later than 10:00 a.m. (Chicago time) on the date of
each requested Borrowing of Domestic Rate Loans. Each such notice shall specify
the date of the requested Borrowing (which shall be a Business Day), the amount
of the requested Borrowing, the type of Loans to comprise such Borrowing, if
such Borrowing is to be comprised of Eurocurrency Loans, the Interest Period
applicable thereto and the currency in which such Loan is to be denominated and,
if such Borrowing (in the case of a Committed Revolving Loan only) is to be made
by a Borrowing Subsidiary, the Borrowing Subsidiary for whose account such Loan
shall be disbursed. Each Borrower agrees that the Administrative Agent may rely
on any such telephonic or telecopy notice, and any notice under Section 2, given
by any person who identifies himself or herself as being an Authorized
Representative without the necessity of independent investigation 

12

and, in the event any telephonic notice conflicts with the written confirmation,
such notice shall govern if the Administrative Agent has acted in reliance
thereon. Term Loans may only be borrowed in U.S. Dollars.

        (b) Notice to the Banks. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Bank with a Commitment to lend the
relevant type of Loan of any notice from the Company received pursuant to
Section 2.2(a) above. The Administrative Agent shall give notice to the Company
and each Bank with a Commitment to lend the relevant type of Loan by like means
of the interest rate applicable to each Borrowing of Eurocurrency Loans and, if
such Borrowing is denominated in an Alternative Currency, shall give notice by
such means to the Company and each such Bank of the Original Dollar Amount
thereof.

        (c) Borrower's Failure to Notify. If the Company fails to give notice of
the reborrowing of any outstanding principal amount of a Borrowing by any
Borrower of Committed Revolving Loans or Term Loans denominated in U.S. Dollars
before the last day of its Interest Period within the period required by
Section 2.2(a) and has not notified the Administrative Agent by 10:00 a.m.
(Chicago time) on such last day of the Interest Period that the Company or such
Borrower intends to repay such Borrowing through funds not borrowed hereunder,
such Borrowing shall automatically be repaid through a Borrowing by the same
Borrower of Committed Domestic Rate Loans, subject to Section 11.2 hereof. If
the Company fails to give notice pursuant to Section 2.2(a) above of the
reborrowing of the outstanding principal amount of a Borrowing by any Borrower
of Eurocurrency Loans denominated in an Alternative Currency before the last day
of its Interest Period within the period required by Section 2.2(a) and has not
notified the Administrative Agent within the period required by 10:00 a.m.
(Chicago time) on the Business Day four (4) Business Days prior to the day such
Borrowing matures that the Company or such Borrower intends to repay such
Borrowing through funds not borrowed hereunder, such Borrowing shall
automatically be repaid through a Borrowing by the same Borrower of Committed
Eurocurrency Loans in the same Alternative Currency with an Interest Period of
one month, subject to Section 11.2 hereof, including the application of
Section 5.2 and of the restrictions contained in the definition of Interest
Period. In the event the Company fails to give notice pursuant to Section 2.2(a)
above of a Borrowing equal to the amount of a Reimbursement Obligation of any
Borrower payable in U.S. Dollars and has not notified the Administrative Agent
by 10:00 a.m. (Chicago time) on the day such Reimbursement Obligation becomes
due that it intends to repay such Reimbursement Obligation through funds not
borrowed under this Agreement, the Company shall be deemed to have requested a
Borrowing by the Company of Domestic Rate Loans on such day in the amount of the
Reimbursement Obligation then due, subject to Section 11 hereof, which Borrowing
shall be applied to pay the Reimbursement Obligation then due.

        (d) Disbursement of Committed Revolving Loans and Term Loans. Not later
than 12:00 noon (Chicago time) on the date of any Borrowing of Committed
Revolving Loans denominated in U.S. Dollars (other than a Refunding Borrowing),
or of the initial Borrowing of Term Loans on the Effective Date, subject to
Section 11 hereof, each Bank with a Commitment to lend the relevant type of Loan
shall make available its Loan comprising part of such Borrowing in funds
immediately available in Chicago, Illinois at the principal office of the
Administrative Agent or, if such Borrowing of Committed Revolving Loans is
denominated in an

13

Alternative Currency, each Bank with a Commitment to lend Committed Revolving
Loans shall, subject to Section 2.1(c) and Section 11 hereof, make available its
Loan comprising part of such Borrowing at such office as the Administrative
Agent has previously specified in a notice to each such Bank, in such funds as
are then customary for the settlement of international transactions in such
currency and no later than such local time as is necessary for such funds to be
received and transferred to the relevant Borrower for same day value on the date
of the Borrowing. The Administrative Agent shall make Loans available to the
relevant Borrower at such office as the Administrative Agent has previously
agreed to with the Company (acting on behalf of such Borrower), in each case in
the type of funds received by the Administrative Agent from the Banks. To the
extent a Borrowing is a reborrowing (as described in the last sentence of
Section 1.1, in whole or in part, of the principal amount of a maturing
Borrowing by the same Borrower of Committed Revolving Loans or Term Loans (a
"Refunding Borrowing"), each Bank shall record the Loan made by it as a part of
such Refunding Borrowing on its books and records or on a schedule to its
Committed Revolving Loan Note or Term Note, as the case may be, as provided in
Section 5.6(e) hereof, and shall effect the repayment, in whole or in part, as
appropriate, of its maturing Loan through the proceeds of such new Loan.

Section 3.     The Domestic Swing Line Loans.

        Section 3.1. The Domestic Swing Line Loans. Subject to all of the terms
and conditions hereof, the Bank then acting as Administrative Agent (the
"Domestic Swing Line Bank") agrees to make loans in U.S. Dollars to each and any
Borrower ("Domestic Swing Line Loans") which shall not in the aggregate (for all
the Borrowers taken together) at any time outstanding exceed the lesser of
(i) the Domestic Swing Line Commitment or (ii) the difference between (x) the
Revolving Credit Commitments in effect at such time (or, if less, the Borrowing
Base as then determined and computed in accordance with the terms hereof) and
(y) the aggregate Original Dollar Amount of all Revolving Loans (whether
Committed Revolving Loans or Swing Line Loans) and L/C Obligations then
outstanding. The Domestic Swing Line Commitment shall be available to each and
any Borrower and may be availed of by each Borrower from time to time and
Borrowings thereunder may be repaid and used again during the period ending on
the Revolving Credit Termination Date. Without regard to the face principal
amount of the Domestic Swing Line Note issued by a given Borrower, the actual
principal amount at any time outstanding and owing by such Borrower on account
of such Domestic Swing Line Note on any date during the period ending on the
Revolving Credit Termination Date shall be the sum of all Domestic Swing Line
Loans then or theretofore made thereon through such date less all payments
actually received thereon through such date.

        Section 3.2. Interest on Domestic Swing Line Loans. Each Domestic Swing
Line Loan shall bear interest (computed on the basis of a year of 365/366 days
and actual days elapsed) for the Interest Period selected therefor at the
Domestic Swing Line Rate for such Interest Period, provided that if any Domestic
Swing Line Loan is not paid when due (whether by lapse of time, acceleration or
otherwise), such Domestic Swing Line Loan shall bear interest whether before or
after judgment, until payment in full thereof through the end of the Interest
Period then applicable thereto at the rate set forth in Section 5.5 hereof.
Interest on each Domestic Swing Line Loan shall be due and payable on the last
day of each Interest Period applicable thereto,

14

 and interest after maturity (whether by lapse of time, acceleration or
otherwise) shall be due and payable upon demand.

        Section 3.3. Requests for Domestic Swing Line Loans. The Company (acting
on behalf of the applicable Borrower) shall give the Domestic Swing Line Bank
prior notice (which may be written or oral) no later than 12:00 Noon (Chicago
time) on the Business Day upon which the applicable Borrower requests that any
Borrowing of a Domestic Swing Line Loan be made to such Borrower, of the name of
such Borrower, the amount and date (which must be a Business Day) of such
Domestic Swing Line Loan and the Interest Period selected therefor. Within
thirty (30) minutes after receiving such notice, the Domestic Swing Line Bank
shall quote the Company an interest rate per annum (computed on the basis of a
year of 365/366 days and actual days elapsed) determined in its discretion (but
in no event to be greater than the sum of the Domestic Rate then in effect plus
the Applicable Margin for Committed Revolving Loans which are Domestic Rate
Loans) to the Company at which the Domestic Swing Line Bank would be willing to
make the Borrowing of such Domestic Swing Line Loan available to the applicable
Borrower for such Interest Period (the rate so quoted for the Borrowing of a
given Domestic Swing Line Loan being herein referred to as the "Domestic Swing
Line Rate" for such Loan). Each Borrower acknowledges and agrees that the
interest rate quote is given for immediate and irrevocable acceptance by the
Company (acting on behalf of the applicable Borrower), and if the Company does
not so immediately accept the Domestic Swing Line Rate for the full amount
requested for the Borrowing of such Domestic Swing Line Loan, the Domestic Swing
Line Rate shall be deemed immediately withdrawn and the Borrowing of such
Domestic Swing Line Loan shall not be made. Subject to all of the terms and
conditions hereof, the proceeds of each Borrowing of a Domestic Swing Line Loan
shall be made available to the applicable Borrower no later than 3:00 p.m.
(Chicago time) on the date so requested at the offices of the Administrative
Agent in Chicago, Illinois. Notwithstanding the foregoing, (i) the obligation of
the Domestic Swing Line Bank to make Domestic Swing Line Loans shall be subject
to all of the terms and conditions of this Agreement and (ii) the Domestic Swing
Line Bank shall not be obligated to make more than one Domestic Swing Line Loan
during any one day.

        Section 3.4. Refunding Domestic Swing Line Loans. In its sole and
absolute discretion, the Domestic Swing Line Bank may at any time, on behalf of
the applicable Borrower (each Borrower hereby irrevocably authorizing the
Domestic Swing Line Bank to act on its behalf for such purpose), request each
Bank with a Revolving Credit Commitment to make a Committed Revolving Domestic
Rate Loan to such Borrower (as the Domestic Swing Line Bank elects in its
discretion) in an amount equal to such Bank's Revolver Percentage of the amount
of the Domestic Swing Line Loans outstanding on the date such notice is given.
Whether or not any of the conditions of Section 11.2 are fulfilled on such date,
unless a Bank is legally precluded from doing so (because, for example, of the
applicable Borrower's bankruptcy), such Bank shall make the proceeds of its
requested Committed Revolving Domestic Rate Loan available to the Domestic Swing
Line Bank, in immediately available funds, at the principal office of the
Domestic Swing Line Bank in Chicago, Illinois, before 12:00 noon (Chicago time)
on the Business Day following the day such notice is given. The proceeds of such
Committed Revolving Domestic Rate Loans shall be immediately applied to repay
the outstanding Domestic Swing Line Loans.

15

        Section 3.5. Participations. If any Bank with a Revolving Credit
Commitment (other than the Domestic Swing Line Bank) fails for any reason to
make a Committed Revolving Domestic Rate Loan when requested by the Domestic
Swing Line Bank pursuant to Section 3.4 above, or if the Domestic Swing Line
Bank is required at any time to return to a Borrower or to a trustee, receiver,
liquidator, custodian or other Person any portion of any payment of any Domestic
Swing Line Loan, each such Bank (in this Section, a "Participating Bank") will,
by the time and in the manner such Committed Revolving Loan was to have been
funded to the Domestic Swing Line Bank, purchase from the Domestic Swing Line
Bank an undivided participating interest in the outstanding Domestic Swing Line
Loans in an amount equal to such Participating Bank's Revolver Percentage of the
aggregate principal amount of Domestic Swing Line Loans that were to have been
repaid with such Committed Revolving Loans or such recaptured Domestic Swing
Line Loans, as the case may be. Each Participating Bank's obligation to fund
such participation shall bear interest from the date due until funded at the
rate per annum equal to (i) from the date the related payment was due from such
Participating Bank to the date two (2) Business Days thereafter, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Participating Bank to the date such
payment is made by such Participating Bank, the Domestic Rate in effect for each
such day. Each Participating Bank that so purchases a participation in a
Domestic Swing Line Loan shall thereafter be entitled to receive its Revolver
Percentage of each payment of principal received on the relevant Domestic Swing
Line Loan and of interest received thereon accruing from the date such
Participating Bank funded to the Domestic Swing Line Bank its participation in
such Loan.

        The several obligations of the Participating Banks under this
Section 3.5 shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Participating Bank may have or have had against
any Borrower, any other Bank or any other Person whatever. Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of any Commitment
of any Bank, and each payment made by a Participating Bank under this
Section 3.5 shall be made without any offset, abatement, withholding or
reduction whatsoever. The Domestic Swing Line Bank shall be entitled to offset
amounts received for the account of a Participating Bank under this Agreement
against unpaid amounts due hereunder from such Bank to the Domestic Swing Line
Bank or the Administrative Agent (whether as fundings of participations or
otherwise), but shall not be entitled to offset against amounts owed to the
Domestic Swing Line Bank or the Administrative Agent by any Bank arising outside
the Loan Documents.

        Section 3.6. Indemnification. The Participating Banks shall, to the
extent of their respective Revolver Percentages, indemnify the Domestic Swing
Line Bank (to the extent not reimbursed by the Borrowers and without in any way
impairing or otherwise affecting the Borrowers' joint and several obligations to
do so) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from the Domestic Swing Line Bank's gross negligence or willful misconduct) that
the Domestic Swing Line Bank may suffer or incur in connection with any Domestic
Swing Line Loan. The obligations of the Participating Banks under this
Section 3.6 and all other parts of this Section 3 shall survive termination of
this Agreement.

16

Section 4.     The Multicurrency Swing Line Loans.

        Section 4.1. The Multicurrency Swing Line Loans. Subject to all of the
terms and conditions hereof, LaSalle Bank National Association (the
"Multicurrency Swing Line Bank") agrees to make loans denominated in Alternative
Swing Line Currencies to each and any Borrower ("Multicurrency Swing Line
Loans") in amounts such that the Original Dollar Amount of (i) all Multicurrency
Swing Line Loans outstanding hereunder shall not exceed the Multicurrency Swing
Line Commitment and (ii) all Revolving Loans (whether Committed Revolving Loans
or Swing Line Loans) and L/C Obligations at any time outstanding hereunder shall
not exceed the Revolving Credit Commitments then in effect (or, if less, the
Borrowing Base as then determined and computed in accordance with the terms
hereof). The Multicurrency Swing Line Commitment shall be available to each and
any Borrower and may be availed of by each Borrower from time to time and
Borrowings thereunder may be repaid and used again during the period ending on
the Revolving Credit Termination Date. Each Multicurrency Swing Line Loan shall
be a Eurocurrency Loan subject to Section 2.1(b) hereof and the other terms and
provisions hereof applicable to Eurocurrency Loans denominated in the same
Alternative Swing Line Currency, other than the provisions of Section 1.2
applicable only to Committed Revolving Loans and the provisions of Section 2.2.

        Section 4.2. Requests for Multicurrency Swing Line Loans. No later than
9:00 a.m. (Chicago time) on the Business Day three (3) Business Days prior to
any Borrowing of a Multicurrency Swing Line Loan, the Company (acting on behalf
of the applicable Borrower) shall give telephonic or telecopy notice to the
Administrative Agent and the Multicurrency Swing Line Bank (which notice, if by
telephone, shall be promptly confirmed by telecopy or other written notice) of
the currency and principal amount of such Multicurrency Swing Line Loan, the
Borrower to whom such Multicurrency Swing Line Loan is to be made, the Interest
Period of such Multicurrency Swing Line Loan and the date (which must be a
Business Day) on which such Multicurrency Swing Line Loan is to be made.
Promptly after receipt of such notice (but in no event later than 11:00 a.m.
(Chicago time) on the date the Administrative Agent receives such notice), the
Administrative Agent shall notify the Multicurrency Swing Line Bank whether such
requested Multicurrency Swing Line Loan is permitted under the limitations on
credit available hereunder expressed in the first sentence of Section 4.1
hereof. Subject to all of the terms and conditions hereof, the proceeds of the
Borrowing of such Multicurrency Swing Line Loan shall be made available to the
applicable Borrower on the date so requested at such office of the Multicurrency
Swing Line Bank or Affiliate thereof as the Multicurrency Swing Line Bank has
previously agreed to with the Company (acting on behalf of the applicable
Borrower), in such funds as are then customary for the settlement of
international transactions in such currency and no later than such local time as
is necessary for such funds to be received and transferred to the applicable
Borrower for same day value on the date of such Borrowing. The Multicurrency
Swing Line Bank agrees to use reasonable efforts to make its Multicurrency Swing
Line Loans from lending offices in jurisdictions in which the liability for
taxes of the type described in Section 17.1(a) hereof will be eliminated or
minimized, unless to do so would, in the judgment of the Multicurrency Swing
Line Bank, be impractical or disadvantageous in any material respect to the
Multicurrency Swing Line Bank. The parties hereto understand and agree that such
agreement by the Multicurrency Swing Line Bank is an agreement by such Bank only
and not binding on any Affiliates of such Bank. Anything contained in the
foregoing to the contrary 

17

notwithstanding, (i) the obligation of the Multicurrency Swing Line Bank to make
Multicurrency Swing Line Loans shall be subject to all of the terms and
conditions of this Agreement and (ii) the Multicurrency Swing Line Bank shall
not be obligated to make more than one Multicurrency Swing Line Loan during any
one day.

        Section 4.3. The Participating Interests. Each Bank with a Revolving
Credit Commitment (other than the Multicurrency Swing Line Bank), by its
acceptance hereof, severally agrees to purchase from the Multicurrency Swing
Line Bank, and the Multicurrency Swing Line Bank hereby agrees to sell to each
such Bank (in this Section, a "Participating Bank"), an undivided percentage
participating interest, to the extent of its Revolver Percentage, in each
Multicurrency Swing Line Loan. Upon the occurrence of an Event of Default and
(except in the case of any Event of Default described in Section 13.1(f) or
13.1(g) hereof) the acceleration of the maturity of the Notes pursuant to
Section 13.2 or 13.3 hereof, or if the Multicurrency Swing Line Bank is required
at any time to return to a Borrower or to a trustee, receiver, liquidator,
custodian or other Person any portion of any payment of any Multicurrency Swing
Line Loan, in each case if any Multicurrency Swing Line Loans are then
outstanding, each Participating Bank shall, to the extent necessary, not later
than the second Business Day after the date on which such Participating Bank
receives written demand from the Multicurrency Swing Line Bank to such effect,
if such demand is received before 12:00 noon (Chicago time), or not later than
the third Business Day after the date on which such Participating Bank receives
such demand, if such demand is received by it after 12:00 noon (Chicago time),
pay to the Multicurrency Swing Line Bank an amount equal to such Participating
Bank's Revolver Percentage of such unpaid or recaptured Multicurrency Swing Line
Loan, in the currency of such Loans so that, after giving effect to such
adjustment, the outstanding principal amount of Revolving Loans of all the Banks
with Revolving Credit Commitments, calculated using quotations of the U.S.
Dollar Equivalent of such Revolving Loans received on the date of acceleration,
shall be pro rata based on the Banks' Revolver Percentages. Such purchase price
shall be paid in the respective currencies of such outstanding Revolving Loans
in such funds which are then customary for the settlement of international
transactions in such currency, together with interest on such amount accrued
from the date the related payment was due from such Participating Bank to the
date of such payment by the Participating Bank at a rate per annum equal to (x)
from the date the related payment was due from such Participating Bank to the
date two (2) Business Days thereafter, the Overnight Foreign Currency Rate for
each such day and (y) from the date two (2) Business Days after the date such
payment is due from such Participating Bank to the date such payment is made by
such Participating Bank, the sum of 1% plus the Overnight Foreign Currency Rate
for each such day. Each such Participating Bank shall thereafter be entitled to
receive its Revolver Percentage of each principal payment received in respect of
the relevant Multicurrency Swing Line Loan and of interest paid thereon accruing
from the date such Participating Bank funded to the Multicurrency Swing Line
Bank its participation in such Loan.

        The several obligations of the Participating Banks to the Multicurrency
Swing Line Bank under this Section 4.3 shall be absolute, irrevocable and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any
Participating Bank may have or have had against the Borrowers, the Multicurrency
Swing Line Bank, any other Bank or any other Person whatsoever. Without limiting
the generality of the foregoing, such obligations shall not be affected by any
Default or 

18

Event of Default or by any reduction or termination of any Revolving Credit
Commitment of any Bank, and each payment by a Participating Bank under this
Section 4.3 shall be made without any offset, abatement, withholding or
reduction whatsoever. The Multicurrency Swing Line Bank shall be entitled to, or
entitled to direct the Administrative Agent to, offset amounts received under
this Agreement for the account of a Participating Bank against unpaid amounts
due hereunder from such Participating Bank to the Multicurrency Swing Line Bank
or the Administrative Agent (whether as fundings of participations or
otherwise), but shall not be entitled to offset against amounts owed to the
Multicurrency Swing Line Bank or the Administrative Agent by any Participating
Bank arising outside these Loan Documents.

        Section 4.4. Indemnification. The Participating Banks shall, to the
extent of their respective Revolver Percentages, indemnify the Multicurrency
Swing Line Bank (to the extent not reimbursed by the Borrowers and without in
any way impairing or otherwise affecting the Borrowers' joint and several
obligations to do so) against any cost, expense (including reasonable counsel
fees and disbursements), claim, demand, action, loss or liability (except such
as result from the Multicurrency Swing Line Bank's gross negligence or willful
misconduct) that the Multicurrency Swing Line Bank may suffer or incur in
connection with any Multicurrency Swing Line Loan. The obligations of the
Participating Banks under this Section 4.4 and all other parts of this Section 4
shall survive termination of this Agreement.

Section 5.     General Provisions Applicable to All Loans.

        Section 5.1. Interest Periods. As provided in (x) Section 2.2 hereof, in
the case of Committed Revolving Loans and Term Loans, (y) Section 3.3 hereof, in
the case of Domestic Swing Line Loans, and (z) Section 4.2 hereof, in the case
of Multicurrency Swing Line Loans, at the time of each request for the Borrowing
of Loans hereunder (other than Domestic Rate Loans) the Company (acting on
behalf of the applicable Borrower) shall select the Interest Period applicable
to such Loans from among the available options. The term "Interest Period" means
the period commencing on the date a Borrowing of Loans is made and ending: (i)
in the case of Domestic Rate Loans, on the last day of the calendar quarter in
which such Loan is made or, if earlier, on the Revolving Credit Termination Date
or the Term Loan Termination Date, as the case may be; (ii) in the case of
Committed Eurocurrency Loans, the date, as the Company (acting on behalf of the
applicable Borrower) may select, one, two, three or six calendar months
thereafter or (with the consent of each applicable Bank) may select, nine or
twelve calendar months thereafter; (iii) in the case of Domestic Swing Line
Loans, the date as the Company (acting on behalf of the applicable Borrower) may
select, 1 - 7 days thereafter; and (iv) in the case of Multicurrency Swing Line
Loans, the date as the Company (acting on behalf of the applicable Borrower) may
select, one, two, three or six calendar months thereafter; provided, however,
that:

(a) for any Borrowing of Fixed Rate Loans, the Company or applicable Borrower
may not select an Interest Period that extends beyond the Revolving Credit
Termination Date or the Term Loan Termination Date, as the case may be;

19

(b) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, in the case of an Interest
Period for a Borrowing of Eurocurrency Loans, if such extension would cause the
last day of such Interest Period to occur in the following calendar month, the
last day of such Interest Period shall be the immediately preceding Business
Day; and

(c) for purposes of determining the Interest Period for a Borrowing of
Eurocurrency Loans, a month means a period starting on one day in a calendar
month and ending on the numerically corresponding day in the next calendar
month; provided, however, that if there is no numerically corresponding day in
the month in which such an Interest Period is to end or if such an Interest
Period begins on the last Business Day of a calendar month, then such Interest
Period shall end on the last Business Day of the calendar month in which such
Interest Period is to end.

No more than ten different Interest Periods shall be in effect with respect to
Committed Eurocurrency Loans at any time.

        Section 5.2. Minimum Borrowing Amount. Each Borrowing of Domestic Rate
Loans (other than a Borrowing of Domestic Swing Line Loans) shall be in an
amount not less than $2,000,000 or such greater amount which is an integral
multiple of $100,000. Each Borrowing of Domestic Swing Line Loans shall be in a
minimum amount of $1,000,000 or such greater amount which is an integral
multiple of $100,000. Each Borrowing of Eurocurrency Loans (other than a
Borrowing of Multicurrency Swing Line Loans) shall be (x) if denominated in U.S.
Dollars, in an amount not less than $5,000,000 or such greater amount which is
an integral multiple of $100,000 and (y) if denominated in an Alternative
Currency, in an amount not less than an Original Dollar Amount of $5,000,000 or
such greater amount which is an integral multiple of 100,000 units of the
relevant currency. Each Borrowing of Multicurrency Swing Line Loans shall be in
an amount not less than an Original Dollar Amount of $1,000,000 or such greater
amount which is an integral multiple of 100,000 units of the relevant currency.

        Section 5.3. Maturity of Loans. (a) Payments at end of Interest Period.
Each Loan shall mature and become due and payable by the relevant Borrower on
the last day of the Interest Period applicable thereto.

        (b) Scheduled Payments of Term Loans. The Company shall make scheduled
principal payments on the Term Loans in installments on the last Business Day of
each calendar quarter commencing on December 31, 2003, with the amount of each
such principal installment to equal the amount set forth in Column B below shown
opposite the relevant due date as set forth in Column A below:

20

Column A

Column B

Payment Date

Scheduled Principal Payment on Term Loans

12/31/03

$2,500,000

03/31/04

$2,500,000

06/30/04

$2,500,000

09/30/04

$2,500,000

12/31/04

$3,000,000

03/31/05

$3,000,000

06/30/05

$3,000,000

09/30/05

$3,000,000

12/30/05

$3,500,000

03/31/06

$3,500,000

06/30/06

$3,500,000

09/29/06

$3,500,000

12/29/06

$3,500,000

03/30/07

$3,500,000

06/29/07

$3,500,000

09/28/07

$3,500,000

Term Loan Termination Date

All remaining principal and interest

A final payment comprised of all principal of the Term Loans and interest
thereon that has not already been paid shall be due and payable on the Term Loan
Termination Date. Each such principal payment shall be distributed by the
Administrative Agent to the Banks holding Term Loans pro rata based upon their
Term Loan Percentages.

        (c) Revolving Loans. Each Revolving Loan not sooner paid shall become
due and payable, both for principal and interest, on the Revolving Credit
Termination Date.

        Section 5.4. Prepayments. (a) Voluntary Prepayments. Each Borrower shall
have the privilege of prepaying any Borrowing without premium or penalty and in
whole or in part (but, if in part, then: (i) if such Borrowing is of Domestic
Rate Loans, in an amount not less than $2,000,000, (ii) if such Borrowing is of
Eurocurrency Loans denominated in U.S. Dollars, in an amount not less than
$5,000,000 or such greater amount which is an integral multiple of $100,000,
(iii) if such Borrowing is denominated in an Alternative Currency, an amount for
which the U.S. Dollar Equivalent is not less than $5,000,000, (iv) if such
Borrowing is of Swing Line Loans, in an amount not less than $1,000,000 or such
greater amount which is an integral multiple of $100,000, or the U.S. Dollar
Equivalent thereof, and (v) in an amount such that the minimum amount required
for a Borrowing of such type pursuant to Section 5.2 hereof remains outstanding)
any Borrowing at any time upon notice delivered to the Administrative Agent no
later than 10:00 a.m. (Chicago time) on the date (w) in the case of a Committed
Borrowing of Eurocurrency Loans denominated in U.S. Dollars, no later than three
(3) Business Days prior to the date of such prepayment, or (x) in the case of a
Committed Borrowing of Eurocurrency Loans denominated in an Alternative Currency
or a Multicurrency Swing Line Loan, no later than four 

21

(4) Business Days prior to the date of such prepayment, or (y) in the case of a
Committed Borrowing of Domestic Rate Loans, no later than one (1) Business Day
prior to the date of such prepayment, or (z) in the case of a Domestic Swing
Line Loan, on the date of such prepayment. Each such prepayment shall be made by
the payment of the principal amount to be prepaid and accrued interest thereon
to the date fixed for prepayment and, in the case of Committed Eurocurrency
Loans or Swing Line Loans, any compensation required by Section 5.8 hereof. The
Administrative Agent will promptly advise each Bank entitled to any portion
thereof of any such prepayment notice it receives from any Borrower. Any amount
paid or prepaid before the Revolving Credit Termination Date with respect to
Committed Revolving Loans or Swing Line Loans may, subject to the terms and
conditions of this Agreement, be borrowed, repaid and borrowed again. Amounts
paid on the Term Loans prior to the Term Loan Termination Date may only be
borrowed again as Refunding Borrowings of the Term Loan so repaid.

        (b) Mandatory Prepayment re: Credit Over Commitments or Borrowing Base.
If the aggregate Original Dollar Amount of outstanding Revolving Loans and L/C
Obligations shall at any time for any reason exceed the Revolving Credit
Commitments then in effect (or, if less, the Borrowing Base as then determined
and computed in accordance with the terms hereof, at any time when the Borrowing
Base is in effect hereunder) the Company shall, within two (2) Business Days,
pay the amount of such excess to the Administrative Agent for the ratable
benefit of the Banks holding Revolving Credit Commitments as a prepayment of
Revolving Loans (to be applied to such Borrowings as the Company shall direct at
the time of such payment) and, if necessary, a prefunding of Letters of Credit.
Immediately upon determining the need to make any such prepayment, the Company
shall notify the Administrative Agent of such required prepayment.

        (c) Mandatory Prepayment re: Foreign Currency Excess. If the aggregate
U.S. Dollar Equivalent or Original Dollar Amount of outstanding Revolving Loans
and L/C Obligations in each case denominated in a particular Alternative
Currency, less in each case the aggregate amount of cash held by the
Administrative Agent in the cash collateral account described in Section 5.4(i)
below (to the extent in excess of any amount so held as cash collateral pursuant
to Section 5.4(i) below with respect to any other Alternative Currency), shall
at any time for any reason exceed the Foreign Currency Sub-Limit (if any) for
such Alternative Currency (any such excess being herein referred to as the
"Foreign Currency Excess"), the Company shall, within two (2) Business Days, pay
the amount of such Foreign Currency Excess to the Administrative Agent for the
ratable benefit of the Banks holding Revolving Credit Commitments as a
prepayment of such Revolving Loans (to be applied to such Borrowings as the
Company shall direct at the time of such payment) and, if necessary, a
prefunding of such Letters of Credit. Immediately upon determining the need to
make any such prepayment, the Company shall notify the Administrative Agent of
such required prepayment. The Administrative Agent will calculate the U.S.
Dollar Equivalent of all outstanding Revolving Loans and L/C Obligations
denominated in Alternative Currencies no less frequently than once per calendar
quarter for the purpose of monitoring the Borrowers' compliance with the terms
of this Agreement, including without limitation the provisions of Sections
5.4(b) and (c) hereof.

        (d) Mandatory Prepayment re: Disposition and Event of Loss. If any
Borrower or any Subsidiary shall at any time or from time to time make or agree
to make a Disposition or shall 

22

suffer an Event of Loss resulting in Net Cash Proceeds in excess of $5,000,000
on a cumulative basis in any fiscal year of the Company, then (x) the Company
shall promptly notify the Administrative Agent of such proposed Disposition or
Event of Loss (including the amount of the estimated Net Cash Proceeds to be
received by such Borrower or such Subsidiary in respect thereof) and
(y) promptly upon, and in no event later than three (3) Business Days (but five
(5) Business Days in the case of any Disposition or Event of Loss with respect
to any Foreign Subsidiary) after, receipt by such Borrower or such Subsidiary of
the Net Cash Proceeds of such Disposition or Event of Loss, the Company shall
(i) prepay the Term Loans until the Term Loans are repaid in full, then
(ii) prepay the Revolving Loans, then (iii) if necessary, prefund Letters of
Credit, in each case in an aggregate amount equal to 100% of the amount of such
Net Cash Proceeds; provided, however, that (A) no such prepayment shall be
required with respect to the first $5,000,000 of Net Cash Proceeds in any
calendar year from Dispositions and Events of Loss and (B) in the case of each
Disposition and Event of Loss, if the Company states in its notice of such event
that the Company or the applicable Subsidiary intends to reinvest, within
180 days of the applicable Disposition or receipt of Net Cash Proceeds from an
Event of Loss, the Net Cash Proceeds thereof in assets similar to the assets
which were subject to such Disposition or Event of Loss, then so long as no
Default or Event of Default then exists, the Company shall not be required to
make a mandatory prepayment under this Section 5.4(d) in respect of such Net
Cash Proceeds only to the extent such Net Cash Proceeds (or an amount equal
thereto) are deposited in a deposit account with the Administrative Agent within
three (3) Business Days (but five (5) Business Days in the case of any
Disposition or Event of Loss with respect to any Foreign Subsidiary) after
receipt by Borrower or such Subsidiary (which deposit may not be withdrawn prior
to reinvestment of such Net Cash Proceeds in such similar assets or prepayment
of the Loans as required hereunder) and are actually reinvested in such similar
assets within such 180 day period. Promptly after the end of such 180 day
period, the Company shall notify the Administrative Agent whether the Company or
such Subsidiary has reinvested such Net Cash Proceeds in such similar assets,
and to the extent such Net Cash Proceeds have not been so reinvested, the
Company shall promptly (i) prepay the Term Loans until the Term Loans are repaid
in full, then (ii) prepay the Revolving Loans, then (iii) if necessary, prefund
Letters of Credit, in each case in the amount of such Net Cash Proceeds not so
reinvested. If (1) the Net Cash Proceeds of any Disposition or Event of Loss
which are otherwise required to be repaid to the Banks pursuant to this
Section 5.4(d) exceed 25% of the consolidated assets of the Company and its
Subsidiaries at such time (prior to the occurrence of such Disposition or Event
of Loss) determined in accordance with GAAP, or (2) the assets subject to such
Disposition or Event of Loss were responsible for more than 25% of the
Consolidated EBITDA of the Company and its Subsidiaries during the most recently
completed twelve calendar months immediately preceding the date of such
Disposition or Event of Loss, then notwithstanding the foregoing provisions of
this Section 5.4(d) to the contrary, such Net Cash Proceeds shall be used by the
Company to prepay all outstanding Term Loans and Revolving Loans, and to prefund
Letters of Credit, ratably according to the amount of Term Loans and Revolving
Credit Commitments then outstanding (or, if the Revolving Credit Commitments
have been terminated, Revolving Loans and Letters of Credit then outstanding),
provided that the provisions of this sentence shall not deprive the Company of
the benefit of the $5,000,000 annual exemption set forth in clause (A) above or
the right to deposit such Net Cash Proceeds with the Administrative Agent
pending reinvestment set forth in clause (B) above. The Company acknowledges
that its performance 

23

hereunder shall not limit the rights and remedies of the Banks for any breach of
Section 12.12 hereof.

        (e) Mandatory Prepayment re: Equity Offering. If after the date hereof
any Borrower or any Subsidiary shall issue new equity securities (whether common
or preferred stock or otherwise), other than (x) common stock issued in
connection with the exercise of employee or director stock option, compensation,
incentive or retirement programs, (y) equity securities issued as consideration
for Acquisitions permitted by Section 12.14(e) hereof, and (z) equity securities
issued by any Subsidiary to the Borrower or any Subsidiary in connection with a
recapitalization of such Subsidiary, or shall dispose of any treasury stock, the
Company shall promptly notify the Administrative Agent of the estimated Net Cash
Proceeds of such issuance or disposition, as the case may be, to be received by
or for the account of such Borrower or such Subsidiary in respect thereof.
Promptly upon, and in no event later than the Business Day after, receipt by
such Borrower or such Subsidiary of Net Cash Proceeds of such issuance or
disposition, the Company shall (i) prepay the Term Loans until the Term Loans
are repaid in full, then (ii) prepay the Revolving Loans, then (iii) if
necessary, prefund Letters of Credit, in each case in an aggregate amount equal
to 100% of the amount of such Net Cash Proceeds.

        (f) Mandatory Prepayment re: Debt Offering. If after the date hereof any
Borrower or any Subsidiary shall issue new debt securities (including without
limitation additional 1998 Senior Subordinated Debt issued after the date
hereof) by public offering or private placement or in evidence of loans extended
by banks or other institutional investors (other than (v) Capitalized Lease
Obligations, (w) purchase money indebtedness, (x) Indebtedness permitted by
Section 12.20(g) hereof, (y) Indebtedness permitted by Sections 12.20(h) and
12.20(i) hereof, and (z) Indebtedness permitted by Section 12.20(f) hereof and
not exceeding the Foreign Indebtedness Basket Amount as determined on the date
of incurrence of such Indebtedness), the Company shall promptly notify the
Administrative Agent of the estimated Net Cash Proceeds of such issuance to be
received by or for the account of such Borrower or such Subsidiary in respect
thereof. Promptly upon, and in no event later than the Business Day after,
receipt by such Borrower or such Subsidiary of Net Cash Proceeds of such
issuance, the Company shall (i) prepay the Term Loans until the Term Loans are
repaid in full, then (ii) prepay the Revolving Loans, then (iii) if necessary,
prefund Letters of Credit, in each case in an aggregate amount equal to 100% of
the amount of such Net Cash Proceeds. The Company acknowledges that its
performance hereunder shall not limit the rights and remedies of the Banks for
any breach of Section 12.20 hereof.

        (g) Mandatory Prepayment re: Excess Cash Flow. No later than the 100th
day following the end of each fiscal year of the Company, commencing with the
fiscal year ending December 31, 2003, the Company shall (i) prepay the Term
Loans until the Term Loans are repaid in full, then (ii) prepay the Revolving
Loans, then (iii) if necessary, prefund the Letters of Credit, in each case by
an amount equal to 50% of Excess Cash Flow of the Company and its Subsidiaries
for their most recently completed fiscal year, provided that if the Company has
demonstrated by the delivery of Compliance Certificates hereunder that its Total
Leverage Ratio was less than 3.0 to 1.0 as of the end of any two consecutive
fiscal quarters during such fiscal year then ended, and provided further that no
Default or Event of Default is continuing on such 

24

100th day following the end of such fiscal year, no prepayment under this
subsection (g) shall be required.

        (h) Application and Manner of Prepayments. Unless the Company otherwise
directs, prepayments of Loans under Sections 5.4(b), (c), (d), (e), (f) and (g)
hereof shall be applied first to Borrowings of Domestic Rate Loans until payment
in full thereof with any balance applied to Borrowings of Eurocurrency Loans in
the order in which their Interest Periods expire. Each prepayment of Loans under
Sections 5.4(b), (c), (d), (e), (f) and (g) shall be made by the payment of the
principal amount to be prepaid and accrued interest thereon to the date of
prepayment together with any amounts due the Banks under Section 5.8 hereof.
Each prefunding of L/C Obligations shall be made in accordance with Section 13.4
hereof. Mandatory and voluntary prepayments of the Term Loans shall reduce the
remaining scheduled amortization payments in inverse order of maturity,
commencing with the final payment due on the Term Loan Termination Date.

        (i) Cash Collateral Option. Notwithstanding the foregoing, if and so
long as no Default or Event of Default has occurred and is continuing, if and to
the extent a mandatory prepayment required under this Section 5.4 would
otherwise be applied against any Eurocurrency Loan, the Company may, in lieu of
making such prepayment, remit to the Administrative Agent an amount in U.S.
Dollars which is the then U.S. Dollar Equivalent of such prepayment, which
remittance shall constitute Collateral and be held in a cash collateral account
maintained by the Company with the Administrative Agent, such account to be
analogous to the Account identified and defined in Section 13.4(b) hereof except
that, (x) in the case of a Eurocurrency Loan denominated in an Alternative
Currency, the Administrative Agent shall purchase, on the last day of the
Interest Period then applicable to such Eurocurrency Loan (or if earlier and the
Administrative Agent so elects, the first Business Day immediately following the
occurrence of any Default or Event of Default) the greatest amount of
Alternative Currency (but in no event greater than the amount necessary to make
such prepayment) which the Administrative Agent can, in accordance with its
normal banking procedures, purchase (after any premium and costs of exchange)
with the cash so held in such cash collateral account, for delivery on the date
of such purchase and apply the amount of Alternative Currency so purchased to
reduce the principal of such Eurocurrency Loan, and (y) in the case of a
Eurocurrency Loan denominated in U.S. Dollars, the Administrative Agent shall
apply such amount to reduce the principal of such Eurocurrency Loan on the last
day of the Interest Period therefor or, if earlier, on the first Business Day
immediately following the occurrence of any Default or Event of Default (it
being understood that the prepayments described in clauses (x) and (y) above
shall not affect any such Loan's maturity pursuant to Section 5.3 hereof).
Notwithstanding anything herein to the contrary, to the extent the Company has
so provided cash collateral to the Administrative Agent in lieu of making a
prepayment required under Section 5.4(c) above on a Eurocurrency Loan
denominated in an Alternative Currency, if at any time prior to the aforesaid
conversion of such sum to such Alternative Currency and the application of such
sum in reduction of such Eurocurrency Loan, the Administrative Agent determines
that no Foreign Currency Excess exists (whether by virtue of exchange rate
fluctuation or a payment on the relevant Eurocurrency Loans), the Administrative
Agent shall release such cash from the cash collateral account upon the
Company's request to the extent that after giving effect to such release, no
Foreign Currency Excess, Default or Event of Default would exist.

25

   

Section 5.5. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, the principal
of all Loans shall bear interest (after as well as before entry of judgment
thereon to the extent permitted by law and computed on the basis of a year of
360 days and actual days elapsed or, if based on the Domestic Rate, on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed) payable on demand, at a rate per annum equal to:

(a) for any Domestic Rate Loan, the sum of two percent (2%) plus the Applicable
Margin for such type of Loan plus the Domestic Rate from time to time in effect;
and

(b) for any Fixed Rate Loan, the sum of two percent (2%) plus the rate of
interest in effect thereon at the time of such default until the end of the
Interest Period applicable thereto and, thereafter, if such Loan is denominated
in U.S. Dollars, at a rate per annum equal to the sum of two percent (2%) plus
the Applicable Margin for such type of Loan plus the Domestic Rate from time to
time in effect or, if such Loan is denominated in an Alternative Currency, at a
rate per annum equal to the sum of two percent (2%) plus the Applicable Margin
plus the Overnight Foreign Currency Rate;

provided, however,

that in the absence of acceleration, any adjustments pursuant to this
Section 5.5 shall be made at the election of the Required Banks with written
notice to the Company. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Banks.



        Section 5.6. The Notes. (a) All Term Loans made to the Company by a Bank
shall be evidenced by a promissory note of the Company in the form of Exhibit
A-1 hereto (individually a "Term Note" and collectively the "Term Notes"), each
such Term Note to be dated the date hereof, payable to the order of the
applicable Bank in the original principal amount of such Bank's Term Loan
Commitment and otherwise in the form of Exhibit A-1 hereto.

        (b) All Committed Revolving Loans made to a Borrower by a Bank shall be
evidenced by a promissory note of such Borrower in the form of Exhibit A-2
hereto (individually a "Committed Revolving Loan Note" and collectively the
"Committed Revolving Loan Notes"), each such Committed Revolving Loan Note to be
dated the date hereof (or, if issued by a Borrowing Subsidiary, the date of
issuance thereof), payable to the order of the applicable Bank in the principal
amount of all Committed Revolving Loans to each Borrower and otherwise in the
form of Exhibit A-2 hereto.

        (c) All Domestic Swing Line Loans made to a Borrower by the Domestic
Swing Line Bank shall be evidenced by a promissory note of such Borrower in the
form of Exhibit B hereto (individually a "Domestic Swing Line Note" and
collectively the "Domestic Swing Line Notes"), each such Domestic Swing Line
Note to be dated the date hereof (or, if issued by a Borrowing Subsidiary, the
date of issuance thereof), payable to the order of the Domestic Swing Line Bank
in the principal amount of the Domestic Swing Line Commitment and otherwise in
the form of Exhibit B hereto.

26

        (d) All Multicurrency Swing Line Loans made to a Borrower by the
Multicurrency Swing Line Bank shall be evidenced by a promissory note of such
Borrower in the form of Exhibit C hereto (individually a "Multicurrency Swing
Line Note" and collectively, the "Multicurrency Swing Line Notes"), each such
Multicurrency Swing Line Note to be dated the date hereof (or, if issued by a
Borrowing Subsidiary, the date of issuance thereof), payable to the order of the
Multicurrency Swing Line Bank in the principal amount of all Multicurrency Swing
Line Loans to such Borrower and otherwise in the form of Exhibit C hereto.

        (e) Each Bank shall record on its books and records or on a schedule to
the appropriate Note the amount of each Loan made by it to a Borrower, all
payments of principal and interest and the principal balance from time to time
outstanding thereon, the type of such Loan, for any Fixed Rate Loan, the
Interest Period and interest rate applicable thereto and, for any Eurocurrency
Loan, the currency in which such Loan is denominated; provided that prior to the
transfer of any Note such information relating to any outstanding Loans made by
such Bank shall be recorded on the back of such Note or on a schedule to such
Note or otherwise provided in writing to the transferee. The record thereof,
whether shown on such books and records of a Bank or on a schedule to any Note,
shall be prima facie evidence as to all such matters; provided, however, that
the failure of any Bank to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of each Borrower to
repay all Loans made to it hereunder together with accrued interest thereon. At
the request of any Bank and upon such Bank tendering to the relevant Borrower
the Note to be replaced, such Borrower shall furnish a new Note to such Bank to
replace any outstanding Note and at such time the first notation appearing on a
schedule on the reverse side of, or attached to, such new Note shall set forth
the aggregate unpaid principal amount of all Loans, if any, then outstanding
thereon.

        Section 5.7. Commitment Terminations. (a) Voluntary. The Company (acting
on behalf of the applicable Borrower) shall have the right at any time and from
time to time, upon five (5) Business Days' prior written notice to the
Administrative Agent, to terminate without premium or penalty, in whole or in
part, the Revolving Credit Commitments, any partial termination to be in an
amount not less than $5,000,000 or such greater amount which is an integral
multiple of $1,000,000, and to reduce ratably each Bank's Revolving Credit
Commitment; provided, however, that (x) the Revolving Credit Commitments may not
be reduced to an amount less than the sum of the Original Dollar Amount of all
Revolving Loans (whether Committed Revolving Loans or Swing Line Loans), and all
L/C Obligations then outstanding and (y) any reduction of the Revolving Credit
Commitments to an amount less than a Swing Line Commitment or L/C Commitment
shall automatically reduce such Swing Line Commitment or L/C Commitment, as the
case may be, to such amount as well. The Administrative Agent shall give prompt
notice to each Bank of any such termination of Commitments. Any termination of
Commitments pursuant to this Section 5.7 may not be reinstated.

        (b) Mandatory. Concurrent with each prepayment of Revolving Loans
required under subsections (d), (e), (f) and (g) of Section 5.4, the Revolving
Credit Commitments shall permanently terminate ratably in accordance with each
Bank's Revolver Percentage by an amount equal to the aggregate amount required
to be prepaid and applied against Revolving Loans. Concurrently with each
repayment of Term Loans required under Section 5.3(b) and each prepayment of
Term Loans required under subsections (d), (e), (f) and (g) of Section 5.4, the 

27

        applicable Term Loan Commitments shall permanently terminate ratably in
accordance with each Bank's Term Loan Percentage by an amount equal to the
aggregate amount required to be repaid or prepaid, as the case may be, and
applied against such Term Loans.

        Section 5.8. Funding Indemnity. If any Bank shall incur any loss, cost
or expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Bank to fund or maintain any Fixed Rate Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Bank, but in any
event excluding loss of profit) as a result of:

(a) any payment or prepayment of a Fixed Rate Loan on a date other than the last
day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Section 11 or
otherwise) by any Borrower to borrow a Fixed Rate Loan on the date specified in
a notice given pursuant to Section 2.2, 3.3 or 4.2 hereof (other than any such
failure due to timely revocation by the Company under Section 2.1(c) hereof of a
Borrower's request for a Borrowing of Eurocurrency Loans denominated in an
Alternative Currency),

(c) any failure by any Borrower to make any payment of principal on any Fixed
Rate Loan when due (whether by acceleration or otherwise), or

(d) any acceleration of the maturity of a Fixed Rate Loan as a result of the
occurrence of any Event of Default hereunder,

then, upon the demand of such Bank, the relevant Borrower shall pay to such Bank
such amount as will reimburse such Bank for such loss, cost or expense. If any
Bank makes such a claim for compensation, it shall provide to the relevant
Borrower, with a copy to the Administrative Agent, a certificate executed by an
officer of such Bank setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) and the amounts shown on such certificate shall
be conclusive in the absence of demonstrable error.

        Section 5.9. Rate and Determinations of Original Dollar Amount and U.S.
Dollar Equivalent. The Administrative Agent shall determine each interest rate
or other rate applicable to Obligations and the Original Dollar Amount and U.S.
Dollar Equivalent of Loans and Letters of Credit denominated in Alternative
Currencies, and its determination thereof shall be conclusive and binding except
in the case of manifest error or willful misconduct. The Original Dollar Amount
of each Eurocurrency Loan denominated in an Alternative Currency shall be
determined effective as of the first day of the Interest Period applicable to
such Loan. The Original Dollar Amount of a Reimbursement Obligation shall be
calculated on the date of the Administrative Agent's payment of the drawing
giving rise to such Reimbursement Obligation and subject to the last sentence of
this Section, on the last day of each calendar quarter. The Original Dollar
Amount of each Letter of Credit shall be determined or redetermined, as
applicable, on the date of issuance, increase or extension of such Letter of
Credit and subject to the last sentence of this Section, on the last day of each
calendar quarter. At the request of any 

28

Bank or the Company, the Administrative Agent shall redetermine the Original
Dollar Amount of any L/C Obligation at such additional times, and from time to
time, as may be requested for such L/C Obligation.

        Section 5.10. (a) Designation of Borrowing Subsidiaries. Any
Wholly-Owned Subsidiary may elect (with the Company's consent) to become a
Borrower hereunder (each a "Borrowing Subsidiary") by delivering to the
Administrative Agent an Election to Participate in the form of Exhibit G hereto
executed by the Borrowing Subsidiary and, through an Authorized Representative,
by the Company; provided, however, that if any such proposed Borrowing
Subsidiary is incorporated under the laws of, or principally located in, any
jurisdiction other than an Approved Jurisdiction, the consent of each Bank shall
be required prior to the effectiveness of such designation. Each Borrowing
Subsidiary shall cease to be a Borrower hereunder upon the delivery to the
Administrative Agent of an Election to Terminate in the form of Exhibit H hereto
or such Borrowing Subsidiary ceasing to be a Wholly-Owned Subsidiary. Upon
ceasing to be a Borrower pursuant to the preceding sentence, a Borrower shall
lose the right to request Borrowings hereunder (whether Refunding Borrowings or
otherwise), but such circumstance shall not affect any obligation of a Borrowing
Subsidiary theretofore incurred. The Administrative Agent shall promptly give
notice to the Banks of the receipt of any Election to Participate or Election to
Terminate.

        (b) Appointment of Company as Agent for Borrowing Subsidiaries. Each
Borrowing Subsidiary irrevocably appoints the Company as its agent hereunder to
issue requests for Borrowings and Letters of Credit on its behalf under Sections
1, 2, 3 and 4 hereof, to terminate the Revolving Credit Commitments and (subject
to clause (iii) of Section 17.13 hereof) to take any other action contemplated
by the Loan Documents with respect to credit extended hereunder to such
Borrowing Subsidiary.

Section 6.     Fees and Place and Application of Payments.

        Section 6.1. Unused Fees. The Company shall pay to the Administrative
Agent for the ratable account of the Banks with Revolving Credit Commitments,
based on such Revolving Credit Commitments, a fee (the "Unused Fee") on the
average daily Unused Revolving Credit Commitments hereunder at the rate (the
"Unused Fee Rate") of 0.50% per annum, payable in arrears on the last Business
Day of each March, June, September, and December, commencing on the first of
such dates to follow the Effective Date, and on the Revolving Credit Termination
Date unless the Revolving Credit Commitments are terminated in whole on an
earlier date, in which event the Unused Fee for the period to the date of such
termination in whole shall be paid on the date of such termination.

        Section 6.2. Letter of Credit Fees. On the date of issuance or
extension, or increase in the amount, of any Standby Letter of Credit pursuant
to Section 1.3 hereof, the Company and each Borrowing Subsidiary (if any) for
whose account such Standby Letter of Credit was issued, jointly and severally,
shall pay to the Administrative Agent for the account of the relevant Issuing
Agent an issuance fee equal to 1/8 of 1% (0.125) per annum of the face amount of
(or of the increase in the face amount of) such Standby Letter of Credit.
Quarterly in arrears, on the last day of each calendar quarter, commencing on
the first of such dates to follow the Effective Date, 

29

the Company and each Borrowing Subsidiary (if any) for whose account the
relevant Letter of Credit was issued, jointly and severally, shall pay to the
Administrative Agent, for the ratable benefit of the Banks with Revolving Credit
Commitments in accordance with their Revolver Percentages, a letter of credit
fee at a rate per annum equal to the Applicable Margin in effect during each day
of such quarter applied to the daily average undrawn face amount of each Letter
of Credit (whether Standby or Commercial) outstanding during such quarter. In
addition, the Company and each Borrowing Subsidiary (if any) for whose account
the relevant Letter of Credit was issued, jointly and severally, shall pay to
the Administrative Agent for the account of the relevant Issuing Agent (i) such
Issuing Agent's standard issuance fee for each Commercial Letter of Credit
issued by such Issuing Agent and (ii) such Issuing Agent's standard drawing,
negotiation, amendment, and other administrative fees for each Letter of Credit
issued by such Issuing Agent. Such standard fees referred to in the preceding
clauses (i) and (ii) may be established by each such Issuing Agent from time to
time.

        Section 6.3. Audit Fees. The Company shall pay to the Administrative
Agent for its own use and benefit charges for audits of the Collateral performed
by the Administrative Agent or its agents or representatives in such amounts as
the Administrative Agent may from time to time reasonably request; provided,
however, that in the absence of any Default or Event of Default, (i) the Company
shall not be required to reimburse the Administrative Agent for its costs of
conducting more than two such audits in any period of twelve consecutive months,
and (ii) the Company shall not be liable for more than $780 per person per day
for such audits plus reasonable out-of-pocket costs and expenses.

        Section 6.4. Administrative Agent Fees. The Company shall pay to the
Administrative Agent the fees agreed to in a letter exchanged between them.

        Section 6.5. Fee Calculations. All fees payable hereunder shall be
computed on the basis of a year of 365 or 366 days, as applicable, for the
actual number of days elapsed.

        Section 6.6. Place of Payments. All payments of amounts payable under
this Agreement to the Banks in U.S. Dollars shall be made to the Administrative
Agent by no later than 12:00 noon (Chicago time) (or in the case of payments on
Swing Line Loans, 2:00 p.m. (Chicago time)) at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location in the State
of Illinois as the Administrative Agent may designate to the Company or the
relevant Borrower) or, if such payment is to be made in an Alternative Currency,
no later than 12:00 noon local time (or in the case of payments on Multicurrency
Swing Line Loans, 2:00 p.m. local time, or in case of any Loan payable in an
Alternative Currency, such earlier time as the Administrative Agent may notify
to the Company as is necessary for such funds to be received for same day value
on the date of such payment) at the place of payment to such office as the
Administrative Agent has previously agreed to with the Company (acting on behalf
of the applicable Borrower) for the benefit of the Person or Persons entitled
thereto. Any payments received after such time shall be deemed to have been
received by the Administrative Agent on the next Business Day and shall bear
interest for such additional day or days, as the case may be, in accordance with
the provisions of this Agreement.

30

        Section 6.7. Funds and Remittance. All such payments shall be made (i)
if in U.S. Dollars, in immediately available funds at the place of payment, or
(ii) if in an Alternative Currency, in such Alternative Currency in funds then
customary for the settlement of international transactions in such currency, in
each case without setoff or counterclaim. The Administrative Agent will promptly
thereafter (and in any case, for U.S. Dollars, before the close of business on
the day the Administrative Agent receives such funds, if timely received by the
Administrative Agent) cause to be distributed like funds relating to the payment
of principal or interest on Committed Revolving Loans, Term Loans or
Reimbursement Obligations in which the Banks have purchased participating
interests, or Unused Fees or letter of credit participation fees, ratably to the
Banks and like funds relating to the payment of any other amount payable to any
Person to such Person, in each case to be applied in accordance with the terms
of this Agreement.

        Section 6.8. Application of Payments. Anything contained herein to the
contrary notwithstanding, all payments (other than payments readvanced through
Refunding Borrowings) and collections received in respect of the Obligations and
all proceeds of the Collateral received, in each instance, by the Administrative
Agent or any of the Banks after the Obligations have been declared, or have
become, immediately due and payable, shall be remitted to the Administrative
Agent and distributed as follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, to the
extent such costs and expenses are of a character which the Company and the
other Borrowers have agreed to pay the Administrative Agent under
(i) Section 17.15 hereof or (ii) the other Loan Documents (such funds to be
retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Banks, in which
event such amounts shall be remitted to the Banks to reimburse them for payments
theretofore made to the Administrative Agent);

(b) second, to the payment of any outstanding interest and fees due under the
Notes and the other Loan Documents, pro rata as among the Administrative Agent
and the Banks in accord with the amount of such interest and fees owing to each;

(c) third, to the payment of principal on the Notes, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations (until the
Administrative Agent is holding an amount of cash equal to the then outstanding
amount of all such L/C Obligations), and Hedging Liability, the aggregate amount
paid to, or held as collateral security for, the Banks and, in the case of
Hedging Liability, their Affiliates and any Existing Swap Providers, to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;

(d) fourth, to the payment of all other unpaid Obligations due under the Loan
Documents and all other indebtedness, obligations, and liabilities of the
Borrower and its 

31

Subsidiaries secured by the Collateral Documents, to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof; and

(e) fifth, to the Company or whomever else may be lawfully entitled thereto.

32

Section 7.     Security.

        Section 7.1. Collateral. The Obligations and the Hedging Liability shall
at all times be secured by (a) valid, perfected and enforceable Liens on all
right, title and interest of the Company and each Domestic Subsidiary in all
capital stock and other equity interests held by such Person in each of its
Domestic Subsidiaries (except GBC India Holdings Inc. and Plastic), whether now
owned or hereafter formed or acquired, and all proceeds thereof, (b) subject to
Section 7.4 hereof, valid, perfected and enforceable Liens on all right, title
and interest of the Company and each Domestic Subsidiary in up to 65% of Voting
Equity and 100% of Non-Voting Equity of each First Tier Foreign Subsidiary,
whether now owned or hereafter formed or acquired, and all proceeds thereof and
(c) valid, perfected (subject to the proviso appearing at the end of this
sentence) and enforceable Liens on all right, title and interest of the Company
and each Domestic Subsidiary in all accounts and accounts receivable, notes and
notes receivable, contract rights, instruments, documents, chattel paper,
general intangibles (including, without limitation, patents, trademarks,
tradenames, copyrights, and other intellectual property rights, but in any event
excluding applications for trademarks based on "intent to use" and intellectual
property registered outside of the United States of America), investment
property (subject to the limitations specified in subsection (b) above),
inventory, farm products, machinery, equipment, fixtures, deposit accounts, and
real estate (subject to Section 7.2 hereof), whether now owned or hereafter
acquired or arising, and all proceeds thereof; provided, however, that:

            (i) the Lien of the Administrative Agent on Property subject to a
Capital Lease or conditional sale agreement or subject to a purchase money lien,
in each instance to the extent permitted hereby, shall be subject to the rights
of the lessor or lender thereunder and

            (ii) until a Default or Event of Default has occurred and is
continuing and thereafter until otherwise required by the Administrative Agent
or the Required Banks, Liens need not be granted or perfected on

(A) notes and notes receivable or vehicles which are subject to a certificate of
title law provided that the total value of such property at any one time not so
perfected shall not exceed $3,000,000 in the aggregate,

(B)  Property of the Company and Domestic Subsidiaries (other than Property
which is being pledged pursuant to the Pledge Agreements) located outside of the
United States of America or Property as to which the grant or perfection of a
Lien thereon would not be governed by the laws of the United States of America
or any State thereof, provided that the aggregate net book value of such
Property at any one time not so encumbered does not exceed $15,000,000,

(C) goods in transit outside of the United States of America in the ordinary
course of business,

(D) interests in leaseholds of real estate (other than the Booneville Leasehold)
provided that the aggregate net book value of such interests in leaseholds 

33

(other than the Buffalo Grove and Kenosha Leaseholds) at any one time not so
encumbered does not exceed $1,000,000,

(E) the equity interest in any Foreign Subsidiary which has (together with its
Subsidiaries) (i) consolidated net sales of less than $10,000,000 or (ii) assets
of less than $3,000,000, each as of the close of the most recent fiscal year of
the Company for which audited financial statements are then available,

(F) the equity interest of the Company in GMP Co., Ltd., a corporation organized
and existing under the laws of the Republic of Korea and operated as a joint
venture between the Company and certain South Korean investors,

(G) the Company's and its Subsidiaries' interests in the joint venture with
Neschen AG described in Section 12.14(h)

and (H) Grupo GBC, S.A. de C.V.

The Company acknowledges and agrees that the Liens on the Collateral shall be
granted to the Administrative Agent for the benefit of itself, the Banks,
certain Affiliates of the Banks and the Issuing Agents and shall be valid and
perfected first priority Liens subject, however, to the proviso appearing at the
end of the immediately preceding sentence, in each case pursuant to one or more
Collateral Documents from such Persons, each in form and substance satisfactory
to the Administrative Agent.

        Section 7.2. Liens on Real Property. In the event that the Company or
any Domestic Subsidiary owns or hereafter acquires fee interests in any real
property, the Company shall, or shall cause such Domestic Subsidiary to, execute
and deliver to the Administrative Agent (or a security trustee therefor) a
mortgage or deed of trust acceptable in form and substance to the Administrative
Agent for the purpose of granting to the Administrative Agent for the benefit of
itself, the Banks, certain Affiliates of the Banks and the Issuing Agents a Lien
on each such real property to secure the Obligations and the Hedging Liability,
shall pay all taxes, costs and expenses incurred by the Administrative Agent in
recording such mortgage or deed of trust, and shall supply to the Administrative
Agent (to the extent not otherwise waived in writing by the Administrative
Agent) at the Company's cost and expense a survey, environmental report, hazard
insurance policy, and a mortgagee's policy of title insurance from a title
insurer acceptable to the Administrative Agent insuring the validity of such
mortgage or deed of trust and its status as a first Lien (subject to Liens
permitted by this Agreement) on the real property encumbered thereby and such
other instrument, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.

        Section 7.3. Guarantees. The Obligations and the Hedging Liability shall
at all times be guaranteed by each existing or hereafter acquired Domestic
Subsidiary (and First Tier Foreign Subsidiary in the event that the
Administrative Agent does not receive the evidence specified in Section 7.4
hereof upon the occurrence of the events contemplated therein) of the Company
pursuant hereto and the Subsidiary Guarantee Agreements; provided, however, that
(a) Plastic need not be a Guarantor hereunder or be a party to any of the
Collateral Documents so long as 

34

Plastic does not (i) own assets with an aggregate book value in excess of $500
at any time and (ii) engage in any active business from and after the date
hereof, and (b) GBC India Holdings Inc. need not be a Guarantor hereunder or be
a party to any of the Collateral Documents so long as (i) it does not engage in
any active business from and after the date hereof, and (ii) the Company
continues reasonable efforts to liquidate it or otherwise wrap up its affairs.

        Section 7.4. Foreign Security. If following a change in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder, counsel for the
Company reasonably acceptable to the Administrative Agent does not within thirty
(30) Business Days after a request (an "Evidence Request") from the
Administrative Agent deliver evidence, in form and substance mutually
satisfactory to the Administrative Agent and the Company, with respect to any
First Tier Foreign Subsidiary which has not already had all of its stock pledged
pursuant to the Pledge Agreements, that (i) a pledge of 66% or more of the total
combined voting power of all classes of capital stock or other equity interest
of such First Tier Foreign Subsidiary entitled to vote, (ii) the entering into
by such First Tier Foreign Subsidiary of a security agreement in substantially
the form of the Security Agreement and (iii) the entering into by such First
Tier Foreign Subsidiary of a guaranty in substantially the form of the
Subsidiary Guarantee Agreement, in any such case would cause the undistributed
earnings of such First Tier Foreign Subsidiary as determined for Federal income
tax purposes to be treated as a deemed dividend to such First Tier Foreign
Subsidiary's United States parent for Federal income tax purposes, then in the
case of a failure to deliver the evidence described in clause (i) above and to
the extent not otherwise waived by the Administrative Agent, that portion of
such First Tier Foreign Subsidiary's outstanding capital stock not theretofore
pledged pursuant to the Pledge Agreement shall be so pledged to the
Administrative Agent for the benefit of itself, the Banks, certain Affiliates of
the Banks and the Issuing Agents, and in the case of a failure to deliver the
evidence described in clause (ii) above and to the extent not otherwise waived
by the Administrative Agent, such First Tier Foreign Subsidiary shall execute
and deliver the Security Agreement (or another security agreement in
substantially similar form, if needed), granting the Administrative Agent for
the benefit of itself, the Banks, certain Affiliates of the Banks and the
Issuing Agents a security interest in all of such First Tier Foreign
Subsidiary's personal property, in each case securing the Obligations and the
Hedging Liability, and in the case of failure to deliver the evidence described
in clause (iii) above and to the extent not otherwise waived by the
Administrative Agent, such First Tier Foreign Subsidiary shall execute and
deliver the Subsidiary Guarantee Agreement (or another guaranty in substantially
similar form, if needed), guaranteeing the Obligations and the Hedging
Liability, in each case (i) promptly, but in any event within thirty (30)
Business Days after each such Evidence Request and (ii) to the extent that
entering into such pledge, Security Agreement or Subsidiary Guarantee Agreement
is (A) permitted by the laws of the applicable foreign jurisdiction, and (B) is
not restricted by any contract or agreement to which such First Tier Foreign
Subsidiary is a party (to the extent such restriction pre-dates this Agreement)
and with all documents delivered pursuant to this Section 7.4 to be in form and
substance reasonably satisfactory to the Administrative Agent.

        Section 7.5. Further Assurances and Modifications. (a) Collateral. The
Company agrees that it shall, and shall cause each Subsidiary to, from time to
time at the request of the Administrative Agent or the Required Banks, execute
and deliver such documents and do such 

35

acts and things as the Administrative Agent or the Required Banks may reasonably
request in order to provide for or perfect or protect the Liens on the
Collateral contemplated by Sections 7.1, 7.2 and 7.4 hereof. In the event the
Company or any Domestic Subsidiary forms or acquires any other Domestic
Subsidiary or First Tier Foreign Subsidiary after the date hereof, the Company
shall within ten (10) Business Days (or thirty (30) Business Days in the case of
a Foreign Subsidiary) of such formation or acquisition, and shall cause such
newly formed or acquired Subsidiary (and any other applicable Subsidiary in the
case of Pledge Agreements), to execute such Collateral Documents as the
Administrative Agent may then require, and the Company shall also deliver to the
Administrative Agent, or cause such Subsidiary to deliver to the Administrative
Agent, at the Company's cost and expense, such other instruments, documents,
certificates and opinions reasonably required by the Administrative Agent in
connection therewith, in each case to the extent contemplated under
Sections 7.1, 7.2 and 7.4 hereof had such newly-formed or acquired Subsidiary
existed as of the Effective Date. The Company shall use commercially reasonable
efforts to deliver documentation reaffirming all grants under the Previous
Credit Agreement of security interests in equity interests in its First Tier
Foreign Subsidiaries not later than 120 days after the Effective Date.

        (b) Guarantees. Within ten (10) Business Days (or thirty (30) Business
Days in the case of a Foreign Subsidiary) after establishing or acquiring any
Domestic Subsidiary or First Tier Foreign Subsidiary or any Subsidiary becoming
a Domestic Subsidiary or First Tier Foreign Subsidiary, unless the Required
Banks otherwise agree or the Company elects otherwise as set forth in the
immediately following sentence, the Company shall (i) cause such Domestic
Subsidiary (and First Tier Foreign Subsidiary in the event that the
Administrative Agent does not receive the evidence specified in Section 7.4
hereof upon the occurrence of the events contemplated therein) to execute such
Collateral Documents and deliver such other instruments, documents, certificates
and opinions as the Administrative Agent may reasonably request, (ii) cause such
Domestic Subsidiary (and First Tier Foreign Subsidiary in the event that the
Administrative Agent does not receive the evidence specified in Section 7.4
hereof upon the occurrence of the events contemplated therein) to execute a
Subsidiary Guarantee Agreement and (iii) cause such Domestic Subsidiary or First
Tier Foreign Subsidiary to deliver documentation similar to that described in
Section 11.1 (a) through (c) relating to the authorization for, execution and
delivery of, and validity of such Subsidiary's obligations under the Loan
Documents to which it is a party in form and substance satisfactory to the
Required Banks. If concurrent with the closing of any sale or other disposition
of a Credit Party (other than the Company) permitted by Section 12.12 hereof,
the Company or such Credit Party fully pays all Loans (if any) made to such
Credit Party and the Company pays or assumes in a manner acceptable to the Banks
the liability for all L/C Obligations of such Credit Party and the Company
requests the Administrative Agent (which shall promptly inform the Banks) that
such Credit Party be released from its Obligations hereunder and under any
Subsidiary Guarantee Agreement to which it is a party and no Default or Event of
Default has occurred and is continuing, the Banks will so release such Credit
Party (it being understood and agreed that any Borrowing Subsidiary shall, as
provided in Section 5.10(a) hereof, cease to be a Borrower hereunder upon
ceasing to be a Wholly-Owned Subsidiary).

36

Section 8.     Definitions; Interpretations.

        Section 8.1. Definitions. The following terms when used herein have the
following meanings:

            "Account"

is defined in Section 13.4(b) hereof.



            "Acquisition"

means any transaction, or any series of related transactions, consummated after
the date of this Agreement, by which the Company or any of the Subsidiaries (i)
acquires any going business, line of business or all or substantially all of the
assets of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise, or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation or
other firm which have ordinary voting power for the election of the board of
directors or similar governing body of such corporation or firm (other than
securities having such power only by reason of the happening of a contingency).



            "Adjustments to EBITDA

" means one time cash and non-cash charges against earnings deducted in
determining Consolidated Net Income (in an amount not to exceed $14,000,000 in
the aggregate during the term of this Agreement, of which cash charges may not
exceed $4,000,000) related to workforce reductions and to the rationalization of
certain manufacturing operations, and incurred not later than the fiscal quarter
of the Company ending on June 30, 2004.



            "Administrative Agent"

means Harris Trust and Savings Bank and any successor pursuant to Section 15.7
hereof.



            "Affiliate"

means, as to any Person, any other Person which directly or indirectly controls,
or is under common control with, or is controlled by, such Person. As used in
this definition, "control" (including, with their correlative meanings,
"controlled by" and "under common control with") means possession, directly or
indirectly, of power to direct or cause the direction of management or policies
of a Person (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise), provided that, in any event for
purposes of this definition: (i) any Person which owns directly or indirectly
20% or more of the securities having ordinary voting power for the election of
directors or other governing body of a corporation or 20% or more of the
partnership or other ownership interests of any other Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person; and (ii) each director and executive officer of the Company or
any Subsidiary shall be deemed an Affiliate of the Company and each Subsidiary.



            "Agents"

means the Administrative Agent, each Issuing Agent and each Swing Line Bank, in
each case in its capacity as such.



            "Alternative Currency"

means (i) any of Euros, Japanese Yen, Pounds Sterling, Australian Dollars,
Canadian Dollars, Swiss Francs, New Zealand Dollars, Singapore Dollars and
Swedish Krona (collectively, the "Designated Alternative Currencies") and (ii)
any other currency available to each Bank (each such other non-designated
currency being hereinafter 



37

referred to as an "Other Alternative Currency"), in each case for so long as
such Designated Alternative Currency and Other Alternative Currency, as the case
may be, is freely transferable and freely convertible to U.S. Dollars and the
Telerate Service or Reuters monitor Money Rates Service (or any successor to
either) reports a LIBOR for such currency for interest periods of one, two,
three and six calendar months; provided, however, that availability of each
Other Alternative Currency is subject to the additional conditions that (a) the
Company has made written request on the Administrative Agent to add such
currency as an Other Alternative Currency (the Administrative Agent to promptly
notify the Banks of each such request and the proposed effective date of such
currency's inclusion as an Other Alternative Currency), (b) such currency shall,
subject to the other provisions of this definition, constitute an Other
Alternative Currency effective on the date ten (10) Business Days following such
notice by the Administrative Agent to the Banks of the Company's request for
such new currency, (c) such amendments, modifications or supplements are made to
this Agreement as the Administrative Agent determines are necessary or
appropriate (if any) to give effect to the borrowing and funding of Loans in
such Other Alternative Currency and (d) such additional currency shall no longer
be available if any of the Banks notifies the Administrative Agent at any time
that in the judgment of such Bank, it is impossible, illegal or impracticable
for such Bank to make or participate in Loans in such Other Alternative Currency
or that in the judgment of such Bank, additional costs or expenses will be
incurred by such Bank or additional taxes, charges or other impositions will be
imposed on such Bank (such as withholding taxes of the type described in
Section 17.1(a) hereof) as a result of making or participating in Loans in such
Other Alternative Currency disbursed or payable in the United States or any
Approved Jurisdiction.

            "Alternative Swing Line Currency"

means any of Euros, Pounds Sterling and Swiss Francs, in each case for so long
as such currency constitutes an Alternative Currency; provided, however, that
availability of each Alternative Swing Line Currency is subject to the
additional conditions that (a) the Multicurrency Swing Line Bank has not
notified the Administrative Agent that in the judgment of the Multicurrency
Swing Line Bank, it is impossible, illegal or impracticable for such Bank to
make Multicurrency Swing Line Loans in such Alternative Swing Line Currency or
that in the judgment of the Multicurrency Swing Line Bank, additional costs or
expenses will be incurred by such Bank or additional taxes, charges or other
impositions will be imposed on such Bank (such as withholding taxes of the type
described in Section 17.1(a) hereof) as a result of making Multicurrency Swing
Line Loans in such Alternative Swing Line Currency disbursed or payable in the
United States or any Approved Jurisdiction and (b) such amendments,
modifications or supplements are made to this Agreement as the Administrative
Agent and Multicurrency Swing Line Bank determine are necessary or appropriate
(if any) to give effect to the borrowing and funding of Multicurrency Swing Line
Loans in such Alternative Swing Line Currency.



            "Applicable Margin"

means, (i) with respect to Committed Revolving Loans, Swing Line Loans,
Reimbursement Obligations and letter of credit fees payable under Section 6.2
hereof, until the first Pricing Date, the rates per annum shown opposite
Level IV in Schedule A below and (ii) with respect to Term Loans, until the
first Pricing Date, the rates per annum shown opposite Level II in Schedule B
below, and thereafter from one Pricing Date to the next the Applicable Margin
means the rates per annum determined in accordance with the following schedule:



38

A. Schedule A (Revolving Loans):

Level

Total Leverage Ratio for Such Pricing Date

Applicable Margin for Committed Revolving Loans which are Domestic Rate Loans ,
Domestic Swing Line Loans and Reimbursement Obligations:

Applicable Margin for Committed Revolving Loans which are Eurodollar Loans,
Multicurrency Swing Line Loans and Letter of Credit Fee:

IV

Greater than or equal to 4.0 to 1.0

2.25%

3.75%

III

Less than 4.0 to 1.0, but greater than or equal to 3.5 to 1.0

2.00%

3.50%

II

Less than 3.5 to 1.0, but greater than or equal to 3.0 to 1.0

1.75%

3.25%

I

Less than 3.0 to 1.0

1.25%

2.75%

B. Schedule B (Term Loans):

Level

Total Leverage Ratio for such Pricing Date

Applicable Margin for Term Loans which are Domestic Rate Loans :

Applicable Margin for Term Loan which are Eurodollar Loans:

II

Greater than or equal to 3.5 to 1.0

3.00%

4.50%

I

Less than 3.5 to 1.0

2.50%

4.00%

For purposes hereof, the term "Pricing Date" means, for any fiscal quarter of
the Company ending on or after June 30, 2003, the date five Business Days after
the date upon which the Administrative Agent is in receipt of the Company's most
recent financial statements (and, in the case of the year-end financial
statements, audit report) for the fiscal quarter then ended, pursuant to
Section 12.6 hereof. The Applicable Margin shall be established based on the
Total Leverage Ratio for the most recently completed fiscal quarter and the
Applicable Margin established on a Pricing Date shall remain in effect until the
next Pricing Date. If the Company has not delivered its financial statements by
the date such financial statements (and, in the case of the year-end financial
statements, audit report) are required to be delivered under Section 12.6
hereof, until the date five Business Days after such financial statements and
audit report are delivered, the Applicable Margin shall be the highest
Applicable Margin (i.e., the Total Leverage Ratio shall be deemed to be greater
than 4.0 to 1.0 with respect Revolving Loans and greater than 3.50 to 1.0 with
respect to Term Loans). If the Company subsequently delivers such financial
statements before the next Pricing Date, the Applicable Margin established by
such late delivered financial statements shall take effect from the date five
Business Days after such delivery until the next Pricing Date. In all other
circumstances, the Applicable Margin established by such financial statements
shall be in effect from the Pricing Date that occurs immediately after the end
of the fiscal quarter covered by such financial statements until the next
Pricing Date. Each determination of the Applicable Margin made by the
Administrative Agent in accordance with 

39

the foregoing shall be conclusive and binding on the Company and the Banks if
reasonably determined.

            "Applications"

is defined in Section 1.3(d) hereof.



            "Approved Jurisdictions"

means the Netherlands, the Republic of Ireland and the United Kingdom and such
other jurisdictions as the Company requests from time to time in writing;
provided, however, that the addition of any Approved Jurisdiction not
specifically listed above in this sentence is subject to the additional
conditions that (a) the Company has made written request on the Administrative
Agent to add such jurisdiction as an Approved Jurisdiction (the Administrative
Agent to promptly notify the Banks of each such request and the proposed
effective date of such jurisdiction's inclusion as an Approved Jurisdiction),
(b) such jurisdiction shall, subject to the other provisions of this definition,
constitute an Approved Jurisdiction effective on the date twenty (20) Business
Days following such notice by the Administrative Agent to the Banks of the
Company's request for such new jurisdiction, (c) such amendments, modifications
or supplements are made to this Agreement as the Administrative Agent determines
are necessary or appropriate (if any) to give effect to the addition of such
Approved Jurisdiction and (d) such additional jurisdiction shall no longer be an
Approved Jurisdiction if any of the Banks notifies the Administrative Agent at
any time that in the judgment of such Bank, it is impossible, illegal or
impracticable for such Bank to make or participate in Loans disbursed or payable
in such Approved Jurisdiction or that in the judgment of such Bank, additional
costs or expenses will be incurred by such Bank or additional taxes, charges or
other impositions will be imposed on such Bank (such as withholding taxes of the
type described in Section 17.1(a) hereof) as a result of making or participating
in Loans disbursed or payable in such Approved Jurisdiction.



            "Australian Dollars"

means the lawful currency of Australia.



            "Authorized Representative"

means any person shown on the list of officers provided by the Company pursuant
to Section 11.1(g) hereof, or any other person shown on any updated such list
provided by the Company to the Administrative Agent, or any further or different
officer(s) or employee(s) of the Company so named by any Authorized
Representative in a written notice to the Administrative Agent.



"Bank"

means each bank or other financial institution or lending institution signatory
hereto, and its successors, and any assignee of a Bank pursuant to Section 17.12
hereof and includes each Issuing Agent in its capacity as issuer of Letters of
Credit and holder of L/C Obligations after giving effect to each Participating
Bank's interest therein and also includes each Swing Line Bank in its capacity
as the lender on its Swing Line Loans after giving effect to each Participating
Bank's interest therein.



            "Bond Letters of Credit"

means those Letters of Credit which are issued in support of the obligations of
an issuer of Bonds to timely pay the holders thereof principal, interest,
premium (if any) and other amounts which may be due thereunder.



40

            "Bonds"

means any series of bonds the obligations of the Company or any Subsidiary with
respect to which constitute Indebtedness permitted under Section 12.20 hereof
and in support of which an Issuing Agent has issued a Letter of Credit
hereunder.



            "Booneville Leasehold"

means the real estate of the City of Booneville, Mississippi in Booneville,
Mississippi, commonly known as 300 Quartet Avenue, currently leased by the
Company pursuant to a Lease Agreement dated as of December 1, 1986, as the same
may be amended or modified from time to time.



   

         "Borrower" is defined in the introduction hereto.



"Borrowing"

means the total of Loans of a single type made by one or more Banks to the same
Borrower on a single date and for a single Interest Period. Borrowings of
Committed Revolving Loans are made ratably from each of the Banks with Revolving
Credit Commitments according to their Revolving Credit Commitments and
Borrowings of Term Loans are made ratably from each of the Banks with Term Loan
Commitments according to their Term Loan Commitments. Borrowings of Domestic
Swing Line Loans are made from the Domestic Swing Line Bank in accordance with
the procedures of Section 3 hereof. Borrowings of Multicurrency Swing Line Loans
are made from the Multicurrency Swing Line Bank in accordance with the
procedures of Section 4 hereof. The term "Committed Borrowing" shall mean a
Borrowing of Committed Revolving Loans or Term Loans advanced pursuant to
Section 2.2 hereof and the term "Swing Line Borrowing" shall mean a Borrowing of
Swing Line Loans advanced pursuant to Section 3 or Section 4 hereof.



            "Borrowing Base"

means, as of any time it is to be determined, the sum of :



(a) 85% of the then outstanding unpaid amount of Eligible Receivables; plus

(b) 50% of the value (computed at the lower of market or cost using the
first-in/first-out method of inventory valuation applied in accordance with
GAAP) of Eligible Inventory;

provided

that the Borrowing Base shall be computed only as against and on so much of the
Collateral as is included on the Borrowing Base Certificates furnished from time
to time by the Company pursuant to the terms hereof and, if required by the
Administrative Agent or the Required Banks pursuant to any of the terms hereof
or any Collateral Document or in the absence of timely delivery by the Company
of any such Borrowing Base Certificate, as verified by such other evidence
reasonably required to be furnished to the Administrative Agent or the Banks
pursuant hereto or pursuant to any such Collateral Document.



            "Borrowing Base Certificate"

means the certificate in the form of Exhibit L hereto, or in such other form
acceptable to the Administrative Agent, to be delivered to the Administrative
Agent and the Banks pursuant to Section 11.1 and 12.6 hereof.



            "Borrowing Subsidiary"

is defined in Section 5.10 hereof.



41

            "Buffalo Grove Leasehold"

means the real estate of Chevy Chase Business Park Limited Partnership in
Buffalo Grove, Illinois, commonly known as 301 Hastings Drive, currently leased
by the Company pursuant to a Lease Agreement dated as of May 8, 1997, as the
same may be amended or modified from time to time.



            "Business Day"

means any day other than a Saturday or Sunday on which banks are not authorized
or required to close in Chicago, Illinois and, if the applicable Business Day
relates to the borrowing or payment of a Eurocurrency Loan denominated in U.S.
Dollars, on which banks are dealing in U.S. Dollar deposits in the interbank
market in London, England and, if the applicable Business Day relates to the
borrowing or payment of a Eurocurrency Loan denominated in an Alternative
Currency (other than Euros), on which banks and foreign exchange markets are
open for business in the city where disbursements of or payments on such Loan
are to be made and, if the applicable Business Day relates to the borrowing or
payment of a Eurocurrency Loan denominated in Euros, on which banks and foreign
exchange markets are open for business in the city where disbursements of or
payments on such Loan are to be made which is a TARGET Day.



            "Canadian Dollars"

means the lawful currency of Canada.



            "Capital Lease"

of a Person means at any date any lease of property by such Person as lessee
which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.



            "Capitalized Lease Obligations"

of a Person means the amount of the obligations of such Person under Capital
Leases which would be shown as a liability on a balance sheet of such Person
prepared in accordance with GAAP.



            "CERCLA"

means the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended and in effect from time to time.



            "Change of Control Event"

means (a) that at any time Lane Industries, Inc., a Delaware corporation, fails
to own and control, either directly or indirectly through one or more of its
subsidiaries, a sufficient number of shares of the Company's outstanding Voting
Stock to elect a majority of the board of directors of the Company or (b) any
"Change of Control" (or words of like import), as defined in any agreement or
indenture relating to any issue of Subordinated Debt, shall occur, the effect of
which is to cause the acceleration of any issue of Subordinated Debt or to
enable any holder of Subordinated Debt to cause the Company or any Subsidiary to
repurchase, redeem or retire if any Subordinated Debt held by it.



            "Code"

means the Internal Revenue Code of 1986, as amended.



            "Collateral"

means all properties, rights, interests and privileges from time to time subject
to the Liens granted to the Administrative Agent, or any security trustee
therefor, by the Collateral Documents.



            "Collateral Documents"

means the Mortgages, the Pledge Agreements, the Security Agreement, Security
Agreement Re: Intellectual Property, and all other mortgages, deeds of trust, 



42

security agreements, pledge agreements, assignments, financing statements and
other documents as shall from time to time secure or relate to the Obligations,
the Hedging Liability or any part thereof.

            "Commercial Letter of Credit"

means a Letter of Credit that finances a commercial transaction by paying part
or all of the purchase price for goods against delivery of a document of title
covering such goods and any other required documentation.



            "Commitments"

means the Revolving Credit Commitments, the Term Loan Commitments, the L/C
Commitment, the Domestic Swing Line Commitment and the Multicurrency Swing Line
Commitment, and the term "Commitment" means any of the foregoing unless the
context in which such term is used shall otherwise require.



            "Committed Domestic Rate Loan"

means a Domestic Rate Loan pursuant to the provisions of Section 2.2 hereof, and
may refer to Committed Revolving Loans or Term Loans.



            "Committed Eurocurrency Loan"

means a Eurocurrency Loan made pursuant to the provisions of Section 2.2 hereof,
and may refer to Committed Revolving Loans or Term Loans.



            "Committed Revolving Domestic Rate Loan"

means a Committed Revolving Loan which is a Domestic Rate Loan.



            "Committed Revolving Loan"

is defined in Section 1.2 hereof.



            "Committed Revolving Loan Notes"

is defined in Section 5.6(b) hereof.



            "Company"

means General Binding Corporation, a Delaware corporation.



            "Compliance Certificate"

means a duly completed certificate in the form of Exhibit F hereto.



            "Consolidated Capital Expenditures"

means with reference to any period, the aggregate amount of all expenditures
(whether paid in cash or accrued as a liability, but without duplication) by the
Company and its Subsidiaries during that period which, in accordance with GAAP
consistently applied, are capital expenditures.



            "Consolidated Debt"

means all Debt of the Company and its Subsidiaries determined (without
duplication) on a consolidated basis in accordance with GAAP; provided, however,
that it is understood that to avoid duplication in calculating Consolidated
Debt, only Guaranties of third parties' obligations and of other obligations not
otherwise included in the Debt of the Company or of a consolidated Subsidiary
shall be included; provided further, however, that Consolidated Debt shall also
not include any guarantees to the extent and only to the extent the obligations
covered by such guarantees are secured by Permitted Liquid Investments
segregated and held expressly for that purpose by or on behalf of the party to
whom such obligations are owed.



43

            "Consolidated EBITDA"

means, for any period, determined on a consolidated basis for the Company and
its Subsidiaries in accordance with GAAP, Consolidated Net Income for such
period, plus (x)  all amounts deducted in determining Consolidated Net Income
for such period in respect of (i) federal, state, local and foreign income taxes
for such period, (ii) Consolidated Interest Expense for such period, and
(iii) the amount of all depreciation and amortization expense for such period,
minus (y) net earnings for such period of any unconsolidated Person in which the
Company or any Subsidiary has an ownership interest, unless such earnings are
received in cash pursuant to a dividend distribution (or equivalent distribution
in the event of one made by a Person other than a corporation) received by the
Company, any Borrower or any Guarantor, plus (z) net losses for such period of
any unconsolidated Person in which the Company or any Subsidiary has an
ownership interest to the extent such losses are deducted in determining
earnings for such period in an amount in excess of any increase during such
period in Investments of the Company and its Subsidiaries in such Person;
provided, however, that notwithstanding anything in this definition to the
contrary: (a) cash and non-cash gains and non-cash losses on sales or other
dispositions of assets of the Company and its Subsidiaries outside the ordinary
course of business, and other extraordinary gains realized by the Company and
its Subsidiaries outside the ordinary course of business, shall be excluded in
determining Consolidated EBITDA, (b) non-cash losses resulting from impairment
charges arising from SFAS No. 142 (Goodwill and Other Intangible Assets) may, to
the extent deducted in determining Consolidated Net Income, be added back for
the purpose of determining Consolidated EBITDA, and (c) if an Acquisition or a
Divestiture occurs at any time during such period, Consolidated EBITDA shall be
calculated on a pro forma basis to include (in the case of an Acquisition) or
exclude (in the case of a Divestiture) earnings reasonably allocable to the
acquired (or divested) Person or business, as the case may be, for the entire
period as if such Acquisition or Divestiture had taken place on the first day of
such period, all as reasonably calculated by the Company based on historical
operations (including, but not limited to, operations conducted during such
quarter) and reasonably calculated adjustments due to anticipated operational
changes. Notwithstanding anything contained herein to the contrary (A) to the
extent deducted in computing Consolidated EBITDA for any period, Adjustments to
EBITDA shall be added back to each such computation of Consolidated EBITDA for
the relevant period, and (B) notwithstanding the actual Consolidated EBITDA
which would be calculated pursuant to this definition, Consolidated EBITDA for
the following fiscal quarters shall be deemed to equal to the following amounts:



Fiscal Quarter Ending

Consolidated EBITDA

June 30, 2002

$21,156,000

September 30, 2002

$19,624,000

December 31, 2002

$22,829,000

March 31, 2003

$16,960,000

            "Consolidated Fixed Charges"

means, for any period, determined on a consolidated basis for the Company and
its Subsidiaries, the sum of (a) all payments of principal made or required to
be made in cash during such period with respect to Indebtedness of the Company
and its Subsidiaries (excluding any prepayments of the Term Loans),
(b) Consolidated Interest Expense to the extent paid or required to be paid in
cash during such period (without duplication), (c) federal, state, local and
foreign income taxes paid or required to be paid in cash during such period
(without 



44

duplication) and (d) Restricted Payments made during such period.

            "Consolidated Interest Expense"

means, for any period, an amount equal to interest expense during such period on
Consolidated Debt, as determined on a consolidated basis in accordance with
GAAP; provided, however, that if an Acquisition occurs at any time during such
period, Consolidated Interest Expense shall be calculated on a pro forma basis
to include interest expense reasonably allocable to the acquired Person or
business, as the case may be, for the entire period as if such Acquisition had
taken place on the first day of such period and the Consolidated Debt incurred
to finance or otherwise related to the relevant Acquisition had been incurred on
the first day of such period, all as reasonably calculated by the Company.



            "Consolidated Net Income"

means, for any period, the net income (or net loss) of the Company and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.



            "Consolidated Net Worth"

means, as of the date of any determination thereof, the sum of (i) the total
shareholders' equity (including capital stock, additional paid-in-capital and
retained earnings after deducting treasury stock, but excluding minority
interests in Subsidiaries) which would appear on a balance sheet of the Company
and its Subsidiaries determined on a consolidated basis in accordance with GAAP,
provided that such shareholders' equity shall be determined exclusive of any
changes after March 31, 2003 in the amount of "accumulated other comprehensive
income" shown on the consolidated balance sheet of the Company, plus (ii) the
cumulative amount of after-tax Adjustments to EBITDA added back to Consolidated
Net Income in computing Consolidated EBITDA in accordance with the terms of this
Agreement for any period from the Effective Date through the date of
determination, provided further that (x) no such Adjustments to EBITDA shall be
included in Consolidated Net Worth as a result of the provisions of this clause
(ii) which exceed the amount of such Adjustments to EBITDA required to increase
Consolidated Net Income to $0 for the period during which such Adjustments to
EBITDA were included in calculating Consolidated EBITDA, and (y) for the purpose
of determining Consolidated Net Worth, income tax expense reflected in the
determination of Consolidated Net Income and payments under the tax allocation
agreements referred to in Sections 12.14(n) and 12.18 hereof will be treated
without duplication for any period from the Effective Date through the date of
determination.



            "Consolidated Total Assets"

shall mean as of the date of any determination thereof, the total amount of all
assets of the Company and its Subsidiaries as determined on a consolidated basis
in accordance with GAAP.



            "Contractual Obligation"

means, as to any Person, any provision of any security issued by such Person or
of any agreement, instrument or undertaking to which such Person is a party or
by which it or any of its Property is bound.



            "Controlled Group"

means all members of a controlled group of corporations and all trades or
businesses (whether or not incorporated) under common control which, together
with the Company, are treated as a single employer under Section 414 of the
Code.



45

            "Credit Documents"

means this Agreement (including each Election to Participate and Election to
Terminate issued hereunder), the L/C Documents and the Notes.



            "Credit Event"

means the advancing of any Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.



            "Credit Party"

means the Company, each Borrowing Subsidiary and each Guarantor.



            "Debt"

means, for any Person, any Indebtedness of such Person of the type described in
clauses (i) through (vi) of the definition of such term.



            "Default"

means any event or condition the occurrence of which would, with the passage of
time or the giving of notice, or both, constitute an Event of Default.



            "Disposition"

means the sale, lease, conveyance or other disposition of Property, other than
dispositions permitted by provisos (a)(1), (a)(2), (a)(3), (a)(4) and (a)(5) to
Section 12.12.



            "Divestiture"

means any Disposition or series of related Dispositions by which the Company or
any of the Subsidiaries sells or otherwise disposes of (i) any going business,
line of business or all or substantially all of the assets of any Subsidiary or
(ii) any Subsidiary.



            "Domestic Borrower"

means each Borrower which is a Domestic Subsidiary.



            "Domestic Rate"

is defined in Section 2.1(a) hereof.



            "Domestic Rate Loan"

means a Loan bearing interest prior to maturity at the rate specified in
Section 2.1(a) hereof.



            "Domestic Subsidiary"

means each Subsidiary of the Company which is organized under the laws of the
United States of America or any State thereof.



            "Domestic Swing Line Bank"

is defined in Section 3.1 hereof.



            "Domestic Swing Line Commitment"

means $15,000,000, as such amount may be reduced pursuant to Section 5.7 hereof.



            "Domestic Swing Line Loans"

is defined in Section 3.1 hereof.



            "Domestic Swing Line Note"

is defined in Section 5.6(c) hereof.



            "Domestic Swing Line Rate"

is defined in Section 3.3 hereof.



"Effective Date"

means the date on which the Administrative Agent has received signed counterpart
signature pages of this Agreement from each of the signatories (or, in the case
of a Bank, confirmation that such Bank has executed such a counterpart and
dispatched it for delivery to the Administrative Agent) and the conditions in
Section 11.1 hereof have been fulfilled.



46

            "Election to Participate"

means a letter to the Administrative Agent in the form of Exhibit G hereto
executed by a Borrowing Subsidiary and an Authorized Representative and
acknowledged by the Administrative Agent.



            "Election to Terminate"

means a letter in the form of Exhibit H hereto executed by a Borrowing
Subsidiary and an Authorized Representative and acknowledged by the
Administrative Agent.



            "Eligible Inventory"

means any inventory of the Company or any Subsidiary in which the Administrative
Agent has a perfected first priority security interest and which complies with
each of the following requirements, provided that inventory with a book value of
up to U.S. $4,000,000 that otherwise qualifies as Eligible Inventory shall be
deemed Eligible Inventory even if the Administrative Agent does not have a
perfected security interest therein because such Inventory is owned by a
Canadian-domiciled Subsidiary and located in Canada (outside Quebec):



(a) it consists of inventory which is readily usable or marketable by the
Company or such Subsidiary in the ordinary course of its business and is not
work-in-process except for work-in-process inventory at Booneville, Mississippi
and work-in-process master roll film inventory (wherever located), the aggregate
Borrowing Base value of which work-in-process inventory shall not exceed
$3,000,000;

(b) it substantially conforms to such Person's advertised or represented
specifications, applicable government standards and regulations and other
quality standards and has not been determined by the Administrative Agent to be
unacceptable due to age, type, variety, quality, quantity or location;

(c) it is not covered by a warehouse receipt or similar document;

(d) all warranties of the Company or such Subsidiary in the Loan Documents are
true and correct with respect thereto;

(e) it has been identified to the Administrative Agent in the manner required by
the Administrative Agent pursuant to the Security Agreement;

(f) with respect to inventory which is used for demonstration and marketing
purposes, the aggregate Borrowing Base value thereof shall not exceed $500,000;

(g) it is located at a location disclosed to and approved by the Administrative
Agent, and if requested by the Administrative Agent, any Person (other than the
Company or such Subsidiary) owning or controlling such location shall have
waived all right, title and interest in and to such inventory in a manner
satisfactory to the Administrative Agent; and

(h) except as otherwise agreed by the Administrative Agent, it has not been
delivered to the Company or such Subsidiary on consignment and has not been
consigned to a customer of the Company or such Subsidiary.

47

            "Eligible Receivables"

means any Receivable of the Company or any Subsidiary in which the
Administrative Agent has a first priority perfected security interest and which
complies with each of the following requirements, provided that Receivables with
a book value of up to U.S. $6,500,000 that otherwise qualify as Eligible
Receivables shall be deemed Eligible Receivables even if the Administrative
Agent does not have a perfected security interest therein because such
Receivables are owned by a Canadian-domiciled Subsidiary (other than one
domiciled in Quebec):



(a) it arises out of a bona fide sale of inventory or provision of services
which has been delivered to, or is in the process of being delivered to, the
account debtor on said Receivable in the ordinary course of business on ordinary
trade terms;

(b) all warranties of the Company or such Subsidiary in the Loan Documents are
true and correct with respect thereto;

(c) it has been identified to the Administrative Agent in the manner required by
the Administrative Agent pursuant to the Security Agreement;

(d) it is evidenced by an invoice to the account debtor thereunder dated not
more than 5 Business Days subsequent to the shipment date of the relevant
inventory or provision of services, which invoice requires payment within 120
days of the date of the invoice;

(e) it has not remained unpaid in whole or in part more than 60 days from and
after its due date;

(f) it is net of any credit or allowance given by the Company or such Subsidiary
to such account debtor or (without duplication) any reserve established by the
Company or such Subsidiary with respect to such account debtor, including,
without limitation, the accrued distribution, allowance and rebate reserve;

(g) it is not owing by an account debtor who (i) has become insolvent, (ii) is
the subject of any bankruptcy, arrangement, reorganization proceedings or other
proceedings for relief of debtors, (iii) has admitted its inability to pay its
debt generally or has stopped paying its debts generally or (iv) is an Affiliate
of the Company or such Subsidiary;

(h) the account debtor is principally located in the continental United States
or Canada (excluding Quebec) unless such Receivable is secured by an irrevocable
letter of credit issued by a commercial bank located in the United States and
which is on terms and conditions acceptable to the Administrative Agent;

(i) it is not owing by the United States of America or any department, agency or
instrumentality thereof (including, without limitation, the Commodity Credit
Corporation) unless the Administrative Agent shall have received evidence
satisfactory to the Administrative Agent of compliance with the Assignment of
Claims Act;

48

(j) it is not owing by an account debtor who shall have failed to pay 25% or
more of all Receivables owed by such account debtor within the periods set forth
in subsection (e) above;

(k) it is not subject to any counterclaim or defense asserted by the account
debtor thereunder, nor is it subject to any offset or contra account payable to
the account debtor (in any case, unless the amount of such Receivable is net of
such counterclaim, defense, offset or contra account established to the
satisfaction of the Administrative Agent), provided that any Receivable subject
to such a counterclaim, defense, offset or contra account shall cease to be an
Eligible Receivable under this clause (k) solely to the extent of such
counterclaim, offset, defense or contra account; and

(l) it is not evidenced by an instrument or chattel paper unless the same has
been endorsed and delivered to the Administrative Agent.

"EMU"

means economic and monetary union as contemplated in the Treaty on European
Union.



            "Environmental and Health Laws"

means any and all federal, state, local and foreign statutes, laws, regulations,
ordinances, judgments, permits and other governmental rules or restrictions
relating to human health, safety (including without limitation occupational
safety and health standards), or the environment or to emissions, discharges or
releases of pollutants, contaminants, hazardous or toxic substances, wastes or
any other controlled or regulated substance into the environment, including
without limitation ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
or toxic substances, wastes or any other controlled or regulated substance or
the clean-up or other remediation thereof.



            "ERISA"

means the Employee Retirement Income Security Act of 1974, as amended from time
to time.



            "Euro"

means the single currency of Euro Members of the European Union.



            "Eurocurrency Loan"

means a Loan bearing interest prior to maturity at the rate specified in
Section 2.1(b) hereof. By way of illustration and not of limitation, a
Multicurrency Swing Line Loan is a Eurocurrency Loan.



            "Eurocurrency Loans"

shall mean both Committed Eurocurrency Loans and Multicurrency Swing Line Loans.



            "Eurocurrency Reserve Percentage"

means, for any Borrowing of Eurocurrency Loans, the daily average for the
applicable Interest Period of the maximum rate, expressed as a decimal, at which
reserves (including, without limitation, any supplemental, marginal and
emergency reserves) are imposed during such Interest Period by the Board of
Governors of the Federal Reserve System (or any successor) on "eurocurrency
liabilities", as defined in such Board's Regulation D (or in respect of any
other category of liabilities that includes deposits by reference 



49

to which the interest rate on Eurocurrency Loans is determined or any category
of extensions of credit or other assets that include loans by non-United States
offices of any Bank to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto. For purposes of this definition, the
Eurocurrency Loans shall be deemed to be "eurocurrency liabilities" as defined
in Regulation D without benefit or credit for any prorations, exemptions or
offsets under Regulation D.

            "Euro Member"

means each state described as a "participating member state" in any EMU
legislation.



            "Event of Default"

means any of the events or circumstances specified in Section 13.1 hereof.



            "Event of Loss"

means, with respect to any Property, any of the following: (a) any loss,
destruction or damage of such Property or (b) any condemnation, seizure, or
taking, by exercise of the power of eminent domain or otherwise, of such
Property, or confiscation of such Property or the requisition of the use of such
Property by any government or governmental authority.



            "Excess Cash Flow"

means, with respect to any period, the amount (if any) by which (a) Consolidated
EBITDA (including Adjustments to EBITDA) during such period exceeds (b) the sum,
without duplication, of (i) Consolidated Interest Expense paid in cash during
such period, plus (ii) all income taxes, whether federal, state, local or
foreign, paid in cash by the Company and its Subsidiaries on a consolidated
basis during such period, plus (iii) the aggregate amount of payments required
to be made by the Company and its Subsidiaries in cash in respect of all
principal on all Indebtedness during such period (including, without limitation,
any mandatory repayments of the Term Loans during such period but excluding any
payments of the Revolving Loans), plus (iv) voluntary prepayments of the Term
Loans during such period, plus (v) Consolidated Capital Expenditures, plus
(vi) that portion of Adjustments to EBITDA for such period reflecting cash
charges against earnings deducted in determining Consolidated Net Income.



            "Existing Letters of Credit"

means the Letters of Credit set forth on Schedule 1 hereto.



            "Existing Swap Providers"

shall mean the financial institutions listed on Exhibit E.



            "Existing Swaps"

mean the interest rate hedging agreements described on Exhibit E.



            "Federal Funds Rate"

means the fluctuating interest rate per annum described in part (x) of
clause (ii) of the definition of Domestic Rate in Section 2.1(a) hereof.



            "First Tier Foreign Subsidiary"

shall mean, at any date of determination, each Foreign Subsidiary with respect
to which any one or more of the Company and its Domestic Subsidiaries owns
directly more than 50%, in the aggregate, of the Voting Equity of such Foreign
Subsidiary.



            "Fixed Rate Loans"

means Eurocurrency Loans and Swing Line Loans.



50

            "Foreign Borrower"

 means each Borrower which is a Foreign Subsidiary.



            "Foreign Credit L/C Obligations"

means L/C Obligations owed to the Multicurrency Swing Line Bank.



            "Foreign Currency Sub-Limit"

means any amount set by the Required Banks for any Other Alternative Currency in
a written notice from the Administrative Agent to the Company.



            "Foreign Currency Excess"

is defined in Section 5.4(c).



            "Foreign Indebtedness Basket Amount"

means, at any time of determination, the then-current U.S. Dollar Equivalent of
the sum of (i) the Indebtedness listed on Schedule 12.20(f) (which constitutes
all Indebtedness outstanding on May 31, 2003 of the type described in clause
(ii) of the definition of "Permitted Foreign Subsidiary Support"), plus (ii)
$8,000,000, plus (iii) the aggregate amount of all payments of principal made by
the Company on the Term Loans after the Effective Date from the proceeds of
Indebtedness incurred after the Effective Date of the type described in clause
(ii) of the definition of "Permitted Foreign Subsidiary Support".



            "Foreign Investments"

means Investments of the type permitted solely by reason of
Section 12.14(h)(ii), Section 12.14(k) or Section 12.14(l) hereof.



            "Foreign Subsidiary"

shall mean each Subsidiary that is not a Domestic Subsidiary.



            "Fund"

means any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.



            "GAAP"

means generally accepted accounting principles, from time to time in effect in
the United States of America, consistently applied.



            "Guarantor"

means the Company and each Subsidiary of the Company that is a signatory hereto
(unless solely identified herein as a Borrowing Subsidiary) or that executes and
delivers to the Administrative Agent a Subsidiary Guarantee Agreement along with
the accompanying closing documents required by Section 7.5(b) hereof.



            "Guaranty"

of a Person means any agreement by which such Person assumes, guarantees,
endorses, contingently agrees to purchase or provide funds for the payment of,
or otherwise becomes liable upon, the obligation of any other Person, or agrees
to maintain the net worth or working capital or other financial condition of any
other Person or otherwise assures any creditor of such other Person against
loss, including, without limitation, any comfort letter, operating agreement,
take-or-pay contract or letter of credit.



            "Hazardous Material"

means and includes (a) any asbestos, PCBs or dioxins or insulation or other
material composed of or containing asbestos, PCBs or dioxins and (b) any
petroleum product or derivative or other hydrocarbon, and any hazardous or toxic
waste, substance or material defined as such in (or for purposes of) CERCLA, any
so-called "Superfund" or "Superlien" law, or any other applicable federal,
state, local or other statute, 



51

law, ordinance, code, rule, regulation, order or decree regulating or pertaining
to any such waste, substance or material, as in effect now or at any time
hereafter.

            "Hedging Arrangements"

means interest rate swaps, interest rate caps, interest rate collars, foreign
currency contracts, currency swap contracts or other interest rate, commodity or
currency hedging arrangements.



            "Hedging Liability"

means the liabilities of one or more of the Borrowers or one or more of the
Subsidiaries to the Banks or any of them or to any of their Affiliates or to any
Existing Swap Provider arising in connection with any one or more Hedging
Arrangements from time to time entered into by any Borrower or any Subsidiary
with any Bank or any Affiliate of any Bank or, with respect to the Existing
Swaps only, with any Existing Swap Provider. Unless and until the amount of the
Hedging Liability is fixed and determined, the Hedging Liability shall be deemed
to be the market value of the hedge from the date of computation to the date the
hedge expires.



            "Indebtedness"

means and includes, for any Person, all obligations of such Person, without
duplication, which are required by GAAP to be shown as liabilities on its
balance sheet, and in any event shall include, without duplication, all of the
following whether or not so shown as liabilities: (i) obligations of such Person
for borrowed money, (ii) obligations of such Person representing the deferred
purchase price of property or services other than accounts payable arising in
the ordinary course of business on terms customary in the trade,
(iii) obligations of such Person evidenced by notes, acceptances, or other
instruments of such Person, (iv) obligations, whether or not assumed, secured by
Liens or payable out of the proceeds or production from Property now or
hereafter owned or acquired by such Person, (v) Capitalized Lease Obligations of
such Person, and (vi) obligations for which such Person is obligated pursuant to
a Guaranty, including without limitation obligations in respect of letters of
credit issued for the account of such Person as an applicant or co-applicant, to
be included at the full stated amount of any such letter of credit; it being
understood and agreed that in calculating the aggregate amount of Indebtedness
under this Agreement, the amount of any such Guaranty obligations shall only be
included to the extent that they do not represent guaranties of other
Indebtedness already included in such calculation.



            "Interest Period"

is defined in Section 5.1 hereof.



            "Investment"

is defined in Section 12.14 hereof.



            "Issuing Agent"

is defined in Section 1.3(a) hereof.



            "Japanese Yen"

means the lawful currency of Japan.



            "Kenosha Leaseholds"

means the real properties of Pleasant Prairie Investors I, L.L.C. and Pleasant
Prairie Investors II, L.L.C. in Kenosha, Wisconsin, commonly known as 10303 80th
Street and 10150 80th Street, respectively, currently leased by the Company
pursuant to Leases dated October 15, 1996 and April 16, 1997, respectively, as
the same may be amended or modified from time to time.



52

            "L/C Commitment"

means $20,000,000, as such amount may be reduced pursuant to Section 5.7 hereof.



            "L/C Documents"

means the Letters of Credit, any draft or other document presented in connection
with a drawing thereunder, the Applications and this Agreement.



            "L/C Obligations"

means the aggregate undrawn face amounts of all outstanding Letters of Credit
and all unpaid Reimbursement Obligations.



            "Lending Office"

is defined in Section 14.4.



            "Letter of Credit"

is defined in Section 1.3(a) hereof.



            "LIBOR"

is defined in Section 2.1(b) hereof.



            "Lien"

of a Person means any security interest, mortgage, pledge, lien, claim, charge,
encumbrance, title retention agreement, lessor's interest under a capitalized
lease or analogous instrument, in, of or on any property of such Person.



            "Loan"

means and includes Term Loans, Committed Revolving Loans, Domestic Swing Line
Loans and Multicurrency Swing Line Loans, and each of them singly, and the term
"type" of Loan refers to its status as a Term Loan, Committed Revolving Loan,
Domestic Swing Line Loan or Multicurrency Swing Line Loan or, if a Term Loan or
a Committed Revolving Loan, to its status as a Domestic Rate Loan or
Eurocurrency Loan.



            "Loan Documents"

means the Credit Documents, the Subsidiary Guarantee Agreements, the Notes and
the Collateral Documents.



            "Material Adverse Effect"

means (i) any materially adverse change in the business, operations, financial
condition or Properties of the Company and its Subsidiaries, taken as a whole,
or (ii) any fact or circumstance which singly or in the aggregate causes a
materially adverse change described in clause (i) with respect to the Company
and its Subsidiaries, taken as a whole, or (iii) the inability of any Borrower
or Guarantor to perform in any material respect its obligations under the Loan
Documents or the inability of any of the Banks or any Agent to enforce in any
material respect their rights under the Loan Documents or (iv) a material
adverse effect upon (A) the legality, validity, binding effect or enforceability
against the Company or any Subsidiary of any Loan Document or the rights and
remedies of the Administrative Agent and the Banks thereunder or (B) the
perfection or priority of any Lien granted under any Collateral Document on
Collateral aggregating in excess of $5,000,000 (excluding Property on which
Section 7.1 hereof does not require any such Lien be granted or perfected).



            "Material Plan"

is defined in Section 13.1(i) hereof.



            "Minority Foreign Investment"

means any corporation or other Person, organized under the laws of a
jurisdiction outside of the United States of America or any State thereof, of
which no more than fifty percent (50%) of the outstanding stock or comparable
equity interests having ordinary voting power for the election of the board of
directors of such corporation or similar 



53

governing body in the case of a non-corporation (irrespective of whether or not,
at the time, stock or other equity interests of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
by the Company or by one or more of its Domestic Subsidiaries.

            "Mortgages"

means those certain mortgages dated as of November 12, 1999 between the Company
or a Domestic Subsidiary and the Administrative Agent relating to certain real
properties located in the locations specified on Schedule 11.1(j) hereto, as the
same may be amended, modified, supplemented or restated from time to time,
including without limitation pursuant to supplements dated on or about the date
hereof.



            "Multicurrency Swing Line Bank"

is defined in Section 4.1 hereof.



            "Multicurrency Swing Line Commitment"

means $15,000,000, as such amount may be reduced pursuant to Section 5.7 hereof.



            "Multicurrency Swing Line Loan"

is defined in Section 4.1 hereof.



            "Multicurrency Swing Line Note"

is defined in Section 5.6(d) hereof.



            "Multiemployer Plan"

means a Plan maintained pursuant to a collective bargaining agreement or any
other arrangement to which the Company or any member of the Controlled Group is
a party to which more than one employer is obligated to make contributions.



            "Net Cash Proceeds"

means, as applicable, (a) with respect to any Disposition by a Person, cash and
cash equivalent proceeds received by or for such Person's account, net of
(i) reasonable direct costs relating to such Disposition and reasonable cash
reserves in accordance with GAAP for liabilities of the seller associated with
such Disposition, (ii) taxes paid or payable by such Person as a direct result
of such Disposition, and (iii) amounts required to be applied to repay principal
of, premium, if any, and interest on any Indebtedness secured by a Lien on the
Property (or portion thereof) sold or otherwise disposed of (other than the
Obligations) which is required to be and is repaid in connection with such
Disposition (or in the case of any Foreign Subsidiary's Property, any
Indebtedness representing credit extended in reliance on such Property and the
terms of which require prepayment out of the proceeds of such Disposition with
respect to such Property); (b) with respect to any Event of Loss of a Person,
cash and cash equivalent proceeds received by or for such Person's account
(whether as a result of payments made under any applicable casualty insurance
policy therefor or in connection with condemnation proceedings or otherwise),
net of (i) reasonable direct costs incurred in connection with such Event of
Loss and reasonable reserves associated therewith in accordance with GAAP and
(ii) amounts required to be applied to repay principal of, premium, if any, and
interest on any Indebtedness secured by a Lien on the Property (or portion
thereof) so damaged or taken (other than the Obligations) which is required to
be and is repaid in connection with such Event of Loss (or in the case of any
Foreign Subsidiary's Property, any Indebtedness representing credit extended in
reliance on such Property and the terms of which require prepayment out of the
proceeds of such Event of Loss with respect to such Property); and (c) with
respect to any offering of equity securities of a Person or the issuance of any
Indebtedness by a Person, cash and cash equivalent proceeds received by or for
such Person's account, net of reasonable 



54

underwriting, discounts and commissions and other reasonable costs directly
incurred and payable as a result thereof.

            "New Zealand Dollars"

means the lawful currency of New Zealand.



"1998 Senior Subordinated Debt"

means the 9-3/8% Senior Subordinated Notes Due 2008 issued or to be issued by
the Company under that certain Indenture dated as of May 21, 1998 between the
Company, certain of its Subsidiaries party thereto and First Union National
Bank, as Trustee, as the same has been or may from time to time be amended,
modified, restated or supplemented.



            "Non-Voting Equity"

shall mean issued and outstanding shares of each class of capital stock or other
ownership interest not entitled to vote (within the meaning of Tres. Reg.,
Section 1.956-2(c)(2).



            "Note"

means and includes the Committed Revolving Loan Notes, the Term Notes, the
Domestic Swing Line Note and Multicurrency Swing Line Note and each
individually, unless the context in which such term is used shall otherwise
require.



            "Obligations"

means all unpaid principal of and accrued and unpaid interest on the Loans and
L/C Obligations, all accrued and unpaid Unused Fees and letter of credit fees
and all other payment obligations of any one or more of the Borrowers to any one
or more of the Agents or Banks in each case arising under any one or more of the
Loan Documents.



            "Original Dollar Amount"

means the amount of any Obligation denominated in U.S. Dollars and, in relation
to any Loan denominated in an Alternative Currency, the U.S. Dollar Equivalent
of such Loan on the first day of its Interest Period and, in relation to any L/C
Obligation denominated in an Alternative Currency, the U.S. Dollar Equivalent of
such L/C Obligation on the day such amount is being computed.



            "Other Alternative Currency"

is defined in the definition of Alternative Currency.



            "Overnight Foreign Currency Rate"

shall mean for any amount payable in a currency other than U.S. Dollars, the
rate of interest per annum as determined by the Administrative Agent (or in the
case of any amount payable on a Multicurrency Swing Line Loan, the Multicurrency
Swing Line Bank) (rounded upwards, if necessary, to the nearest whole multiple
of one-hundredth of one percent (1/100 of 1%)) at which overnight or weekend
deposits of the appropriate currency (or, if such amount due remains unpaid more
than three Business Days, then for such other period of time not longer than six
months as the Administrative Agent (or if applicable as aforesaid, the
Multicurrency Swing Line Bank) may elect in its absolute discretion) for
delivery in immediately available and freely transferable funds would be offered
by the Administrative Agent (or if applicable as aforesaid, the Multicurrency
Swing Line Bank) to major banks in the interbank market upon request of such
major banks for the applicable period as determined above and in an amount
comparable to the unpaid principal amount of the related Loan or Reimbursement
Obligation (or, if the Administrative Agent (or if applicable as aforesaid, the
Multicurrency Swing Line Bank) is not placing deposits in such currency in the
interbank 



55

market, then the cost of funds to the Administrative Agent or Multicurrency
Swing Line Bank, as applicable, in such currency for such period).

            "Participating Bank"

is defined in Sections 1.3(f), 3.5 and 4.3 hereof.



            "PBGC"

means the Pension Benefit Guaranty Corporation and its successors and assigns.



            "Percentage"

means, for any Bank, the percentage which (x) the sum of (i) its Revolving
Credit Commitment (or, if the Revolving Credit Commitments have been terminated,
its outstanding Committed Revolving Loans and participation interests as a
Participating Bank in Swing Line Loans and L/C Obligations) and (ii) its
outstanding Term Loans, represents of (y) the sum of (i) the Revolving Credit
Commitments of all Banks (or, if the Revolving Credit Commitments have been
terminated, the aggregate outstanding Revolving Credit Loans, Swing Line Loans
and L/C Obligations) and (ii) the outstanding Term Loans of all Banks.



            "Permitted Foreign Subsidiary Support"

means (without duplication) (x) Investments in Foreign Subsidiaries and Minority
Foreign Investments, (y) Indebtedness representing credit and other financial
accommodations extended to Foreign Subsidiaries and Minority Foreign Investments
and permitted by Section 12.20(f) hereof, and (z) payments pursuant to clause
(i), below, consisting, in the case of such Investments, Indebtedness and
payments described in the foregoing clauses (x), (y) and (z), solely of the
following:



(i) not more than $3,000,000 in an aggregate amount on a cumulative basis from
and after the Effective Date to finance capital expenditures of such Foreign
Subsidiaries and Minority Foreign Investments;

(ii) not more than $50,000,000 in principal amount of Indebtedness and
Investments to be used for general corporate purposes (including maintenance of
reasonable cash balances) of such Foreign Subsidiaries and for Minority Foreign
Investments, provided that the aggregate principal amount of such Indebtedness
outstanding at any time during the term of this Agreement shall count against
the amount permitted pursuant to this clause (ii) (whether or not such
Indebtedness was outstanding on the Effective Date and even if disclosed on
Schedule 12.20 hereto), but only Investments made after the Effective Date shall
count against the amount permitted pursuant to this clause (ii); and

(iii) not more than $500,000 in an aggregate amount on a cumulative basis from
and after the Effective Date in the form of Investments by the Company or
another Credit Party in one or more business ventures in China.

            "Permitted Liquid Investments"

means investments that would reasonably be considered cash equivalents or other
short-term, high quality, liquid investments.



56

            "Person"

means any corporation, natural person, firm, joint venture, partnership, limited
liability company, trust, unincorporated organization, enterprise, government or
any department or agency of any government.



            "Plan"

means an employee pension benefit plan which is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Internal
Revenue Code as to which the Company or any Subsidiary may have any liability.



            "Plastic"

means Plastic Binding Corporation, an Illinois corporation.



            "Pledge Agreements"

means (i) that certain Pledge Agreement dated as of November 12, 1999, as
amended, modified or reaffirmed, and (ii) each other pledge agreement (or
analogous instrument), in each case among the Company and/or certain of its
Subsidiaries and the Administrative Agent, and including without limitation
pledge agreements (or analogous instruments) pledging stock of Foreign
Subsidiaries, as the same may be amended, modified, supplemented or restated
from time to time.



            "Potential Financing Transaction"

means (i) the sale to and lease back from one or more lenders or investors of
certain real property and associated improvements and personal property of the
Company located in Booneville, Mississippi, Hagerstown, Maryland and Amelia,
Virginia, or (ii) the incurrence of additional Indebtedness secured by, certain
real property and associated improvements and personal property of the Company
located in Booneville, Mississippi, Hagerstown, Maryland and Amelia, Virginia;
provided that (x) each such Potential Financing Transaction shall result in the
Company receiving Net Cash Proceeds, contemporaneously with the release by the
Administrative Agent of its Lien on the Property disposed of or encumbered in
such Potential Financing Transaction, in an amount not less than the sum of
(a) 80% of the appraised value (as set forth below) of the Property to be sold
or encumbered (which amount shall exclude any value, as reasonably determined by
the Company and the Administrative Agent, with respect to any items included in
the personal property appraisal for such property described below which have
been disposed of prior to such Potential Financing Transaction and therefore are
not being sold or encumbered in such Potential Financing Transaction), plus
(b) in the case of any Potential Financing Transaction involving personal
property in any location, 80% of the purchase price paid by the Company for any
personal property not included within the appraisals referred to below, and (y)
within one Business Day after the effective date of any such Potential Financing
Transaction, the Company shall pay to the Administrative Agent as a mandatory
prepayment, whether or not such prepayment would otherwise be required pursuant
to the terms of Section 5.4 hereof (and which prepayment shall be deemed to
satisfy the requirements of such Section 5.4 hereof, if any, with respect to
such Potential Financing Transaction), 100% of the Net Cash Proceeds of such
Potential Financing Transaction, which shall be applied to the Obligations in
the order and manner set forth in Section 5.4(d) hereof (but without regard to
whether such prepayment would otherwise be required by such Section). The
appraised values referred to in this definition with respect to the respective
Properties which may be sold or encumbered in the Potential Financing
Transactions are the appraised values set forth in any appraisal relating to any
of the foregoing properties that is acceptable to the Administrative Agent in
its reasonable discretion.



57

            "Pounds Sterling"

means the lawful currency of the United Kingdom.



            "Previous Credit Agreement"

is defined in the first recital hereof.



            "Previous Loans"

is defined in the first recital hereof.



            "Property"

means any interest in any kind of property or asset, whether real, personal or
mixed, or tangible or intangible, whether now owned or hereafter acquired.



            "Receivables"

means all accounts, contract rights, instruments, chattel paper and general
intangibles in which the Company or any of its Subsidiaries now has or hereafter
acquires title to.



            "Refunding Borrowing"

is defined in Section 2.2(d) hereof.



            "Reimbursement Obligation"

is defined in Section 1.3(e) hereof.



            "Related Fund"

means any Fund that is administered or managed by (i) a Bank, (ii) an Affiliate
of a Bank, or (iii) an entity or Affiliate of an entity that administers or
manages a Bank.



            "Reportable Event"

means a reportable event as defined in Section 4043 of ERISA and the regulations
issued under such Section, with respect to a Plan, excluding, however, such
events as to which the PBGC by regulation has waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event (provided that a failure to meet the minimum funding standard of
Section 412 of the Code or of Section 302 of ERISA shall be a reportable event
regardless of the issuance of any such waivers in accordance with Section 412(d)
of the Code).



            "Required Banks"

means, as of the date of determination thereof, those Banks holding at least a
majority of the Percentages.



            "Responsible Officer"

means the individuals (if any) holding the following offices in the Company or
performing the following functions for the Company: chief executive officer,
chief financial officer, chief operating officer, controller, treasurer,
assistant treasurer and general counsel.



            "Restricted Payments"

is defined in Section 12.18 hereof.



            "Revolver Percentage"

means, for each Bank, the percentage of the Revolving Credit Commitments
represented by such Bank's Revolving Credit Commitment or, if the Revolving
Credit Commitments have been terminated, the percentage held by such Bank
(including through participation interests as a Participating Bank in Swing Line
Loans and L/C Obligations) of the aggregate principal amount of all outstanding
Committed Revolving Loans, Swing Line Loans and L/C Obligations.



            "Revolving Credit Commitment"

means, as of any time, for each Bank, the amount set forth on such Bank's
signature page hereto as its Revolving Credit Commitment, as it may be adjusted
from time to time pursuant to the terms hereof.



58

            "Revolving Credit Commitments"

means the aggregate of the Revolving Credit Commitments for all the Banks (taken
together) which shall, subject to Section 5.7 hereof, be in the amount of
$72,500,000.



            "Revolving Credit Termination Date"

means January 15, 2008.



            "Revolving Loans"

means, collectively, all Committed Revolving Loans and all Swing Line Loans.



            "Security Agreement"

means that certain Second Amended and Restated Security Agreement dated as of
even date herewith among the Company and certain of its Domestic Subsidiaries
and the Administrative Agent, as the same may be amended, modified, supplemented
or restated from time to time.



            "Security Agreement Re: Intellectual Property"

means that certain Security Agreement Re: Intellectual Property dated as of
November 12, 1999 among the Company, certain of its Domestic Subsidiaries and
the Administrative Agent, as the same may be amended, modified, supplemented
(including, without limitation, pursuant to supplements dated on or about the
date hereof) or restated from time to time.



            "Senior Consolidated Debt"

means all Debt (other than Subordinated Debt) of the Company and its
Subsidiaries determined (without duplication) on a consolidated basis in
accordance with GAAP; provided, however, that it is understood that to avoid
duplication in calculating Senior Consolidated Debt, only Guaranties of third
parties' obligations and of other obligations not otherwise included in the Debt
of the Company or of a consolidated Subsidiary shall be included; provided,
further, however, that Senior Consolidated Debt shall also not include any
guarantees to the extent and only to the extent the obligations covered by such
guarantees are secured by Permitted Liquid Investments segregated and held
expressly for that purpose by or on behalf of the party to whom such obligations
are owed.



            "Senior Leverage Ratio"

means, as of any time the same is to be determined, the ratio of Senior
Consolidated Debt at such time to Consolidated EBITDA for the four most recently
completed fiscal quarters of the Company.        



            "Set-off"

is defined in Section 17.7 hereof.



            "Significant Subsidiary"

means (i) each Subsidiary except a Subsidiary that neither (a) has (together
with its subsidiaries) consolidated total assets that constitute more than 3% of
Consolidated Total Assets as of the close of the current or any subsequent
fiscal year of the Company for which audited financial statements are available,
nor (b) has (together with its subsidiaries) consolidated gross sales that
constitute more than 3% of consolidated gross sales of the Company and its
Subsidiaries as of the close of the current or any subsequent fiscal year of the
Company for which audited financial statements are available, (ii) each
Borrowing Subsidiary and (iii) each Guarantor (other than the Company). Assets
and sales of Foreign Subsidiaries shall be converted into U.S. Dollars at the
U.S. Dollar Equivalent as of the date of the most recent audited financial
statements furnished to the Banks pursuant to Section 12.6(a) hereof. Once a 



59

Subsidiary is a Significant Subsidiary, it shall remain a Significant Subsidiary
unless and until the Required Banks agree otherwise.

            "Singapore Dollars"

means the lawful currency of Singapore.



            "Single Employer Plan"

means a Plan maintained by the Company or any member of the Controlled Group for
employees of the Company or any member of the Controlled Group.



            "Standby Letter of Credit"

means a Letter of Credit that is not a Commercial Letter of Credit.



            "Subordinated Debt"

means, as of any time the same is to be determined, Debt of the Company or any
Subsidiary subordinated in right of payment to the Obligations, pursuant to
documentation containing interest rates, payment terms, maturities, amortization
schedules, covenants, defaults, remedies, subordination provisions and other
material terms in form and substance previously determined to be satisfactory to
the Required Banks.



            "Subsidiary"

means, as to the Company, any corporation or other Person of which more than
fifty percent (50%) of the outstanding stock or comparable equity interests
having ordinary voting power for the election of the board of directors of such
corporation or similar governing body in the case of a non-corporation
(irrespective of whether or not, at the time, stock or other equity interests of
any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned by the Company or by one or more of its
Subsidiaries.



            "Subsidiary Guarantee Agreement"

means (i) for each Subsidiary which is a signatory hereto, this Agreement and
(ii) for each other Subsidiary, a letter to the Administrative Agent in the form
of Exhibit J hereto executed by such Subsidiary whereby it acknowledges it is
party hereto as a Guarantor under Section 16 hereof.



            "Swedish Krona"

means the lawful currency of Sweden.



            "Swing Line Banks"

means the Domestic Swing Line Bank and the Multicurrency Swing Line Bank, and
the term "Swing Line Bank" shall mean each of the Swing Line Banks individually,
unless the context in which such term is used shall otherwise require.



            "Swing Line Loans"

means the Domestic Swing Line Loans and the Multicurrency Swing Line Loans, and
the term "Swing Line Loan" shall mean each of the Swing Line Loans individually,
unless the context in which such term is used shall otherwise require.



            "Swiss Francs"

means the lawful currency of Switzerland.



            "TARGET Day"

means any day on which the Trans-European Automated Realtime Gross Settlement
Express Transfer system is operating.



            "Term Loan"

is defined in Section 1.1 hereof.



60

            "Term Loan Commitment"

means, as of any time, for each Bank, the amount set forth on such Bank's
signature page hereto as its Term Loan Commitment, as it may be adjusted from
time to time pursuant to the terms hereof.



            "Term Loan Commitments"

means the aggregate of the Term Loan Commitments for all the Banks (taken
together), which on the Effective Date is $125,000,000.



            "Term Loan Percentage"

means, for each Bank, the percentage held by such Bank of the aggregate
principal amount of all Term Loans then outstanding.



            "Term Loan Termination Date"

means January 15, 2008.



            "Term Note"

is defined in Section 5.6(a) hereof.



            "Total Consideration"

means the total amount (but without duplication) of (a) cash paid in connection
with any Acquisition, plus (b) indebtedness payable to the seller in connection
with such Acquisition, plus (c) the fair market value of any equity securities,
including any warrants or options therefor, delivered in connection with any
Acquisition (other than new equity securities issued by the Company or any of
its Subsidiaries), plus (d) the present value of payments due pursuant to
covenants not to compete entered into in connection with such Acquisition or
other future payments which are required to be made over a period of time and
are not contingent upon the Company or any of its Subsidiaries meeting financial
performance objectives (discounted at the Domestic Rate), but only to the extent
not included in clause (a), (b), or (c) above, plus (e) the amount of
indebtedness assumed in connection with such Acquisition.



            "Total Leverage Ratio"

means, as of any time the same is to be determined, the ratio of
(a) Consolidated Debt at such time to (b) Consolidated EBITDA for the four then
most recently completed fiscal quarters of the Company.



            "Treaty on European Union"

means the Treaty of Rome of March 25, 1957, as amended by the Single European
Act of 1986 and the Maastricht Treaty (which was signed at Maastricht on
February 7, 1992, and came into force on November 1, 1993, as amended from time
to time).



            "Unfunded Vested Liabilities"

means, (i) in the case of Single Employer Plans, the amount (if any) by which
the present value of all vested nonforfeitable benefits under such Plan exceeds
the fair market value of all Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan, and (ii) in
the case of Multiemployer Plans, the withdrawal liability of the Company or
other member of the Controlled Group under such Multiemployer Plan.



            "Unused Fee"

and "Unused Fee Rate" are defined in Section 6.1 hereof.



            "Unused Revolving Credit Commitments"

means as of any time, the difference between (x) the Revolving Credit
Commitments then in effect and (y) the greater of the (i) Original Dollar Amount
and (ii) U.S. Dollar Equivalent, as the case may be, of the aggregate principal
amount of all Revolving Loans (whether Committed Revolving Loans or Swing Line
Loans) and L/C Obligations then outstanding; provided that, solely for the
purpose of calculating the amount of 



61

the Unused Fee due pursuant to Section 6.1 hereof, outstanding Swing Line Loans
shall not count as usage of the Revolving Credit Commitments.

            "U.S. Dollars"

and "$" each means the lawful currency of the United States of America.



            "U.S. Dollar Equivalent"

means the amount of U.S. Dollars which would be realized by converting a foreign
currency into U.S. Dollars in the spot market at the exchange rate quoted by the
Administrative Agent (or the Multicurrency Swing Line Bank, for the sole purpose
of determining the amount of Multicurrency Swing Line Loans if such
determination would result in a larger amount and the Multicurrency Swing Line
Bank so informs the Administrative Agent) at approximately 11:00 a.m. (London
time) two Business Days prior to the date on which a computation thereof is
required to be made, to major banks in the interbank foreign exchange market for
the purchase of U.S. Dollars with such foreign currency.



            "Voting Equity"

shall mean the issued and outstanding shares of each class of capital stock or
other ownership interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)).



            "Voting Stock"

of any Person means capital stock of any class or classes or other equity
interests (however designated) having ordinary voting power for the election of
directors or similar governing body of such Person, other than stock or other
equity interests having such power only by reason of the happening of a
contingency.



            "Wholly-Owned"

when used in connection with any Subsidiary of the Company means a Subsidiary of
which all of the issued and outstanding shares of stock or other equity
interests (other than directors' qualifying shares as required by law) shall be
owned by the Company and/or one or more of its Wholly-Owned Subsidiaries.



        Section 8.2. Interpretation. The foregoing definitions shall be equally
applicable to both the singular and plural forms of the terms defined. All
references to times of day herein shall be references to Chicago, Illinois time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be done in accordance with GAAP
except where such principles are inconsistent with the specific provisions of
this Agreement.

        Section 8.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 9.4 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the Company
or the Required Banks may by notice to the Banks and the Company, respectively,
require that the Banks and the Company negotiate in good faith to amend such
covenant, standard and term so as equitably to reflect such change in accounting
principles, with the desired result being that the criteria for evaluating the
financial condition of the Company and its Subsidiaries shall be the same as if
such change had not been made. No delay by the Company or the Required Banks in
requiring such negotiation shall limit their right to so require such a 

62

negotiation at any time after such a change in accounting principles. Until any
such covenant, standard or term is amended in accordance with this Section 8.3,
financial covenants shall be computed and determined in accordance with GAAP in
effect prior to such change in accounting principles. Without limiting the
generality of the foregoing, the Company shall neither be deemed to be in
compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder if such state of compliance or noncompliance, as
the case may be, would not exist but for the occurrence of a change in
accounting principles after the date hereof.

Section 9.     Representations and Warranties of Company.

        The Company hereby represents and warrants to each Bank as to itself
and, where the following representations and warranties apply to Subsidiaries,
as to each of its Subsidiaries, as follows:

        Section 9.1. Corporate Organization and Authority. The Company is duly
organized and existing in good standing under the laws of the State of Delaware;
has all necessary corporate power to carry on its present business; and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business transacted by it or the nature of the Property owned or
leased by it makes such licensing, qualification or good standing necessary and
in which the failure to be so licensed, qualified or in good standing would have
a Material Adverse Effect.

        Section 9.2. Subsidiaries. Schedule 9.2 (as updated from time to time
pursuant to Section 12.6(a)) hereto identifies, as of the date of the most
recent such Schedule delivered to the Administrative Agent, each Subsidiary, the
jurisdiction of its incorporation, the percentage of issued and outstanding
shares of each class of its capital stock owned by the Company and the
Subsidiaries and, if such percentage is not 100% (excluding directors'
qualifying shares as required by law), a description of each class of its
authorized capital stock and the number of shares of each class issued and
outstanding. Each Subsidiary is duly incorporated and existing in good standing
as a corporation under the laws of the jurisdiction of its incorporation, has
all necessary corporate power to carry on its present business, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business transacted by it or the nature of the Property owned or
leased by it makes such licensing or qualification necessary and in which the
failure to be so licensed or qualified would have a Material Adverse Effect. All
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable except as set
forth on Schedule 9.2 hereto. All such shares owned by the Company are owned
beneficially, and of record, free of any Lien other than the Liens granted in
favor of the Administrative Agent pursuant to the Collateral Documents. Each
Subsidiary that is a Significant Subsidiary and each Subsidiary which is a First
Tier Foreign Subsidiary is so noted in each case on Schedule 9.2 hereto. Each
Subsidiary is a Guarantor except to the extent (i) Section 7.5(b) does not yet
require such Subsidiary be a Guarantor or (ii) in the case of a Foreign
Subsidiary, Section 7.4 does not yet require such Foreign Subsidiary be a
Guarantor.

63

        Section 9.3. Corporate Authority and Validity of Obligations. The
Company has full right and authority to enter into this Agreement and the other
Loan Documents to which it is a party, to grant to the Administrative Agent the
Liens described in the Collateral Documents executed by the Company, to make the
borrowings herein provided for, to issue its Notes in evidence thereof, to apply
for the issuance of the Letters of Credit, and to perform all of its obligations
under the Loan Documents, to which it is a party. Each Guarantor has full right
and authority to enter into this Agreement as a signatory hereto or pursuant to
a Subsidiary Guarantee Agreement and to perform all of its obligations hereunder
or thereunder. Each Loan Document to which the Company or any Guarantor is a
party has been duly authorized, executed and delivered by the Company or such
Guarantor, as the case may be, and constitutes a valid and binding obligation of
the Company or such Guarantor, enforceable in accordance with its terms, subject
to general principles of equity and bankruptcy, reorganization, insolvency and
similar laws of general application to enforcement of creditors' rights. No Loan
Document, nor the performance or observance by the Company or any Guarantor of
any of the matters or things therein provided for, contravenes any provision of
law or any charter or by-law provision of the Company or any Guarantor or any
Contractual Obligation of or affecting the Company or any Guarantor or any of
their respective Properties which if breached would reasonably be expected to
have a Material Adverse Effect or results in or requires the creation or
imposition of any Lien on any of the Properties or revenues of the Company or
any Subsidiary other than the Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents.

        Section 9.4. Financial Statements. All audited financial statements
heretofore delivered to the Banks showing historical performance of the Company
for each of the Company's fiscal years ending on or before December 31, 2002,
and the unaudited interim financial statements heretofore delivered to the Banks
for the fiscal quarter ending March 31, 2003, in each case, have been prepared
in accordance with generally accepted accounting principles applied on a basis
consistent, except as otherwise noted therein, with that of the previous fiscal
year. Each of such financial statements fairly presents on a consolidated basis
the financial condition of the Company and its Subsidiaries as of the dates
thereof and the results of operations for the periods covered thereby. The
Company and its Subsidiaries have no material contingent liabilities other than
those disclosed in such financial statements referred to in this Section 9.4 or
in comments or footnotes thereto, or in any report supplementary thereto,
heretofore furnished to the Banks. Since March 31, 2003, there has occurred no
event which has had or would reasonably be expected to have a Material Adverse
Effect.

        Section 9.5. No Litigation; No Labor Controversies. (a) There is no
litigation or governmental proceeding pending, or to the knowledge of the
Company or any Subsidiary threatened, against the Company or any Subsidiary
which would reasonably be expected to be adversely determined and which, if
adversely determined, would have a Material Adverse Effect.

        (b) There are no labor controversies pending or, to the knowledge of the
Company or any Subsidiary, threatened against the Company or any Subsidiary
which would be reasonably expected to have a Material Adverse Effect.

        Section 9.6. Taxes. The Company and its Subsidiaries have filed all
United States federal and state income tax returns, and all other material tax
returns, required to be filed 

64

and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company or any Subsidiary, except (i) such taxes, if
any, as are being contested in good faith and for which adequate reserves have
been provided and (ii) the taxes listed on Schedule 9.6 hereto. The United
States income tax returns of the Company and the Subsidiaries, on a consolidated
basis, have been audited by the Internal Revenue Service through the fiscal year
ended December 31, 1990. No tax liens have been filed and no claims are being
asserted concerning any such taxes, which liens or claims are material to the
financial condition of the Company and its Subsidiaries on a consolidated basis
taken as a whole. To the Company's knowledge, the charges, accruals and reserves
on the books of the Company and its Subsidiaries for any taxes or other
governmental charges are adequate.

        Section 9.7. Approvals. No authorization, consent, license, exemption,
filing or registration with any court or governmental department, agency or
instrumentality, nor any approval or consent of the stockholders of the Company
or any Subsidiary or from any other Person, in either case which has not yet
been made or obtained, is necessary for the valid execution, delivery or
performance by the Company or any Subsidiary of any Loan Document to which it is
a party.

        Section 9.8. ERISA. Except as set forth on Schedule 9.8 hereto, (i) each
Plan complies in all material respects with all applicable requirements of law
and regulations to the extent noncompliance therewith would reasonably be
expected to create a liability to the Company or any Subsidiary aggregating in
excess of $10,000,000, (ii) no Reportable Event has occurred with respect to any
Plan, (iii) neither the Company nor any of its Subsidiaries has withdrawn from
any Plan or initiated steps to do so, and (iv) no steps have been taken to
terminate any Plan except as disclosed in writing by the Company to the Banks.

        Section 9.9. Government Regulation. Neither the Company nor any
Subsidiary is an "investment company" within the meaning of the Investment
Company Act of 1940, as amended, or a "holding company", or a "subsidiary
company" of a "holding company", or an "affiliate" of a "holding company" or of
a "subsidiary company" of a "holding company", within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

        Section 9.10. Margin Stock. Neither the Company nor any Subsidiary is
engaged principally, or as one of its primary activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock ("margin
stock" to have the same meaning herein as in Regulation U of the Board of
Governors of the Federal Reserve System). The Company will not use the proceeds
of any Loan or Letter of Credit in a manner that violates any provision of
Regulation U or X of the Board of Governors of the Federal Reserve System.

        Section 9.11. Licenses and Authorizations; Compliance with Environmental
and Health Laws. (a) The Company and each of its Subsidiaries has all necessary
licenses, permits and governmental authorizations to own and operate its
Properties and to carry on its business as currently conducted and contemplated,
except to the extent the failure to have such licenses, permits or
authorizations would not have a Material Adverse Effect.

65

        (b) To the Company's knowledge, the business and operations of the
Company and each Subsidiary comply in all respects with all applicable
Environmental and Health Laws, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect.

        (c) Neither the Company nor any Subsidiary has given, nor is it required
to give, nor has it received, any notice, letter, citation, order, warning,
complaint, inquiry, claim or demand to or from any governmental entity or in
connection with any court proceeding which would reasonably be expected to
result in a Material Adverse Effect claiming that: (i) the Company or any
Subsidiary has violated, or is about to violate, any Environmental and Health
Law; (ii) there has been a release, or there is a threat of release, of
Hazardous Materials from the Company's or any Subsidiary's Property, facilities,
equipment or vehicles; (iii) the Company or any Subsidiary may be or is liable,
in whole or in part, for the costs of cleaning up, remediating or responding to
a release of Hazardous Materials; or (iv) any of the Company's or any
Subsidiary's property or assets are subject to a Lien in favor of any
governmental entity for any liability, costs or damages, under any Environmental
and Health Law arising from, or costs incurred by such governmental entity in
response to, a release of Hazardous Materials.

        Section 9.12. Ownership of Property; Liens. Schedule 9.12 lists all
principal real property locations used as of the date hereof by the Company or
any Subsidiary in the conduct of their respective businesses. The Company and
each Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all such real property, as specified in Schedule 9.12,
and good title to or valid leasehold interests in all its other Property.

        Section 9.13. No Burdensome Restrictions; Compliance with Agreements.
Neither the Company nor any Subsidiary is (a) party or subject to any law,
regulation, rule or order, or any Contractual Obligation that has a Material
Adverse Effect or (b) in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any agreement to
which it is a party, which default has a Material Adverse Effect.

        Section 9.14. Full Disclosure. All information heretofore furnished by
the Company or any Subsidiary to the Administrative Agent or any Bank for
purposes of or in connection with the Loan Documents or any transaction
contemplated thereby is, and all such information hereafter furnished by the
Company or any Subsidiary to the Administrative Agent or any Bank will be, true
and accurate in all material respects and not misleading on the date as of which
such information is stated or certified. Notwithstanding the foregoing, the
Administrative Agent and Banks acknowledge that as to any projections furnished
to them, the Company only represents that the same were prepared on the basis of
information and estimates the Company believed to be reasonable.

        Section 9.15. Not a Tax Shelter Transaction. The Company does not intend
to treat the Loans and related transactions as being a "reportable transaction"
(within the meaning of Treasury Regulation Section 1.6011-4). In the event the
Company determines to take any action inconsistent with such intention, it will
promptly notify the Administrative Agent thereof.

66

Section 10.     Representations and Warranties of Borrowing Subsidiaries.

        By its execution and delivery of its Election to Participate, each
Borrowing Subsidiary severally represents and warrants to each Bank as to itself
as follows:

        Section 10.1. Corporate Organization and Authority. Such Borrowing
Subsidiary is duly organized and existing in good standing under the laws of the
jurisdiction of its incorporation; has all necessary corporate power to carry on
its present business; and is duly licensed or qualified and in good standing in
each jurisdiction in which the nature of the business transacted by it or the
nature of the Property owned or leased by it makes such licensing, qualification
or good standing necessary and in which the failure to be so licensed, qualified
or in good standing would have a Material Adverse Effect.

        Section 10.2. Corporate Authority and Validity of Obligations. Such
Borrowing Subsidiary has full right and authority to enter into this Agreement,
its Election to Participate (if applicable) and the other Loan Documents to
which it is a party, to grant to the Administrative Agent the Liens described in
the Collateral Documents executed by such Borrowing Subsidiary, to make the
borrowings herein provided for, to issue its Notes in evidence thereof, to apply
for the issuance of the Letters of Credit, and to perform all of its obligations
under the Loan Documents to which it is a party. Each Loan Document to which
such Borrowing Subsidiary is a party has been duly authorized, executed and
delivered by such Borrowing Subsidiary and constitutes a valid and binding
obligation of such Borrowing Subsidiary enforceable in accordance with its
terms, subject to general principles of equity and bankruptcy, reorganization,
insolvency and similar laws of general application to enforcement of creditors'
rights. No Loan Document, nor the performance or observance by such Borrowing
Subsidiary of any of the matters or things therein provided for, contravenes any
provision of law or of any charter or by-law (or any comparable constituent
document) of such Borrowing Subsidiary or any Contractual Obligation of or
affecting the Company or such Borrowing Subsidiary or any of their respective
Properties which if breached would reasonably be expected to have a Material
Adverse Effect or results in or requires the creation or imposition of any Lien
on any of the Properties or revenues of the Company or any Borrowing Subsidiary
other than Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.

Section 11.     Conditions Precedent.

        The obligation of each Bank to make any Loan hereunder, or of an Issuing
Agent to issue, extend the expiration date (including by not giving notice of
non-renewal) of or increase the amount of any Letter of Credit, shall be subject
to the following conditions precedent:

        Section 11.1. Initial Borrowing. On or prior to the Effective Date:

(a) the Administrative Agent shall have received for each Bank this Agreement
duly executed by the Company and each Borrowing Subsidiary.

(b) the Administrative Agent shall have received for each Bank the favorable
written opinions of (i) Steven Rubin, general counsel to the Company and each
Domestic 

67

Subsidiary, in a form acceptable to the Administrative Agent, (ii) Sidley,
Austin, Brown & Wood, outside counsel to the Company and each Domestic
Subsidiary, in a form acceptable to the Administrative Agent and (iii) Jones
Vargas, special Nevada counsel to GBC International, Inc, each in a form
acceptable to the Administrative Agent;

(c) the Administrative Agent shall have received for each Bank (i) certified
copies of resolutions of the board of directors (or comparable authorizing
documents) of each Borrower authorizing the execution, delivery and performance
of this Agreement and such Borrower's Notes, indicating the authorized signers
of this Agreement and such Borrower's Notes and all other documents relating
thereto and the specimen signatures of such signers and (ii) copies of such
Borrower's Certificate of Incorporation and by-laws (or other comparable
constituent documents) certified by the Secretary or other appropriate officer
of such Borrower together with (if available in the relevant jurisdiction) a
certificate of good standing (or similar document) certified by the appropriate
governmental officer in the jurisdiction of such Borrower's organization;

(d) the Administrative Agent shall have received for each Bank (i) certified
copies of resolutions of the board of directors of each Domestic Subsidiary
authorizing its execution, delivery and performance of the Loan Documents to
which it is a party, indicating the authorized signers of the Loan Documents to
which it is a party and all other documents relating thereto and the specimen
signatures of such signers and (ii) copies of such Domestic Subsidiary's
Certificate or Articles of Incorporation and by-laws (or analogous
organizational documents), or certification that such Certificate or Articles
and by-laws have not changed since copies thereof were delivered to the
Administrative Agent on the date of the Previous Credit Agreement, certified by
the Secretary or other appropriate officer of such Domestic Subsidiary together
with, to the extent customarily issued, a certificate of good standing certified
by the appropriate governmental officer in the jurisdiction of such Domestic
Subsidiary's organization;

(e) the Administrative Agent shall have received for each Bank (to the extent
applicable to such Bank) such Bank's duly executed Committed Revolving Loan Note
of each Borrower and Term Note of the Company dated the date hereof and
otherwise in compliance with the relevant provisions of Section 5.6 hereof and
shall have received for each Swing Line Bank its Swing Line Note of each
Borrower dated the date hereof and otherwise in compliance with the relevant
provisions of Section 5.6 hereof;

(f) each Domestic Subsidiary (other than Plastic and GBC India Holdings Inc.)
shall have executed this Agreement as a Guarantor;

(g) the Administrative Agent shall have received from the Company a list of the
Authorized Representatives;

(h) to the extent not otherwise waived in writing by the Administrative Agent,
the Administrative Agent shall have received an Acknowledgment and Reaffirmation
of Pledge Agreement, duly executed by the Company and by GBC International,
Inc., supplemental patent and trademark collateral agreements, duly executed by
the parties 

68

thereto, the Security Agreement, duly executed by the Company and the
Subsidiaries party thereto, any amendments and/or restatements of any other
Collateral Documents (including, without limitation, Collateral Documents
pledging Stock of Foreign Subsidiaries, provided that the Administrative Agent
may elect to allow some amendments to Collateral Documents or delivery of new
Collateral Documents pledging stock of Foreign Subsidiaries to be delivered
after the Effective Date) deemed necessary or advisable by the Administrative
Agent in connection herewith, duly executed by the parties thereto, and
supplements to the Mortgages, duly executed, together with UCC financing
statements to be filed against the Company and each Guarantor, as debtor, in
favor of the Administrative Agent, as secured party;

(i) the Administrative Agent shall have received evidence of insurance required
to be maintained under the Loan Documents, naming the Administrative Agent as
mortgagee and loss payee;

(j) to the extent not otherwise waived in writing by the Administrative Agent,
the Administrative Agent shall have received a date-down endorsement for each
policy of title insurance (and all endorsements thereunder) delivered in
connection with the Previous Credit Agreement (with respect to any Property
still owned or leased, as the case may be, by the Company or its Subsidiaries)
in form and substance acceptable to the Administrative Agent from Lawyers Title
Insurance Corporation or such other title insurance company acceptable to the
Administrative Agent;

(k) the Administrative Agent shall have received financing statement, tax and
judgment lien search results against the Property of the Company and each
Domestic Subsidiary (other than Plastic and GBC India Holdings Inc.) evidencing
the absence of Liens on its Property except as permitted by Section 12.9 hereof;

(l) no Default or Event of Default shall exist;

(m) the Company shall have completed or shall, concurrently with the initial
Credit Event, complete the proposed financing from TransAmerica Equipment
Financial Services Corporation with respect to the Company's properties in
Addison, Northbrook and Skokie, Illinois, on terms and conditions satisfactory
to the Administrative Agent and shall receive Net Cash Proceeds of not less than
$13,000,000 as a result thereof;

(n) the Administrative Agent shall have received such evaluations and
certifications as it shall reasonably require in order to satisfy itself as to
the value of the Collateral, including without limitation the Collateral
included in the Borrowing Base, and shall have received a Borrowing Base
Certificate and a compliance certificate, each as of a date acceptable to the
Administrative Agent, which compliance certificate shall show, among other
things, that (x) Consolidated EBITDA for the twelve months ended March 31, 2003
was not less than $78,000,000, (y) the ratio of Consolidated Debt on the
Effective Date to Consolidated EBITDA for the twelve month period ending
March 31, 2003 was not greater than 4.40 to 1.0, and (z) the ratio of Senior
Consolidated Debt on 

69

the Effective Date to Consolidated EBITDA for the twelve month period ending
March 31, 2003 was not greater than 2.50 to 1.0;

(o) the loans under the Previous Credit Agreement shall be refinanced with the
proceeds of the initial Borrowing, as more fully described in the recitals of
this Agreement, and all accrued interest, fees and other obligations under the
Previous Credit Agreement shall have been repaid in full; and

(p) all fees and other amounts due to the Administrative Agent or the Banks on
or prior to the Effective Date pursuant to any agreements with such parties
shall have been paid in full.

        Section 11.2. All Credit Events. As of the time of each Credit Event
hereunder (including the initial Credit Event):

(a) In the case of a Borrowing, the Administrative Agent shall have received the
notice required by Section 2.2 hereof (including any deemed notice under
Section 2.2(c)) or 3.3 or 4.2 hereof, as applicable, and the Note of the
relevant Borrower required by Section 5.6 hereof for a Borrowing of such type;
in the case of the issuance of any Letter of Credit the relevant Issuing Agent
shall have received a duly completed Application for a Letter of Credit; and in
the case of an extension or increase in the amount of a Letter of Credit, a
written request therefor, in a form acceptable to the relevant Issuing Agent;

(b) In the case of a Credit Event other than a Refunding Borrowing, each of the
representations and warranties of the Company and Borrowing Subsidiaries set
forth in Sections 9 (other than the last sentence of Section 9.4) and 10 hereof
shall be and remain true and correct in all material respects as of said time,
except that if any such representation or warranty relates solely to an earlier
date it need only remain true as of such date;

(c) In the case of a Credit Event other than (i) a Refunding Borrowing in
Domestic Rate Loans and (ii) a Refunding Borrowing in Eurocurrency Loans
(refunding a Borrowing denominated in an Alternative Currency) in the same
Alternative Currency with an Interest Period not exceeding one (1) calendar
month, no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

(d) In the case of a Credit Event (including a Refunding Borrowing), after
giving effect to such Credit Event, (i) neither the Original Dollar Amount nor
the U.S. Dollar Equivalent of the aggregate principal amount of all Revolving
Loans (whether Committed Revolving Loans or Swing Line Loans and L/C Obligations
outstanding hereunder shall exceed the Revolving Credit Commitments then in
effect (or, if less, the Borrowing Base as then determined and computed in
accordance with the terms hereof), (ii) the aggregate Original Dollar Amount of
L/C Obligations shall not exceed the L/C Commitment then in effect, (iii) the
aggregate principal amount of Domestic Swing Line Loans outstanding 

70

hereunder shall not exceed the lesser of the Unused Revolving Credit Commitments
and the Domestic Swing Line Commitment, (iv) neither the aggregate Original
Dollar Amount nor the U.S. Dollar Equivalent of the aggregate principal amount
of Multicurrency Swing Line Loans outstanding hereunder shall exceed the lesser
of the Unused Revolving Credit Commitments and the Multicurrency Swing Line
Commitment, and (v) neither the Original Dollar Amount nor the U.S. Dollar
Equivalent of all Loans and L/C Obligations denominated in an Alternative
Currency and outstanding hereunder shall exceed the Foreign Currency Sub-Limit
(if any) for such Alternative Currency; and

(e) Such Borrowing shall not violate any order, judgment or decree of any court
or other authority or any provision of law or regulation applicable to any Bank
(including, without limitation, Regulation U of the Board of Governors of the
Federal Reserve System) as then in effect.

        Each request for a Borrowing hereunder shall be deemed to be a
representation and warranty by the Company on the date of such Borrowing as to
the facts specified in paragraphs (b), (c) and (d) of this Section 11.2.

        Section 11.3. First Borrowing by Each Borrowing Subsidiary. In the case
of the first Borrowing after the Effective Date by each Borrowing Subsidiary
which becomes a party hereto after the Effective Date:

(a) The Administrative Agent shall have received an opinion of counsel for such
Borrowing Subsidiary acceptable to the Administrative Agent, substantially in
the form of Exhibit I hereto (with appropriate assumptions, exceptions and
qualifications reasonably acceptable to the Administrative Agent reflecting the
laws of the relevant jurisdiction) and covering such additional matters as the
Required Banks may reasonably request; and

(b) The Administrative Agent shall have received for each Bank (i) certified
copies of resolutions of the board of directors (or comparable authorizing
documents) of such Borrowing Subsidiary authorizing the execution, delivery and
performance of this Agreement, including the execution and delivery of an
Election to Participate, and the Borrowing Subsidiary's Notes, indicating the
authorized signers of this Agreement, through the Election to Participate, and
the Borrowing Subsidiary's Notes and all other documents relating thereto and
the specimen signatures of such signers and (ii) copies of such Borrowing
Subsidiary's charter and by-laws (or other comparable constituent documents)
certified by the Secretary or other appropriate officer of such Borrowing
Subsidiary together with (if available in the relevant jurisdiction) a
certificate of good standing (or similar document) certified by the appropriate
governmental officer in the jurisdiction of such Borrowing Subsidiary's
incorporation.

        The documents referred to in this Section 11.3 shall be delivered to the
Administrative Agent by the Borrower no later than the date of the first
Borrowing by such Borrower. The 

71

opinion referred to in clause (a) above shall be dated on or prior to the date
of the first Borrowing by such Borrower hereunder.

        Section 11.4. Additional Conditions to Credit Events other than
Refunding Borrowings. In addition to the conditions set forth in Sections 11.1,
11.2 and 11.3 hereof, as of the time of each Credit Event other than a Refunding
Borrowing, the representations and warranties set forth in the last sentence of
Section 9.4 hereof shall be true as of said time, and the request for such
Credit Event, as referred to in Section 11.2(a), shall be and constitute a
representation and warranty as to such matters specified in the last sentence of
Section 9.4 hereof; provided, however, that the reference in such sentence to
the date March 31, 2003 shall be deemed a reference to the date of the most
recent annual financial statements submitted pursuant to Sections 12.6(a)(i)
hereof.

Section 12.     Covenants.

        The Company covenants and agrees that, so long as any Note or any L/C
Obligation is outstanding hereunder, or any Commitment is available to or in use
by any Borrower hereunder, except to the extent compliance in any case is waived
in writing by the Required Banks:

        Section 12.1. Corporate Existence; Subsidiaries. The Company shall, and
shall cause each of its Subsidiaries to, preserve and maintain its corporate
existence, subject to the provisions of Section 12.12 hereof.

        Section 12.2. Maintenance. The Company will maintain, preserve and keep
its plants, properties and equipment deemed by it necessary to the proper
conduct of its business in reasonably good repair, working order and condition
and will from time to time make all reasonably necessary repairs, renewals,
replacements, additions and betterments thereto so that at all times such
plants, properties and equipment shall be reasonably preserved and maintained,
and the Company will cause each of its Subsidiaries to do so in respect of
Property owned or used by it; provided, however, that nothing in this
Section 12.2 shall prevent the Company or a Subsidiary from discontinuing the
operation or maintenance of any such Properties if such discontinuance is, in
the judgment of the Company, desirable in the conduct of the business of the
Company and its Subsidiaries taken as a whole and not reasonably expected to
have any Material Adverse Effect.

        Section 12.3. Taxes. The Company will duly pay and discharge, and will
cause each of its Subsidiaries duly to pay and discharge, all federal and state
income taxes and other material taxes, rates, assessments, fees and governmental
charges upon or against it or against its Properties, in each case before the
same becomes delinquent and before penalties accrue thereon, unless and to the
extent that the same is being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP have been provided therefor on the books of
the Company.

72

        Section 12.4. ERISA. The Company will, and will cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed might result
in the imposition of a Lien against any of its properties or assets and will
promptly notify the Administrative Agent of (i) the occurrence of any reportable
event (as defined in ERISA) affecting a Plan, other than any such event of which
the PBGC has waived notice by regulation, (ii) receipt of any notice from PBGC
of its intention to seek termination of any Plan or appointment of a trustee
therefor, (iii) its or any of its Subsidiaries' intention to terminate or
withdraw from any Plan, and (iv) the occurrence of any event affecting any Plan
which could result in the incurrence by the Company or any of its Subsidiaries
of any material liability, fine or penalty, or any material increase in the
contingent liability of the Company or any of its Subsidiaries under any
post-retirement Welfare Plan benefit. The Administrative Agent will promptly
distribute to each Bank any notice it receives from the Company pursuant to this
Section 12.4.

        Section 12.5. Insurance. The Company will insure, and keep insured, and
will cause each of its Subsidiaries to insure, and keep insured, with good and
responsible insurance companies all insurable Property owned by it of a
character usually insured by companies similarly situated and operating like
Property. To the extent reasonably and in good faith deemed appropriate by the
Company, the Company will also insure, and cause each of its Subsidiaries to
insure, employers' and public and product liability risks with good and
responsible insurance companies. The Company shall in any event maintain, and
cause each Subsidiary to maintain, insurance on the Collateral to the extent
required by the Collateral Documents. The Company will upon request of any Bank
furnish to such Bank a summary setting forth the nature and extent of the
insurance maintained pursuant to this Section 12.5.

        Section 12.6. Financial Reports and Other Information. (a) The Company
will maintain a system of accounting in accordance with GAAP and will furnish to
the Banks and their respective duly authorized representatives such information
respecting the business and financial condition of the Company and its
Subsidiaries as any Bank may reasonably request; and without any request, the
Company will furnish each of the following to each Bank or, in lieu of
furnishing any such information or item to any Bank, may (1) furnish such
information or item to the Administrative Agent for posting to a website
maintained by or on behalf of the Administrative Agent (at the Company's
expense) and accessible to all of the Banks, or (2) notify the Administrative
Agent that such item has been posted to a website maintained by or on behalf of
the Company and accessible to all of the Banks, such notification to inform the
Administrative Agent of any information necessary to allow the Banks to access
such item:

(i) Within 90 days after the close of each of its fiscal years, an audit report
certified by independent certified public accountants acceptable to the Required
Banks, unqualified as to scope or going concern, prepared in accordance with
GAAP on a consolidated basis for itself and the Subsidiaries (including segment
information), including a balance sheet as of the end of such period, and an
income statement and statement of cash flows for such period, including
management's discussion and analysis with respect thereto, accompanied by a
certificate of said accountants that, in the course of their examination
necessary for their certification of the foregoing, they have obtained 

73

no knowledge of any Default or Event of Default or if, in the opinion of such
accountants, any Default or Event of Default shall exist, stating the nature and
status thereof;

(ii) Within 50 days after the close of each quarterly period of each of its
fiscal years (except for the last such quarterly period in each fiscal year),
for itself and the Subsidiaries (including segment information), a consolidated
unaudited balance sheet as at the close of each such period and for the fiscal
year-to-date period then ended, and a consolidated income statement and a
consolidated statement of cash flows for the fiscal year-to-date period then
ended, in each case in accordance with GAAP and showing in comparative form the
figures for the corresponding date and period in the previous fiscal year,
including management's discussion and analysis with respect thereto, all
certified by its chief financial officer or another executive officer of the
Company;

(iii) Within 30 days after the close of each monthly accounting period of each
of its fiscal years (except for each monthly accounting period which coincides
with a quarterly fiscal period), for itself and the Subsidiaries (including
segment information), a consolidated unaudited balance sheet as at the close of
each such period and for the fiscal year-to-date period then ended, and a
consolidated income statement and a consolidated statement reflecting
Consolidated Capital Expenditures and consolidated depreciation and amortization
for the Company and its Subsidiaries, in each case for such period and for the
fiscal year-to-date period then ended and in accordance with GAAP, showing in
comparative form the figures for the corresponding date and period in the
previous fiscal year, and showing performance in comparison to the business plan
required under Section 12.6(a)(x) hereof, including management's comments with
respect thereto, all certified by its chief financial officer or another
executive officer of the Company;

(iv) Within one year after the close of each fiscal year, a statement of the
Unfunded Vested Liabilities of each Single Employer Plan, certified as correct
by an actuary enrolled under ERISA;

(v) As soon as possible and in any event within 10 days after the Company knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the chief financial officer or another executive officer of the
Company, describing said Reportable Event and the action the Company proposes to
take with respect thereto;

(vi) As soon as possible and in any event within 10 days after any new Domestic
Subsidiary is created or acquired, an updated Schedule 9.2 showing such Domestic
Subsidiary;

(vii) As soon as possible and in any event no later than 10 days following the
close of each calendar quarter in which any new Foreign Subsidiary is created or
acquired, an updated Schedule 9.2 showing such Foreign Subsidiary;

(viii) Promptly upon their becoming available, one copy of each financial
statement, report, notice or proxy statement sent by the Company to
stockholders 

74

generally and of each regular or periodic report, registration statement or
prospectus filed by the Company or any Subsidiary with any securities exchange
or the Securities and Exchange Commission or any successor agency, and copies of
any orders in any proceedings to which the Company or any of its Subsidiaries is
a party, issued by any governmental agency, federal or state, having
jurisdiction over the Company or any of its Subsidiaries, which would reasonably
be expected to have a Material Adverse Effect;

(ix) As soon as available, and in any event within 30 days after the last day of
each calendar month, a Borrowing Base Certificate showing the computation of the
Borrowing Base in reasonable detail as of the close of business on the last day
of such month, prepared by the Company and certified to by its chief financial
officer or another executive officer of the Company;

(x) Not later than 30 days after the first day of each fiscal year of the
Company, a copy of the Company's business plan for such fiscal year; and

(xi) Within 30 days after the last day of each calendar month, a list of all
Hedging Arrangements of the Company and its Subsidiaries as of the last day of
such calendar month, showing the mark-to-market exposure of the Company or any
such Subsidiary, prepared by the Company and certified to by its chief financial
officer or another executive officer of the Company.

        (b) Each financial statement furnished to the Banks pursuant to
subsection (i) or (ii) of this Section 12.6 shall be accompanied by (A) a
written certificate signed by a Responsible Officer to the effect that (i) no
Default or Event of Default has occurred during the period covered by such
statements or, if any such Default or Event of Default has occurred during such
period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken or to be taken by the Company to remedy the
same, (ii) the representations and warranties contained in Section 9 hereof are
true and correct in all material respects as though made on the date of such
certificate (other than those representations (x) made solely as of an earlier
date, which need only remain true as of such date (y) contained in Section 9.5
or (z) contained in the last sentence of Section 9.4) taking into account any
amendments to such Section (including without limitation any amendments to the
Schedules referenced therein) made after the date of this Agreement in
accordance with its provisions and except as otherwise described therein and
(B) a Compliance Certificate showing the Company's compliance with the covenants
set forth in Sections 12.14(k), 12.14(l), 12.15, 12.16, 12.17, 12.20 and 12.21
hereof.

        (c) The Company will promptly (and in any event within three Business
Days after a Responsible Officer of the Company has knowledge thereof) give
notice to the Administrative Agent and each Bank:

(i) of the occurrence of any Change of Control Event, Default or Event of
Default;

75

(ii) of any default or event of default under any Contractual Obligation of the
Company or any of its Subsidiaries, except for any such default or event of
default which is not reasonably expected to have a Material Adverse Effect;

(iii) of any event which has or would reasonably be expected to have a Material
Adverse Effect;

(iv) of any litigation or governmental proceeding of the type described in
Section 9.5 hereof and of any notice of alleged noncompliance with any laws or
regulations of the type described in Section 9.11 hereof which is reasonably
expected to have a Material Adverse Effect; and

(v) Within 30 days of becoming aware of such occurrence, notice of any
occurrence of the type described in Section 13.1(f) or (g) hereof with respect
to any Subsidiary that is not a Significant Subsidiary.

        Section 12.7. Bank Inspection Rights. Upon reasonable notice from the
Administrative Agent, the Company will permit the Administrative Agent (and such
Persons as the Administrative Agent may designate) or any Bank during normal
business hours to visit and inspect any of the Properties of the Company or any
of its Subsidiaries (such inspections including the right to conduct field
audits of the Collateral), to examine all of their books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and, with the consent of the Company (which consent shall not be
unreasonably withheld), independent public accountants (and by this provision
the Company authorizes such accountants to discuss with the Banks (and such
Persons as any Bank may reasonably designate) the finances and affairs of the
Company and its Subsidiaries) all at such reasonable times and as often as may
be reasonably requested; provided, however, that except upon the occurrence and
during the continuation of any Default or Event of Default, the Company shall
not be liable for the costs and expenses of such visits and inspections
conducted by the Banks or their designees (excluding the Administrative Agent).
Nothing contained in this Section 12.7 shall be construed as an express or
implied waiver or forfeiture by the Company or any Subsidiary of any
accountant-client or other privilege belonging to or accruing to the Company and
all information disclosed to any Bank pursuant to this Section or inspected by
any such Bank shall be subject to the provisions of Section 17.23 of this
Agreement.

        Section 12.8. Conduct of Business. Neither the Company nor any
Subsidiary will engage in any line of business if, as a result, the general
nature of the business of the Company and its Subsidiaries taken as a whole
would be substantially changed from that conducted on the date hereof.

        Section 12.9. Liens. The Company will not, and will not permit any of
its Subsidiaries to, create, incur, permit to exist or to be incurred any Lien
of any kind on any Property owned by the Company or any Subsidiary; provided,
however, that this Section 12.9 shall not apply to nor operate to prevent:

76

(a) Liens arising by operation of law in connection with worker's compensation,
unemployment insurance, social security obligations, taxes, assessments,
statutory obligations or other similar charges, good faith deposits, pledges or
Liens in connection with bids, tenders, contracts or leases to which the Company
or any Subsidiary is a party (other than contracts for borrowed money), or other
deposits required to be made in the ordinary course of business; provided that
in each case the obligation secured is not more than 30 days overdue or, if more
than 30 days overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and for which
reserves in conformity with GAAP have been provided on the books of the Company;
further provided, however, that in no event is any action taken to foreclose on
or repossess or otherwise realize on the Property subject to such Lien;

(b) mechanics', workmen's, materialmen's, landlords', carriers', repairmens' or
other similar Liens arising in the ordinary course of business (or deposits to
obtain the release of such Liens) securing obligations not more than 60 days
overdue or, if more than 60 days overdue, being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest
and for which reserves in conformity with GAAP have been provided on the books
of the Company; provided, however, that in no event is any action taken to
foreclose on or repossess or otherwise realize on the Property subject to such
Lien;

(c) Liens for taxes or assessments or other government charges or levies on the
Company or any Subsidiary of the Company or their respective Properties, not yet
due or delinquent, or which can thereafter be paid without penalty, or which are
being contested in good faith by appropriate proceedings and for which reserves
in conformity with GAAP have been provided on the books of the Company;

(d) Liens arising out of judgments or awards against the Company or any
Subsidiary of the Company, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which the Company or such Subsidiary shall be prosecuting an appeal or
proceeding for review, and with respect to which it shall have obtained a stay
of execution pending such appeal or proceeding for review; provided that the
aggregate amount of liabilities (including interest and penalties, if any) of
the Company and its Subsidiaries secured by such Liens shall not exceed
$5,000,000 at any one time outstanding;

(e) Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or rights of
lessors or sublessors of real property leased by the Company or any Subsidiary,
or zoning or other restrictions as to the use of real properties which are
necessary for the conduct of the activities of the Company and any Subsidiary of
the Company or which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not in any event
materially impair their use in the operation of the business of the Company or
any Subsidiary of the Company;

77

(f) any Lien existing on any Property (other than receivables and inventory)
prior to the acquisition thereof by the Company or any Subsidiary, provided that
such Lien is not created in contemplation of or in connection with such
acquisition and the aggregate principal amount of Indebtedness at any time
outstanding, secured by such Liens, shall not exceed $3,000,000;

(g) Any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing
subsection (f), provided, however, that the principal amount of Indebtedness
secured thereby shall not exceed the principal amount of Indebtedness so secured
at the time of such extension, renewal or replacement, and that such extension,
renewal or replacement shall be limited to the Property which was subject to the
Lien so extended, renewed or replaced;

(h) Liens on property of the Company or any Subsidiary created solely (i) in
connection with Capitalized Lease Obligations or other Potential Financing
Transactions and (ii) for the purpose of securing indebtedness permitted by
Section 12.20(b) hereof, in each case representing or incurred to finance,
refinance or refund the purchase price of Property, provided that no such Lien
shall extend to or cover other Property of the Company or such Subsidiary other
than the respective Property so acquired or refinanced, and the principal amount
of indebtedness secured by any such Lien shall, except with respect to
Properties which are the subject of Potential Financing Transactions, at no time
exceed the original purchase price of such Property;

(i) Liens on Property of any Foreign Subsidiary granted in favor of each third
party lender which from time to time extends credit to such Foreign Subsidiary
permitted by Section 12.20(f) hereof;

(j) Liens granted pursuant to the Collateral Documents;

(k) Liens described on Schedule 12.9 hereof;

(l) Liens on cash or Permitted Liquid Investments, not to exceed $15,000,000 in
the aggregate, securing reimbursement obligations with respect to letters of
credit having expiration dates later than the Revolving Credit Termination Date;
and

(m) Liens not otherwise permitted under this Section 12.9 on Property (other
than receivables and inventory) securing Indebtedness that does not exceed
$5,000,000;

provided, further,

that no Lien permitted under subsections (b), (e), (f) and (g) above may apply
to any capital stock of any Subsidiary.



78

        Section 12.10. Use of Proceeds; Regulation U. The proceeds of the
initial Borrowing will refinance the loans under the Previous Credit Agreement,
as more fully described in the recitals of this Agreement. The proceeds of each
Borrowing, and the credit provided by Letters of Credit, will be used by the
Company for working capital, repayment of other Debt, and other general
corporate purposes including Investments permitted by Section 12.14 hereof. The
Company will not use any part of the proceeds of any of the Borrowings or of the
Letters of Credit directly or indirectly to purchase or carry any margin stock
(as defined in Section 9.10 hereof) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. At no time will margin
stock (as defined in Section 9.10 hereof) constitute 25% or more of the assets
of the Company or of the Company and its Subsidiaries, taken as a whole.

        Section 12.11. Sales and Leasebacks. The Company will not, nor will it
permit any Subsidiary to, enter into any arrangement with any bank, insurance
company or other lender or investor providing for the leasing by the Company or
any such Subsidiary of any Property theretofore owned by it and which has been
or is to be sold or transferred by such owner to such lender or investor;
provided, however, that the foregoing shall not apply to nor operate to prevent
(i) such sale-leaseback arrangements exclusively among two Foreign Subsidiaries
in which the percentage of the Company's direct or indirect Voting Equity in the
buyer-lessor is equal to or greater than the percentage of the Company's direct
or indirect Voting Equity in the seller-lessee, or (ii) sale-leaseback
arrangements which constitute Potential Financing Transactions.

        Section 12.12. Mergers, Consolidations and Sales of Assets. (a) The
Company will not, and will not permit any of its Subsidiaries to,
(i) consolidate with or be a party to a merger with any other Person or
(ii) sell, lease or otherwise dispose of all or any of the Property of the
Company and its Subsidiaries; provided, however, that:

(1) any Subsidiary of the Company may merge or consolidate with or into or sell,
lease or otherwise convey all or a substantial part of its assets to the
Company, any Wholly-Owned Subsidiary or any Subsidiary of which the Company or
any Wholly-Owned Subsidiary holds at least the same percentage equity ownership
after any such event as it did immediately prior to the consummation of such
event; provided that (A) in any such merger or consolidation involving the
Company, the Company shall be the surviving or continuing corporation and (B) no
Domestic Subsidiary may convey all or a substantial part of its assets to a
Foreign Subsidiary and no Domestic Subsidiary may merge or consolidate with or
into a Foreign Subsidiary unless the Domestic Subsidiary shall be the surviving
or continuing corporation;

(2) the Company may dispose of Property pursuant to a Potential Financing
Transaction;

(3) the Company or any Subsidiary of the Company may sell or lease inventory in
the ordinary course of business;

(4) the Company or any Subsidiary of the Company may sell, transfer, lease, or
otherwise dispose of its Property to one another in the ordinary course of its
business, provided that neither the Company nor any Domestic Subsidiary may
transfer, lease or 

79

otherwise dispose of Property to a Foreign Subsidiary in an amount in excess of
$5,000,000 in the aggregate during the term of this Agreement, and any such
transfer, lease or other disposition shall constitute an Investment for all
purposes of this Agreement and shall be subject to the restrictions on
Investments set forth herein;

(5) the Company or any Subsidiary of the Company may sell delinquent notes or
accounts receivable in the ordinary course of business for purposes of
collection only (and not for the purpose of any bulk sale or securitization
transaction);

(6) the Company or any Subsidiary of the Company may sell, transfer, or make
other Dispositions of any tangible personal property that, in the reasonable
business judgment of the Company or such Subsidiary, has become uneconomical,
obsolete or worn out, and to the extent such Property is disposed of in the
ordinary course of business and replaced with similar property at least equal in
quality and condition to that so sold, transferred or disposed and owned by the
Company or such Subsidiary free of all Liens other than the Lien in favor of the
Administrative Agent; provided that the aggregate amount of such property so
disposed by the Company and its Subsidiaries (taken together) in any calendar
year does not, when taken together with the aggregate amount of Property lost,
damaged or destroyed during such year as results of Events of Loss, exceed
$15,000,000; and

(7) the Company or any Subsidiary of the Company may sell, transfer, lease, or
make other Dispositions of Property of the Company or such Subsidiary
aggregating for the Company and its Subsidiaries not more than $5,000,000 during
any 12-month period.

        (b) The Company will not sell, transfer or otherwise dispose of, and
will not permit any Subsidiary to issue, sell, transfer or otherwise dispose of,
any shares of stock of any class (including as "stock" for purposes of this
Section, any warrants, rights or options to purchase or otherwise acquire stock
or other securities exchangeable for or convertible into stock) of any other
Credit Party, (v) except to the Company or a Wholly-Owned Subsidiary of the
Company, (w) except for the purpose of qualifying directors, (x) except for the
issuance and sale by the Company or any Subsidiary of its capital stock to
effect an Acquisition permitted by Section 12.14(e) hereof, (y) except for the
issuance and sale by the Company or any Subsidiary of its capital stock in
connection with the exercise of employee stock options granted by the Company or
such Subsidiary and (z) except for any such sale or other disposition not
otherwise prohibited by this Section 12.12 if the Company or such other Credit
Party fully pays all Loans (if any) made to such other Credit Party and the
Company pays or assumes in a manner acceptable to the Banks the liability for
all L/C Obligations of such other Credit Party (it being understood and agreed
that any Borrowing Subsidiary shall, as provided in Section 5.10(a) hereof,
cease to be a Borrower hereunder upon ceasing to be a Wholly-Owned Subsidiary).

        (c) In the event of any merger permitted by proviso (1) above, the
Company shall give the Administrative Agent and the Banks prior written notice
of any such event and, immediately after giving effect to any such merger,
Schedule 9.2 of this Agreement shall be deemed amended excluding reference to
any such Subsidiary merged out of existence.

80

        (d) So long as (i) no Default or Event of Default has occurred and is
continuing or would arise as a result thereof, the Administrative Agent shall
release its Lien on any Property sold to a third party pursuant to provisos (2),
(4), (5), (6) and (7) above, and (ii) the Loans and L/C Obligations have not
been accelerated and no Event of Default has occurred and is continuing under
Section 13.1(f) or 13.1(g) hereof, the Administrative Agent shall release its
Lien on any Property sold to a third party pursuant to proviso (3) above.

        Section 12.13. Use of Property and Facilities; Environmental and Health
and Safety Laws. The Company will, and will cause each of its Subsidiaries to,
comply with the requirements of all Environmental and Health Laws applicable to
or pertaining to the Properties or business operations of the Company or any
Subsidiary to the extent that noncompliance would reasonably be expected to have
a Material Adverse Effect. Without limiting the foregoing, the Company will not,
and will not permit any Person to, except in accordance with applicable law,
dispose of any Hazardous Material into, onto or upon any real property owned or
operated by the Company or any of its Subsidiaries if such disposal would
reasonably be expected to have a Material Adverse Effect.

        Section 12.14. Investments, Acquisitions, Loans, Advances and
Guaranties. The Company will not, nor will it permit any Subsidiary to, directly
or indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to, any
other Person, or effect any Acquisition, or be or become liable as endorser,
guarantor, surety or otherwise (such as liability as a general partner) for any
debt, obligation or undertaking of any other Person, or otherwise agree to
provide funds for payment of the obligations of another, or supply funds thereto
or invest therein or otherwise assure a creditor of another against loss, or
apply for or become liable to the issuer of a letter of credit which supports an
obligation of another (cumulatively, all of the foregoing being "Investments");
provided, however, that the foregoing provisions shall not apply to nor operate
to prevent:

(a) Permitted Liquid Investments;

(b) ownership of stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Company or any
Subsidiary;

(c) endorsements of negotiable instruments for collection in the ordinary course
of business;

(d) loans and advances to employees in the ordinary course of business;

(e) Acquisitions of all or any part of the assets or business of any other
Person or division thereof engaged in a line of business related to that of the
Company and its Subsidiaries, or of a majority of the Voting Stock of such a
Person, or of equity interests in any partnership, joint venture or corporation
which does not become a Subsidiary as a result of such Acquisition but is
engaged (or promptly after such Acquisition will be engaged) in a line of
business related to that of the Company and its Subsidiaries, provided that
(i) no Default or Event of Default exists or would exist after giving effect to 

81

such Acquisition, (ii) the board of directors or other governing body of such
Person whose Property, or Voting Stock or other interests in which, are being so
acquired has approved the terms of such Acquisition, (iii) the Company can
demonstrate that on a pro forma basis after giving effect to such Acquisition it
will continue to comply through the Revolving Credit Termination Date and the
Term Loan Termination Date with all the terms and conditions of the Loan
Documents, and (iv) the Total Consideration expended by the Company and its
Subsidiaries as consideration for all Acquisitions does not at any time exceed
$2,000,000 in the aggregate during any calendar year and $25,000,000 during the
term of this Agreement; provided that at any time that (1) the Company has
demonstrated by the delivery of Compliance Certificates hereunder that its Total
Leverage Ratio was less than 3.0 to 1.0 as of the end of each of the two most
recent fiscal quarters then ended, (2) no Default or Event of Default exists or
would exist after giving effect to such Acquisition and (3) the Company has at
least $30,000,000 of unused availability under the Revolving Credit Commitment
and, if applicable, the Borrowing Base, after giving effect to such Acquisition
and any Borrowing to finance the same, then the maximum Total Consideration
amount set forth in clause (iv) above shall be increased to $10,000,000 in the
aggregate for any calendar year (provided that there shall be no change in the
overall $25,000,000 limitation set forth in such clause (iv));

(f) Obligations of Guarantors hereunder;

(g) Guaranties of the 1998 Senior Subordinated Debt by any Subsidiary if and so
long as such Subsidiary is obligated on a Subsidiary Guarantee Agreement it has
executed and delivered to the Administrative Agent and such Guaranties are
subordinated to the obligations of such Subsidiary under the Subsidiary
Guarantee Agreement on terms and conditions no less favorable to the Banks than
those in effect on the Effective Date;

(h) Investments (i) by the Company or another Credit Party in a joint venture
with Neschen AG for the manufacture and sale of film products, provided (A) such
Credit Party at all times maintains at least a 50% equity interest in such joint
venture, and (B) the aggregate amount of Investments in such joint venture, when
taken together with the aggregate amount of capital expenditures (if any) made
by the Company or any Subsidiary for such joint venture, does not exceed
$5,000,000 on a cumulative basis on and after September 30, 1999, and (ii) in
Minority Foreign Investments existing on September 30, 1999, together with
increases therein arising from equity in undistributed income;

(i) Investments in one or more Subsidiaries and Minority Foreign Investments
consisting of trade credit extended in the ordinary course of business on
ordinary terms on an arm's-length basis to the Company or any Subsidiary or any
Minority Foreign Investment to finance its purchase of goods and services for
sale in the ordinary course of its business;

(j) Investments in Credit Parties in an amount not in excess of the amount of
Investments in Credit Parties (other than the Company) existing on March 31,
2003;

82

(k) Investments constituting Permitted Foreign Subsidiary Support;

(l) Investments in Foreign Subsidiaries and Minority Foreign Investments not
otherwise permitted by this Section 12.14 in an amount not in excess of the
amount of Investments existing on March 31, 2003;

(m) Investments by one Foreign Subsidiary (other than a Foreign Subsidiary which
is a Credit Party) in another Foreign Subsidiary; and

(n) payments required to be made pursuant to the terms of the Tax Allocation
Agreement dated June 1, 1978, as amended, among Lane Industries, Inc. and
certain of its Subsidiaries (including the Company) and the State Tax Allocation
Agreement dated May 31, 1985 among Lane Industries, Inc. and certain of its
Subsidiaries (including the Company).

        In determining the amount of investments, loans, advances and guarantees
permitted under this Section 12.14, Investments (1) shall always be valued at
the net book value thereof (without giving effect to (x) any subsequent market
appreciation or depreciation therein or (y) any non-cash adjustments), loans and
advances shall be taken at the principal amount thereof then remaining unpaid,
and guarantees shall be taken at the amount of obligations guaranteed thereby
and (2) by the Company in a Subsidiary to the extent such Subsidiary uses the
proceeds of such Investments solely to invest in one or more Foreign
Subsidiaries shall be deemed as an Investment by the Company in such Foreign
Subsidiary only and not as an Investment by the Company in such Subsidiary.

        Section 12.15. Leverage Ratios.  (a) Total Leverage Ratio. The Company
shall not, as of the close of any fiscal quarter of the Company set forth below,
permit the Total Leverage Ratio to be more than the amount set forth to the
right of such closing date:

As of Close of

Total Leverage Ratio Shall
Not Be More Than:

2nd fiscal quarter of fiscal year 2003 through 3rd fiscal quarter of fiscal year
2003

4.75 to 1

4th fiscal quarter of fiscal year 2003 through 3rd fiscal quarter of fiscal year
2004

4.50 to 1

4th fiscal quarter of fiscal year 2004 through 3rd fiscal quarter of fiscal year
2005

4.25 to 1



83



4th fiscal quarter of fiscal year 2005 through 3rd fiscal quarter of fiscal year
2006

3.75 to 1

each fiscal quarter
thereafter

3.50 to 1

   

     (b) Senior Leverage Ratio;. The Company shall not, as of the close of any
fiscal quarter of the Company set forth below, permit the Senior Leverage Ratio
to be more than the amount set forth to the right of such closing date:

As of Close of

Senior Leverage Ratio
Shall
Not Be More Than:

2nd fiscal quarter of fiscal year 2003 through 3rd fiscal quarter of fiscal year
2003

2.85 to 1

4th fiscal quarter of fiscal year 2003 through 3rd fiscal quarter of fiscal year
2004

2.50 to 1

4th fiscal quarter of fiscal year 2004 through 3rd fiscal quarter of fiscal year
2005

2.25 to 1

4th fiscal quarter of fiscal year 2005 through 3rd fiscal quarter of fiscal year
2006

1.75 to 1

each fiscal quarter
thereafter

1.50 to 1

        Section 12.16. Fixed Charge Coverage Ratio. The Company shall not, as of
the close of any fiscal quarter of the Company below, permit the ratio of
(i) Consolidated EBITDA less Consolidated Capital Expenditures for the four
fiscal quarters of the Company then ended to (ii) Consolidated Fixed Charges for
the same four fiscal quarters then ended to be less than:

As of Close of

Fixed Charge Coverage
Ratio Shall Not Be Less Than:

 

84

 

2nd fiscal quarter of
fiscal year 2003 through 4th fiscal quarter of fiscal year 2005

1.10 to 1.0

each fiscal quarter
thereafter

1.15 to 1.0

        Section 12.17. Consolidated Net Worth. The Company shall not, as of the
close of any fiscal quarter of the Company, permit Consolidated Net Worth to be
less than the sum of (i) $37,000,000 and (ii) 50% of Consolidated Net Income (if
positive) for each fiscal quarter of the Company beginning with the fiscal
quarter ending June 30, 2003.

        Section 12.18. Dividends and Other Restricted Payments. The Company
shall not, nor shall it permit any Subsidiary to, (i) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or any other equity interest (other than dividends payable
solely in its capital stock) or (ii) directly or indirectly purchase, redeem or
otherwise acquire or retire any of its capital stock or any other equity
interest or (iii) prepay any Indebtedness (other than the prepayment of the
Loans and L/C Obligations in accordance with Section 5.4 hereof and the
effecting of any redemption of such Loans) (such non-excepted dividends,
distributions, purchases, redemptions, acquisitions, prepayments and retirements
being hereinafter collectively called "Restricted Payments"); provided, however,
that the foregoing shall not apply to or operate to prevent (v) any repayment of
amounts borrowed on any revolving credit facility, (w) any prepayment of the
industrial revenue bonds relating to the Company's real property in Addison,
Illinois or in Hagerstown, Maryland, or any prepayment of a portion of the
Indebtedness described in Section 11.1(m) hereof not exceeding $2,000,000 in
aggregate principal amount in connection with the sale by the Company to one of
its Subsidiaries of certain equipment financed by such Indebtedness, so long as,
with respect to any prepayment described in this clause (w), no Default or Event
of Default shall occur or be continuing at the time of such prepayment and after
giving effect thereto, (x) the making of dividends or distributions by any
Subsidiary to the Company or any other Subsidiary (provided that Domestic
Subsidiaries may not make dividends or distributions to Foreign Subsidiaries or
to Domestic Subsidiaries which are not Guarantors), (y) any Restricted Payments
made in any fiscal year of the Company in the form of treasury stock repurchases
by the Company to acquire its capital stock to the extent necessary to cover
equity compensation, retirement plans and incentive plans for employees and
directors, if and to the extent that at the time each such Restricted Payment
described in this clause (y) is made and after giving effect thereto, no Default
or Event of Default shall occur or be continuing, and (z) payments required to
be made pursuant to the terms of the Tax Allocation Agreement dated June 1,
1978, as amended, among Lane Industries, Inc. and certain of its Subsidiaries
(including the Company) and the State Tax Allocation Agreement dated May 31,
1985 among Lane Industries, Inc. and certain of its Subsidiaries (including the
Company), and provided further that once the Company has demonstrated by the
delivery of Compliance Certificates hereunder that its Total Leverage Ratio was
less than 3.0 to 1.0 as of the end of each of the two most recent fiscal
quarters then ended, none of the foregoing restrictions 

85

set forth in this Section 12.18 shall continue to apply for the remaining term
of this Agreement so long as, at the time of the making of and after giving
effect to any Restricted Payment, no Default or Event of Default shall occur or
be continuing.

        Section 12.19. Company as Domestic Operation. Notwithstanding Sections
12.12 and 12.14 or any other provision of this Agreement, the assets owned
directly by the Company and its Wholly-Owned Subsidiaries which are Domestic
Subsidiaries (without regard to their ownership of equity interests in
Subsidiaries) and which are located within the United States of America shall at
all times constitute the majority of the total consolidated assets of the
Company and its Subsidiaries.

        Section 12.20. Indebtedness. The Company shall not, nor shall it permit
any Subsidiary to, issue, incur, assume, create or have outstanding any
Indebtedness; provided, however, that the foregoing shall not restrict nor
operate to prevent:

(a) the Obligations of each Borrower owing to the Administrative Agent and the
Banks hereunder;

(b) purchase money indebtedness, Capitalized Lease Obligations and other
Indebtedness of the Company and of its Subsidiaries in an aggregate amount not
to exceed the sum of (x) $10,000,000 of purchase money indebtedness and
Capitalized Lease Obligations at any one time outstanding, plus (y) on and after
the date of any Potential Financing Transaction which is a sale-leaseback
transaction, Capitalized Lease Obligations in connection with leases of the
Property which is sold and leased back in such transaction, plus (z) on and
after the date of any Potential Financing Transaction which is a loan
transaction, Indebtedness secured by the Property which is the subject of such
transaction;

(c) Obligations of each Borrower arising out of Hedging Arrangements in the
ordinary course of business for bona fide hedging purposes and not for any
speculative purposes;

(d) guaranties expressly permitted by Section 12.14 hereof;

(e) intercompany indebtedness from time to time owing by the Company and its
Subsidiaries as a result of intercompany loans and advances from the Company and
its Subsidiaries permitted by Section 12.14 hereof;

(f) Indebtedness of each Foreign Subsidiary representing credit extended by
third party lenders to such Foreign Subsidiary to be used for its general
corporate purposes, provided that such Indebtedness constitutes Permitted
Foreign Subsidiary Support;

(g) Indebtedness incurred to finance Acquisitions permitted by Section 12.14(e)
hereof;

86

(h) other Indebtedness existing on the date of this Agreement and described on
Schedule 12.20 attached hereto and made a part hereof, including extensions,
renewals and refinancings thereof from time to time (but excluding in any event
any increase in the principal amount thereof); and

(i) other indebtedness of the Company and its Subsidiaries not otherwise
permitted by this Section in an aggregate amount not to exceed $3,000,000 at any
one time outstanding.

        Section 12.21. Consolidated Capital Expenditures. The Company shall not
permit, during each period of time specified in the immediately following
sentence, the aggregate Consolidated Capital Expenditures for the Company and
its Subsidiaries to exceed the Maximum Permitted Amount for such period. For
purposes of this Section 12.21 "Maximum Permitted Amount" shall mean (i)
$20,000,000 during the fiscal year of the Company ending on or about
December 31, 2003 and (ii) $25,000,000 during each fiscal year thereafter (each
such amount to include the amount of any capital expenditures made as described
in subparagraph (i) of the definition of "Permitted Foreign Subsidiary
Support"), and provided that up to $2,500,000 of the Maximum Permitted Amount
not incurred by the Company and its Subsidiaries during any fiscal year may be
carried over and used to increase the amount of Consolidated Capital
Expenditures which may be incurred in the immediately succeeding fiscal year.

        Section 12.22. No Restrictions on Subsidiary Distributions. Except as
provided herein, the Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of the Company or any Subsidiary to: (a) guarantee the Obligations and the
Hedging Liability; (b) grant Liens on its assets to the Administrative Agent for
the benefit of the Administrative Agent, the Banks, certain Affiliates of the
Banks and the Issuing Agents, as required by Section 7 hereof; (c) in the case
of any Subsidiary, pay dividends or make any other distribution on any of such
Subsidiary's capital stock or other equity interests owned by the Company or any
Subsidiary; (d) pay any indebtedness owed to the Company or any Subsidiary;
(e) make loans or advances to the Company or any Subsidiary; or (f) transfer any
of its property or assets to the Company or any Subsidiary; provided, however,
the foregoing shall not apply to (i) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (ii) customary provisions in leases and other contracts
restricting the assignment thereof, (iii) restrictions or conditions imposed by
the Indenture described in the definition hereunder of 1998 Senior Subordinated
Debt and (iv) customary provisions in overseas financing arrangements by Foreign
Subsidiaries which are not Credit Parties.

        Section 12.23. Transactions with Affiliates. Except as disclosed in the
Company's periodic reports to the Securities and Exchange Commission prior to
the date hereof, the Company will not, and will not permit any of its
Subsidiaries to, enter into or be a party to any material transaction or
arrangement (where "material" means material for the Company and its
Subsidiaries taken as a whole) with any Affiliate of such Person (other than the
Company or any of its Subsidiaries), including without limitation, the purchase
from, sale to or exchange of Property with, any merger or consolidation with or
into, or the rendering of any service by or for,

87

 any Affiliate, and except in the ordinary course of and pursuant to the
reasonable requirements of the Company's or such Subsidiary's business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would obtain in a comparable arm's-length transaction with a Person other
than an Affiliate to the extent that any such transaction or arrangement would
have a Material Adverse Effect.

        Section 12.24. Compliance with Laws. Without limiting any of the other
covenants of the Company in this Section 12, the Company will, and will cause
each of its Subsidiaries to, conduct its business, and otherwise be, in
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities; provided, however, that neither the
Company nor any Subsidiary of the Company shall be required to comply with any
such law, regulation, ordinance or order if (x) it shall be contesting such law,
regulation, ordinance or order in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided therefor on the books of the
Company or such Subsidiary, as the case may be, or (y) the failure to comply
therewith is not reasonably expected to have a Material Adverse Effect.

        Section 12.25. Subordinated Indebtedness.

The Company shall not, and shall not permit any Subsidiary to:

(a) make any voluntary prepayment on, or effect any voluntary redemption of, any
Subordinated Debt; or

(b) make any other payment on account of any Subordinated Debt which is
prohibited under the terms of any instrument or agreement subordinating such
indebtedness to the prior payment of any Obligations; or

(c) increase or (except to reduce to a lower fixed rate) amend the interest rate
applicable to, or shorten the scheduled amortization or final maturity of, any
Subordinated Debt; or

(d) change any of the subordination provisions contained in any Subordinated
Debt or any provisions thereof restricting changes in the Loan Documents, or
change any definition of "Senior Indebtedness" or "Designated Senior
Indebtedness" contained therein, or enter into any amendment with respect to any
Subordinated Debt which makes more restrictive in any material respect or adds
any financial or operating covenant or any event of default (however defined) .

        Section 12.26. No Changes in Fiscal Year. The Company shall not, nor
shall it permit any Subsidiary to, change its fiscal year from its present
basis.

Section 13.     Events of Default and Remedies.

        Section 13.1. Events of Default. Any one or more of the following shall
constitute an Event of Default:

88

(a) default (x) in the payment when due of the principal amount of any Loan or
of any Reimbursement Obligation or (y) for a period of five (5) days in the
payment when due of interest or the fees payable under Section 6 hereof or (z)
for a period of ten (10) days in the payment when due of any other Obligation;

(b) default by the Company or any Subsidiary in the observance or performance of
any covenant set forth in Sections 12.1, 12.6(c)(i), 12.9 through 12.12 or 12.14
through 12.25 hereof (other than any default under Section 12.20(f) hereof to
the extent that such default is caused by a change in currency exchange rates
affecting the U.S. Dollar Equivalent of Indebtedness which was incurred in
compliance with the provisions of this Agreement) or of any provision in any
Loan Document dealing with the use, disposition or remittance of the proceeds of
Collateral or requiring the maintenance of insurance thereon;

(c) default by the Company or any Subsidiary in the observance or performance of
any provision hereof or of any other Loan Document not mentioned in or, with
respect to violations of Section 12.20(f) hereof, specifically excluded from,
(a) or (b) above, which is not remedied within thirty (30) days after notice
thereof to the Company by the Administrative Agent;

(d) (i) failure to pay when due Debt of the Company or any Subsidiary in an
aggregate principal amount of $10,000,000 or more for the Company and its
Subsidiaries, taken together, or (ii) default shall occur under one or more
indentures, agreements or other instruments under which any Debt of the Company
or any Subsidiary in an aggregate principal amount of $10,000,000 or more for
the Company and its Subsidiaries, taken together, may be issued or created and
such default shall continue for a period of time sufficient to permit the holder
or beneficiary of such Debt or a trustee therefor to cause the acceleration of
the maturity of any such Debt or any mandatory unscheduled prepayment, purchase
or funding thereof;

(e) any representation or warranty made herein or in any other Loan Document by
the Company or any Subsidiary, or in any statement or certificate furnished
pursuant hereto or pursuant to any other Loan Document by the Company or any
Subsidiary, or in connection with any Loan Document, proves untrue in any
material respect as of the date of the issuance or making, or deemed making or
issuance, thereof;

(f) the Company or any Significant Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, or any analogous action is taken under any other applicable
law of any country or any political subdivision thereof in each case relating to
bankruptcy or insolvency, (ii) fail to pay, or admit in writing its inability to
pay, its debts generally as they become due, (iii) make an assignment for the
benefit of creditors, (iv) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its Property, (v) institute any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, or any analogous law of any country
or any political subdivision 

89

thereof in each case to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action (such as the passage by the Company's board of directors of a
resolution) authorizing any matter described in parts (i)-(v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 13.1(g) hereof;

(g) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Company or any Significant Subsidiary or any
substantial part of any of their Property, or a proceeding of the type (other
than with respect to the identity of the Person instituting such proceeding)
described in Section 13.1(f)(v) shall be instituted against the Company or any
Significant Subsidiary, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of forty-five
(45) days;

(h) the Company or any Subsidiary shall fail within thirty (30) days to pay,
bond or otherwise discharge any judgment or order for the payment of money (i)
in an aggregate amount for the Company and its Subsidiaries, taken together,
equal to or greater than $10,000,000 in excess of the amount covered by
insurance from an insurer who has acknowledged its liability thereon and (ii)
not stayed on appeal or otherwise being appropriately contested in good faith in
a manner that stays execution thereon;

(i) the Company or any other member of the Controlled Group shall fail to pay
when due an amount or amounts aggregating in excess of $10,000,000 which it
shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $10,000,000 (collectively, a "Material
Plan") shall be filed under Title IV of ERISA by the Company or any Subsidiary
or any other member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Company or any other member of the Controlled
Group to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within thirty (30) days thereafter; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated;

(j) the Company or any Subsidiary, or any Person acting on behalf of the Company
or a Subsidiary, or any governmental authority challenges the validity of, or
takes any action to terminate, repudiate or rescind any Loan Document or the
Company's or a Subsidiary's obligations thereunder or any Loan Document ceases
to be in full force and effect (other than by reason of action taken or omitted
by the Administrative Agent or the Banks), or any of the Collateral Documents
shall for any reason fail to create a valid and perfected first priority Lien in
favor of the Administrative Agent in any material 

90

portion of the Collateral purported to be covered thereby except as expressly
permitted by the terms of the Loan Documents (other than by reason of action
taken or omitted by the Administrative Agent or the Banks); or

        (k) a Change of Control Event shall occur.

        Section 13.2. Non-Bankruptcy Defaults. When any Event of Default other
than those described in subsections (f) or (g) of Section 13.1 hereof has
occurred and is continuing, the Administrative Agent shall, by written notice to
the Company: (a) if so directed by the Required Banks, terminate the remaining
Commitments and all other obligations of the Banks hereunder on the date stated
in such notice (which may be the date thereof); (b) if so directed by the
Required Banks, declare the principal of and the accrued interest on all
outstanding Notes to be forthwith due and payable and thereupon all outstanding
Notes, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Banks, demand that the Company and
(subject to Section 17.19) the other Borrowers immediately pay to the
Administrative Agent, subject to Section 13.4, the full amount then available
for drawing under each or any Letter of Credit, and the Company and such
Borrowers agree to immediately make such payment and acknowledge and agree that
the Banks would not have an adequate remedy at law for failure by the Company
and such Borrowers to honor any such demand and that the Administrative Agent,
for the benefit of the Banks, shall have the right to require the Company and
such Borrowers to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit.
The Administrative Agent, after giving notice to the Company pursuant to
Section 13.1(c) or this Section 13.2, shall also promptly send a copy of such
notice to the other Banks, but the failure to do so shall not impair or annul
the effect of such notice.

        Section 13.3. Bankruptcy Defaults. When any Event of Default described
in subsections (f) or (g) of Section 13.1 hereof has occurred and is continuing,
then all outstanding Notes shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Banks to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Company and (subject to Section 17.19) the other Borrowers shall
immediately pay to the Administrative Agent, subject to Section 13.4, the full
amount then available for drawing under all outstanding Letters of Credit, the
Company and such Borrowers acknowledging that the Banks would not have an
adequate remedy at law for failure by the Company and such Borrowers to honor
any such demand and that the Banks, and the Administrative Agent on their
behalf, shall have the right to require the Company and such Borrowers to
specifically perform such undertaking whether or not any draws or other demands
for payment have been made under any of the Letters of Credit.

        Section 13.4. Collateral for Undrawn Letters of Credit. (a) If the
payment or prepayment of the amount available for drawing under any or all
outstanding Letters of Credit is required under Section 1.3(d) or Section 5.4(b)
or under Section 13.2 or 13.3 above, the Company and 

91

(subject to Section 17.19) the other Borrowers shall forthwith pay the amount
required to be so prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

        (b) All amounts prepaid pursuant to subsection (a) above shall be held
by the Administrative Agent in a separate collateral account (such account, and
the credit balances, properties and any investments from time to time held
therein, and any substitutions for such account, any certificate of deposit or
other instrument evidencing any of the foregoing and all proceeds of and
earnings on any of the foregoing being collectively called the "Account") as
security for, and for application by the Administrative Agent (to the extent
available) to, the reimbursement of any payment under any Letter of Credit then
or thereafter made by an Issuing Agent, and thereafter to the payment of the
unpaid balance of any Loans and all other Obligations. The Account shall be held
in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent and the Banks.
If and when requested by the Company, the Administrative Agent shall invest
funds held in the Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Account when and as required to make payments
out of the Account for application to Obligations then due and owing; provided,
however, that if (i) all the obligations referred to in subsection (a) above
shall have been paid and (ii) no Letters of Credit, Commitments, Loans or other
Obligations remain outstanding hereunder, then the Administrative Agent shall
repay to the Company any remaining amounts held in the Account.

        Section 13.5. Notice of Default. The Administrative Agent shall give
notice to the Company under Section 13.1(c) hereof promptly upon being requested
to do so by any Bank and shall thereupon notify all the Banks thereof.

        Section 13.6. Expenses. The Company and (subject to Section 17.19
hereof) the other Borrowers agree to pay to the Administrative Agent and each
Bank, and any other holder of any Note outstanding hereunder, all reasonable
out-of-pocket expenses incurred or paid by the Administrative Agent and such
Bank or any such holder, including reasonable attorneys' fees (which in any
event may include allocated costs of in-house counsel) and court costs, in
connection with any Default or Event of Default or in connection with the
enforcement of any of the Loan Documents.

Section 14.     Change in Circumstances.

        Section 14.1. Change of Law. Notwithstanding any other provisions of
this Agreement or any Note, if at any time after the date hereof any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Bank to make or continue to maintain Eurocurrency Loans or to perform
its obligations as contemplated hereby, such Bank shall promptly give notice
thereof to the Company (with a copy to the Administrative Agent) and such Bank's
obligations to make or maintain Eurocurrency Loans under this Agreement shall
terminate until it is no longer unlawful for such Bank to make or maintain
Eurocurrency Loans. The Company and (subject to Section 17.19) the other
Borrowers shall prepay on demand the outstanding principal amount of any such
affected Eurocurrency Loans, together with all interest 

92

accrued thereon at a rate per annum equal to the interest rate applicable to
such Loan; provided, however, subject to all of the terms and conditions of this
Agreement, the Company or applicable Borrower may then elect to borrow the
principal amount of the affected Eurocurrency Loans from such Bank by means of
Domestic Rate Loans from such Bank, which Domestic Rate Loans shall not be made
ratably by the Banks but only from such affected Bank.

        Section 14.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurocurrency Loans:

(a) the Administrative Agent (or in the case of a Multicurrency Swing Line Loan,
the Multicurrency Swing Line Bank) determines that deposits in U.S. Dollars or
the applicable Alternative Currency (in the applicable amounts) are not being
offered to it in the eurocurrency interbank market for such Interest Period, or
that by reason of circumstances affecting the interbank eurocurrency market
adequate and reasonable means do not exist for ascertaining the applicable
LIBOR, or

(b) Banks having 25% or more of the aggregate amount of the Revolving Credit
Commitments and the Term Loans reasonably determine and so advise the
Administrative Agent that LIBOR as reasonably determined by the Administrative
Agent will not adequately and fairly reflect the cost to such Banks of funding
their Eurocurrency Loans for such Interest Period,

then the Administrative Agent shall forthwith give notice thereof to the Company
and the Banks, whereupon until the Administrative Agent notifies the Company
that the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Eurocurrency Loans in the currency so affected
shall be suspended.

        Section 14.3. Increased Cost and Reduced Return. (a) If, on or after the
date hereof, the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Lending Office), including (if applicable) in its capacity as an Issuing Agent
or Swing Line Bank hereunder, with any request or directive (whether or not
having the force of law but, if not having the force of law, compliance with
which is customary in the relevant jurisdiction) of any such authority, central
bank or comparable agency:

(i) shall subject any Bank (or its Lending Office) to any tax, duty or other
charge with respect to its Fixed Rate Loans, its Notes, its Letter(s) of Credit,
or its participation in any thereof, any Reimbursement Obligations owed to it or
its obligation to make Fixed Rate Loans, issue a Letter of Credit, or to
participate therein, or shall change the basis of taxation of payments to any
Bank (or its Lending Office) of the principal of or interest on its Fixed Rate
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement in respect of its Fixed Rate Loans, Letter(s) of Credit, or
participations therein, any Reimbursement Obligations owed to it, or its
obligation to make Fixed Rate Loans, issue a Letter of Credit, or acquire 

93

participations therein (except for changes in the tax on the overall net income
or profits of such Bank or its Lending Office imposed by the jurisdiction in
which such Bank or its Lending Office is incorporated or in which such Bank's
principal executive office or Lending Office is located); or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System or with respect to
Obligations denominated in Pound Sterling, the Bank of England, but excluding
with respect to any Eurocurrency Loans any such requirement to the extent such
Bank has already been compensated pursuant to the second paragraph of
Section 2.1(b) hereof) against assets of, deposits with or for the account of,
or credit extended by, any Bank (or its Lending Office) or shall impose on any
Bank (or its Lending Office) or on the interbank market any other condition
affecting its Fixed Rate Loans, its Notes, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligation owed to it, or its
obligation to make Fixed Rate Loans, to issue a Letter of Credit, or to
participate therein;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any Fixed Rate Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Bank (or its Lending Office)
under this Agreement or under its Notes with respect thereto, by an amount
deemed by such Bank to be material, then, within fifteen (15) days after demand
by such Bank (with a copy to the Administrative Agent), the Company and (subject
to Section 17.19 hereof) the other Borrowers shall be jointly and severally
obligated to pay to such Bank such additional amount or amounts as will
compensate such Bank on an after-tax basis for such increased cost or reduction;
provided, however, that such Bank shall promptly notify the Company of an event
which might cause it to seek compensation, and the Company shall be obligated to
pay only such compensation which is incurred or which arises after the date
ninety (90) days prior to the date such notice is given. In the event any law,
rule, regulation or interpretation described above is revoked, declared invalid
or inapplicable or is otherwise rescinded, and as a result thereof a Bank is
determined to be entitled to a refund from the applicable authority for any
amount or amounts which were paid or reimbursed by the Company to such Bank
hereunder, such Bank shall refund such amount or amounts to the Company without
interest.

        (b) If, after the date hereof, any Bank (including in its capacity as an
Issuing Agent or Swing Line Bank hereunder) or the Administrative Agent shall
have determined that the adoption, after the date hereof, of any applicable law,
rule or regulation regarding capital adequacy, or any change therein (including,
without limitation, any revision in the Final Risk-Based Capital Guidelines of
the Board of Governors of the Federal Reserve System (12 CFR Part 208,
Appendix A; 12 CFR Part 225, Appendix A) or of the Office of the Comptroller of
the Currency (12 CFR Part 3, Appendix A), or in any other applicable capital
rules heretofore adopted and issued by any governmental authority), or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Lending Office) with
any request or directive regarding capital adequacy (whether or not having the
force of law but, if not having the force of law, compliance with which is
customary in the 

94

applicable jurisdiction) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Bank's capital, or on the capital of any corporation controlling such Bank, as a
consequence of its obligations hereunder to a level below that which such Bank
could have achieved but for such adoption, change or compliance (taking into
consideration such Bank's policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within
fifteen (15) days after demand by such Bank (with a copy to the Administrative
Agent), the Company and (subject to Section 17.19 hereof) the other Borrowers
shall pay to such Bank such additional amount or amounts as will compensate such
Bank on an after-tax basis for such reduction; provided, however, that such Bank
shall promptly notify the Company of an event which might cause it to seek
compensation, and the Company and (subject to Section 17.19 hereof) the other
Borrowers shall be obligated to pay only such compensation which is incurred or
which arises after the date ninety (90) days prior to the date such notice is
given.

        (c) Each Bank that determines to seek compensation under this
Section 14.3 shall notify the Company and the Administrative Agent of the
circumstances that entitle the Bank to such compensation pursuant to this
Section 14.3 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the judgment of such Bank, be otherwise impractical or disadvantageous
in any material respect to such Bank. A certificate of any Bank claiming
compensation under this Section 14.3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods. The protection of this Section 14.3 shall be
available to each Bank regardless of any possible contention of the invalidity
or inapplicability of any law, regulation or other condition which shall give
rise to any demand by such Bank for compensation.

        Section 14.4. Lending Offices. Subject to Sections 4.2, 14.3(c) and
17.1(d) hereof, each Bank may, at its option, elect to make its Loans hereunder
at the branch office or affiliate specified on the appropriate signature page
hereof (each a "Lending Office") for each type of Loan available hereunder or at
such other of its branches, offices or affiliates as it may from time to time
elect and designate in a written notice to the Company and the Administrative
Agent. The Borrowers shall have no obligations under Section 14.3 to indemnify a
Bank for any cost or loss incurred by it which results solely from such Bank's
changing any applicable Lending Office other than any such change which, in the
judgment of such Bank, is required by this Agreement.

        Section 14.5. Discretion of Bank as to Manner of Funding.
Notwithstanding any other provision of this Agreement, each Bank shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if each Bank had
actually funded and maintained each Eurocurrency Loan through the purchase of
deposits of U.S. Dollars or the applicable Alternative Currency in the
eurocurrency interbank market having a maturity corresponding to such Loan's
Interest Period and bearing an interest rate equal to LIBOR for such Interest
Period.

95

Section 15.     The Agents.

        Section 15.1. Appointment and Authorization of Agents. Each Bank hereby
appoints Harris Trust and Savings Bank as the Administrative Agent under the
Loan Documents and hereby appoints the Administrative Agent and LaSalle Bank
National Association as Issuing Agents hereunder and hereby appoints each Swing
Line Bank to act as such hereunder. Each Bank hereby authorizes each Agent to
take such action as such Agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to such Agent by the terms thereof, together
with such powers as are reasonably incidental thereto. Whenever in this
Agreement there is a specific reference to the granting of a security interest
to the Administrative Agent, it shall be understood that such interest shall be
granted for the benefit of the Banks. In connection with the execution of a
notarial deed (the "Dutch Pledge") effecting a right of pledge on approximately
65% of the issued shares of GBC Nederland B.V. and for the purpose of ensuring
and preserving the validity and continuity of such right of pledge, the parties
hereto agree that the Administrative Agent shall be the joint and several
creditor (in such capacity, the "Parallel Creditor") together with each Bank
(and relevant Affiliate of a Bank party to one or more Hedging Arrangement) of
each and every Obligation and Hedging Liability, if any, payable by the Company
or any of its Subsidiaries to such Bank or Affiliate of a Bank under any Loan
Documents, so that accordingly the Parallel Creditor will have its own
independent right to demand performance by the Company or such of its
Subsidiaries of such Obligation or Hedging Liability, as the case may be, and
such Obligation or Hedging Liability, as the case may be, will be discharged by
and to the extent of any discharge thereof either to the Parallel Creditor or to
the relevant Bank or Affiliate of a Bank, as the case may be.

        The Parallel Creditor shall act for the benefit of each Bank (and
relevant Affiliate of a Bank party to one or more Hedging Arrangements) (i) in
order to fully effectuate a right of pledge in favor of such Bank or Affiliate
of a Bank on approximately 65% of the issued shares of GBC Nederland B.V. by
executing the Dutch Pledge to that effect and (ii) in all matters in connection
with, or in relation to, or concerning the Dutch Pledge and all transactions,
matters and things contemplated thereby. The Parallel Creditor shall therefore
be authorized to exercise for the benefit of each Bank (and relevant Affiliate
of a Bank party to one or more Hedging Arrangements) all such rights as are
granted to each such Bank and Affiliate of a Bank under the laws of the
Netherlands, and all such rights as are granted to them in the Dutch Pledge,
including for the avoidance of doubt all and any rights of control or
administration ("beheren") and rights of disposal ("beschikken"). The right
granted to the Parallel Creditor to act for the benefit of each such Bank or
Affiliate of a Bank in connection with the Dutch Pledge as set out above shall
be irrevocable.

        Section 15.2. Agents and Its Affiliates. Each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any other
Bank and may exercise or refrain from exercising the same as though it were not
an Agent, and each Agent and its affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with any Borrower or any
Affiliate of the Company as if it were not an Agent under the Loan Documents.
The term "Bank" as used herein and in all other Loan Documents, unless the
context otherwise clearly requires, includes each Agent in its individual
capacity as a Bank. References in 

96

Sections 1, 2 or 3 hereof to an Agent's Loans, or to the amount owing to such
Agent for which an interest rate is being determined, refer to such Agent in its
individual capacity as a Bank.

        Section 15.3. Action by Agents. If the Administrative Agent receives
from the Company a written notice of an Event of Default pursuant to
Section 12.6(c)(i) hereof or a notice from a Bank of the occurrence of an Event
of Default, the Administrative Agent shall promptly give each of the Banks
written notice thereof. The obligations of each Agent under the Loan Documents
are only those expressly set forth therein. Each Agent shall be acting as an
independent contractor hereunder and nothing herein shall be deemed to impose on
such Agent any fiduciary obligations to the Banks or the Borrowers. Without
limiting the generality of the foregoing, no Agent shall be required to take any
action hereunder with respect to any Default or Event of Default, except as
expressly provided in Sections 13.2 and 13.5. Upon the occurrence of an Event of
Default, the Administrative Agent shall take such action to enforce its Lien on
the Collateral and to preserve and protect the Collateral as may be directed by
the Required Banks. In no event, however, shall any Agent be required to take
any action in violation of applicable law or of any provision of any Loan
Document, and each Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it shall be
first indemnified to its reasonable satisfaction by the Banks against any and
all costs, expense, and liability which may be incurred by it by reason of
taking or continuing to take any such action. Each Agent shall be entitled to
assume that no Default or Event of Default exists unless notified to the
contrary by a Bank or the Company. In all cases in which this Agreement and the
other Loan Documents do not require an Agent to take certain actions, such Agent
shall be fully justified in using its discretion in failing to take or in taking
any action hereunder and thereunder.

        Section 15.4. Consultation with Experts. Each Agent may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

        Section 15.5. Liability of Agents; Credit Decision. Neither any Agent
nor any of its directors, officers, agents, or employees shall be liable for any
action taken or not taken by it in connection with the Loan Documents (i) with
the consent or at the request of the Required Banks or (ii) in the absence of
its own gross negligence or willful misconduct. Neither any Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of any Borrower or Guarantor contained herein or in any other Loan
Document; (iii) the satisfaction of any condition specified in Section 11
hereof, except receipt of items required to be delivered to any Agent; (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectibility hereof or of any other Loan Document or of any other documents
or writing furnished in connection with any Loan Document or of any Collateral;
and no Agent makes any representation of any kind or character with respect to
any such matter mentioned in this sentence. Each Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Banks, any Borrower, or any
Guarantor or any other Person for the default or misconduct of any such agents
or attorneys-in-fact selected 

97

with reasonable care. No Agent shall incur any liability by acting in reliance
upon any notice, consent, certificate, other document or statement (whether
written or oral) believed by it to be genuine or to be sent by the proper party
or parties. In particular and without limiting any of the foregoing, no Agent
shall have any responsibility for confirming the accuracy of any Compliance
Certificate or other document or instrument received by it under the Loan
Documents. The Administrative Agent may treat the Banks that are named herein as
the holders of the Notes and the other Obligations contemplated herein unless
and until the Administrative Agent receives notice of the assignment of the
relevant Note and other Obligations held by a Bank hereunder pursuant to an
assignment contemplated by Section 17.12 hereof. Each Bank acknowledges that it
has independently and without reliance on any Agent or any other Bank, and based
upon such information, investigations and inquiries as it deems appropriate,
made its own credit analysis and decision to extend credit to the Borrowers in
the manner set forth in the Loan Documents. It shall be the responsibility of
each Bank to keep itself informed as to the creditworthiness of the Borrowers
and the Guarantors, and no Agent shall have any liability to any Bank with
respect thereto.

        Section 15.6. Indemnity. The Banks shall ratably, in accordance with
their respective Percentages, indemnify and hold each Agent, and its directors,
officers, employees, agents and representatives harmless from and against any
liabilities, losses, costs or expenses suffered or incurred by it under any Loan
Document or in connection with the transactions contemplated thereby, regardless
of when asserted or arising, except to the extent they are promptly reimbursed
for the same by the Borrowers (without in any way impairing or otherwise
affecting the Borrowers' joint and several obligations to do so) and except to
the extent that any event giving rise to a claim was caused by the gross
negligence or willful misconduct of the party seeking to be indemnified. The
obligations of the Banks under this Section 15.6 shall survive termination of
this Agreement.

        Section 15.7. Resignation or Removal of Administrative Agent and
Successor Administrative Agent. The Administrative Agent may resign at any time
by giving written notice thereof to the Banks and the Company, and the
Administrative Agent may be removed at any time by written notice of removal
from the Required Banks to the Administrative Agent and the Company. Upon any
such resignation or removal of the Administrative Agent, the Required Banks
shall have the right to appoint a successor Administrative Agent with the
consent of the Company (which shall not be unreasonably withheld); provided,
however, the consent of the Company shall not be so required upon the occurrence
and during the continuance of an Event of Default hereunder. If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent's giving of notice of resignation or the Required Banks
giving notice of the retiring Administrative Agent's removal, then the retiring
Administrative Agent may, on behalf of the Banks, with the consent of the
Company (which shall not be unreasonably withheld) appoint a successor
Administrative Agent, which shall be any Bank hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000; provided,
however, the consent of the Company shall not be so required upon the occurrence
and during the continuance of an Event of Default hereunder. Upon the acceptance
of its appointment as the Administrative Agent hereunder, such successor
Administrative Agent shall thereupon succeed 

98

to and become vested with all the rights and duties of the retiring or removed
Administrative Agent under the Loan Documents, and the retiring Administrative
Agent shall be discharged from its duties and obligations thereunder. After any
retiring Administrative Agent's resignation or removal hereunder as an Agent,
the provisions of this Section 15 and all protective provisions of the other
Loan Documents shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Administrative Agent.

        Section 15.8. Payments.

            (a) To Administrative Agent. Unless the Administrative Agent shall
have been notified by a Bank prior to the date on which such Bank is scheduled
to make payment to the Administrative Agent of the proceeds of a Loan (which
notice shall be effective upon receipt) that such Bank does not intend to make
such payment, the Administrative Agent may assume that such Bank has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower the
proceeds of the Loan to be made by such Bank and, if any Bank has not in fact
made such payment to the Administrative Agent, such Bank shall, on demand, pay
to the Administrative Agent the amount made available to the Borrower
attributable to such Bank together with interest thereon in respect of each day
during the period commencing on the date such amount was made available to the
Borrower and ending on (but excluding) the date such Bank pays such amount to
the Administrative Agent at a rate per annum equal to the Federal Funds Rate. If
such amount is not received from such Bank by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Bank with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan, so that the Borrower will have no liability under
Section 5.8 hereof with respect to such payment.

            (b) From Administrative Agent. On any Business Day that the
Administrative Agent receives a payment from a Borrower by the time required by
Section 6.6 hereof, the Administrative Agent shall be required to pay to each
Bank for whose account such payment is received its share of such amount before
the close of business on such day. If the Administrative Agent receives any such
payment after the time required by Section 6.6 hereof, the Administrative Agent
shall only be required to remit such payment to the Bank or Banks for whose
account such payment was received on the following Business Day. If the
Administrative Agent fails to remit a payment to a Bank on the Business Day
required in this Section 15.8(b), the Administrative Agent shall pay to such
Bank interest on the U.S. Dollar Equivalent of the amount it was required to
remit (as determined as of the day the Administrative Agent was required to make
such remittance) at the Federal Funds Rate for each day that such amount is not
so remitted.

        Section 15.9. Designation of Additional Agents. LaSalle Bank National
Association is hereby designated as the "Syndication Agent" hereunder. The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as "co-agents", "documentation agents," "arrangers," or
other designations for purposes hereto. None of such designations shall have
any 

99

substantive effect, and such Lenders and their Affiliates shall have no
additional powers, duties or responsibilities as a result thereof.

Section 16.     The Guarantees.

        Section 16.1. The Guarantees. To induce the Banks to provide the credits
described herein and in consideration of benefits expected to accrue to each
Guarantor by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor hereby
unconditionally, irrevocably and jointly and severally guarantees to each Agent,
the Banks, and each other holder of an obligation hereby guaranteed, the due and
punctual payment of (i) all present and future Obligations and (ii) any present
and future Hedging Liability. If any Borrower or Guarantor fails to pay
punctually any indebtedness or other obligations guaranteed hereby, each
Guarantor hereby unconditionally agrees jointly and severally to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration or
otherwise, and as if such payment were made by such Borrower or Guarantor.

        Section 16.2. Guarantee Unconditional. The obligations of each Guarantor
as a guarantor under this Section 16 shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any indebtedness or other obligation of any Borrower or of any other
Guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;

(c) any change in the corporate existence, structure or ownership of, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting,
any Borrower, any other Guarantor, or any of their respective assets, or any
resulting release or discharge of any obligation of any Borrower or of any other
Guarantor contained in any Loan Document;

(d) the existence of any claim, set-off or other rights which the Guarantor may
have at any time against any Agent, any Bank or any other Person, whether or not
arising in connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any
Borrower, any other Guarantor or any other Person or Property;

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of any Borrower, regardless of what obligations of any Borrower
remain unpaid;

100

(g) any invalidity or unenforceability relating to or against any Borrower or
any other Guarantor for any reason of this Agreement or of any other Loan
Document or any provision of applicable law or regulation purporting to prohibit
the payment by any Borrower or any other Guarantor of the principal of or
interest on any Loan or any other Obligations or Hedging Liability; or

(h) any other act or omission to act or delay of any kind by any Agent, any Bank
or any other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
obligations of the Guarantor under this Section 16.

        Section 16.3. Discharge Only Upon Payment in Full; Reinstatement in
Certain Circumstances. Each Guarantor's obligations under this Section 16 shall
remain in full force and effect until the Commitments are terminated and the
principal of and interest on the Loans and all other Obligations and Hedging
Liability shall have been paid in full. If at any time any payment of the
principal of or interest on any Loan or any other Obligations or Hedging
Liability is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of a Borrower or of a Guarantor, or
otherwise, each Guarantor's obligations under this Section 16 with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.

        Section 16.4. Waivers.

            (a) General. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Agent, any Bank or
any other Person against any Borrower, another Guarantor or any other Person.

            (b) Subrogation and Contribution. Unless and until the Obligations
and Hedging Liability have been fully paid and satisfied and the Commitments
have terminated, each Guarantor hereby agrees not to exercise or otherwise
assert any claim or other right it may now or hereafter acquire against any
Borrower or any other Guarantor that arises from the existence, payment,
performance or enforcement of such Guarantor's obligations under this Section 16
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution, indemnification, or any
right to participate in any claim or remedy of any Agent, any Bank or any other
holder of the indebtedness guaranteed hereby against any Borrower or any other
Guarantor whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other Guarantor directly or indirectly,
in cash or other property or by set-off or in any other manner, payment or
security on account of such claim or other right.

        Section 16.5. Limit on Recovery

. Notwithstanding any other provision hereof, the right to recovery of the
holders of the Obligations and Hedging Liability against each Guarantor under
this Section 16 shall not exceed the amount which would render such Guarantor's
obligations 



101

under this Section 16 void or voidable under applicable law, including without
limitation fraudulent conveyance law less $1.00.

        Section 16.6. Stay of Acceleration. If acceleration of the time for
payment of any amount payable by any Borrower under this Agreement or any other
Loan Document is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents shall nonetheless be payable jointly
and severally by the Guarantors hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Banks.

        Section 16.7. Benefit to Guarantors. The Company and all of the other
Guarantors are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of each Guarantor has a direct
impact on the success of each other Guarantor. Each Guarantor will derive
substantial direct and indirect benefit from the extension of credit hereunder.

Section 17.     Miscellaneous.

        Section 17.1. Withholding Taxes.

            (a) Payments Free of Withholding. Except as otherwise required by
law and subject to Section 17.1(b) hereof, each payment by each Borrower and
Guarantor under this Agreement or the other Loan Documents shall be made without
withholding for or on account of any present or future taxes (other than overall
net income taxes on the recipient) imposed by or within the jurisdiction in
which such Borrower or Guarantor is domiciled, any jurisdiction from which such
Borrower or Guarantor makes any payment, or (in each case) any political
subdivision or taxing authority thereof or therein. If any such withholding is
so required, the relevant Borrower or Guarantor shall make the withholding, pay
the amount withheld to the appropriate governmental authority before penalties
attach thereto or interest accrues thereon and forthwith pay such additional
amount as may be necessary to ensure that the net amount actually received by
each Bank (including the Swing Line Banks) and each Agent free and clear of such
taxes (including such taxes on such additional amount) is equal to the amount
which that Bank or any Agent (as the case may be) would have received had such
withholding not been made. If any Agent or Bank pays any amount in respect of
any such taxes, penalties or interest the relevant Borrower or Guarantor shall
reimburse that Agent or Bank for that payment on demand in the currency in which
such payment was made. If any Borrower or Guarantor pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Bank or Agent on whose account such
withholding was made (with a copy to the Administrative Agent if not the
recipient of the original) on or before the ninetieth day after payment. If any
Bank or Agent determines it has received or been granted a credit against or
relief or remission for, or repayment of, any taxes paid or payable by it
because of any taxes, penalties or interest paid by any Borrower or Guarantor
and evidenced by such a tax receipt, such Bank or Agent shall, to the extent it
can do so without prejudice to the retention of the amount of such credit,
relief, remission or repayment, pay to such Borrower or Guarantor as applicable,
such amount as such Bank or Agent determines is attributable to such deduction
or withholding and which will leave such Bank or Agent (after such payment) in
no better or worse position than 

102

it would have been in if the relevant Borrower or Guarantor had not been
required to make such deduction or withholding. Nothing in this Agreement shall
interfere with the right of each Bank and Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Bank or Agent to disclose any
information relating to its tax affairs or any computations in connection with
such taxes.

            (b) U.S. Withholding Tax Exemptions. (i) Each Bank that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) (a "Non-U.S. Person") shall submit to the Company and the Administrative
Agent on or before the earlier of the date the initial Borrowing is made
hereunder and thirty (30) days after the date hereof (or within thirty (30) days
after such Person becomes a Bank), two duly completed and signed copies of
either Form W-8 BEN (relating to such Bank and entitling it to a complete
exemption from withholding under the Code on all amounts to be received by such
Bank, including fees, pursuant to the Loan Documents and the Loans) or Form W-8
ECI (relating to all amounts to be received by such Bank, including fees,
pursuant to the Loan Documents and the Loans) of the United States Internal
Revenue Service or, in the case of any Bank exempt from United States Federal
withholding tax pursuant to Sections 871(h) or 881(c) of the Code, a Form W-8 or
any successor applicable form (a "Form W-8") together with a statement under
penalty of perjury that such Bank is not a "bank" under Section 881(c)(3) of the
Code. Thereafter and from time to time, each such Bank shall submit to any
Borrower and the Administrative Agent such additional duly completed and signed
copies of one or the other of such Forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may be (i) requested by the Company or such Borrower in a written notice,
directly or through the Administrative Agent, to such Bank and (ii) required
under then-current United States law or regulations to avoid or reduce United
States withholding taxes on payments in respect of all amounts to be received by
such Bank, including fees, pursuant to the Loan Documents or the Loans. Each
Bank that is a Non-U.S. Person and that is a party hereto as of the Effective
Date hereby represents and warrants that, as of the Effective Date, payments
made to it hereunder are exempt from the withholding of United States Federal
income taxes (i) because such payments are effectively connected with a United
States trade or business conducted by such Non-U.S. Person; (ii) pursuant to the
terms of an income tax treaty between the United States and such Non-U.S.
Person's country of residence; or (iii) because such payments are portfolio
interest exempt pursuant to Sections 871(h) or 881(c) of the Code.

            (ii) Each Bank agrees at the Company's expense to complete,
accurately and in a manner reasonably satisfactory to the Company and the
Administrative Agent, and to execute, arrange for any required certification of,
and deliver to the Company and the Administrative Agent (or to such government
or taxing authority as the Company or Administrative Agent reasonably directs),
any other form or document that may be required under the laws of any
jurisdiction outside the United States to allow any Borrower or Guarantor to
make a payment under this Agreement or the other Loan Documents without any
deduction or withholding for or on account of any taxes of the type described in
Section 17.1 hereof or with any such deduction or withholding for or on account
of such taxes at a reduced rate, in each case so long as such Bank is (i)
legally entitled to provide such certification and deliver such form or document
and (ii) such action is consistent with its overall tax policies and is not
otherwise, in the judgment of such Bank, impractical or disadvantageous in any
material respect to such Bank.

103

            (c) Inability of Bank to Submit Forms. If any Bank determines, as a
result of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to any
Borrower or the Administrative Agent any form or certificate that such Bank is
obligated to submit pursuant to subsection (b) of this Section 17.1 or that such
Bank is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes ineffective or
inaccurate, such Bank shall promptly notify the Company or such Borrower and the
Administrative Agent of such fact and the Bank shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

            (d) Lending Office. Each Bank will use reasonable efforts to make
its Loans from its Lending Offices in jurisdictions in which liability for taxes
with respect to the payments and remittances described in Section 17.1(a) above
will be eliminated or minimized unless to do so would, in the judgment of such
Bank, be impractical or disadvantageous to such Bank. The parties hereto
understand and agree that such agreement by each Bank is an agreement by such
Bank only and not binding on any Affiliates of such Bank.

            (e) Change of Office or Failure to Provide Tax Forms.
Notwithstanding any provision of Section 17.1(a) above to the contrary, the
Borrower shall not have any obligation to pay any taxes or to indemnify any Bank
for such taxes pursuant to this Section 17.1 to the extent that such taxes
result from (i) the failure of any Bank to comply with its obligations pursuant
to Section 17.1(b) or (ii) any representation made on Form W-8 BEN, W-8 ECI or
W-8 or successor applicable form or certification by any Bank incurring such
taxes proving to have been incorrect, false or misleading in any material
respect when so made or deemed to be made or (iii) such Bank changing its
Lending Office to a jurisdiction in which such taxes arise, except to the extent
in the judgment of such Bank such change was required by the terms of this
Agreement.

        Section 17.2. No Waiver of Rights. No delay or failure on the part of
any Agent, Bank or Borrower or on the part of the holder or holders of any Note
in the exercise of any power or right afforded such party under any Loan
Document shall operate as a waiver thereof, nor as an acquiescence in any
default, nor shall any single or partial exercise thereof preclude any other or
further exercise of any other power or right, and the rights and remedies
hereunder of the Agents, the Banks, the Borrowers and the holder or holders of
any Notes are cumulative to, and not exclusive of, any rights or remedies which
any of them would otherwise have.

        Section 17.3. Non-Business Day. If any payment of principal or interest
on any Loan or of any other Obligation shall fall due on a day which is not a
Business Day, interest or fees (as applicable) at the rate, if any, such Loan or
other Obligation bears for the period prior to maturity shall continue to accrue
on such Obligation from the stated due date thereof to and including the next
succeeding Business Day, on which the same shall be payable.

        Section 17.4. Documentary Taxes. The Company and (subject to
Section 17.19 hereof) the other Borrowers agree that they will pay any
documentary, stamp or similar taxes payable in respect to any Loan Document,
including interest and penalties, in the event any such taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder.

104

        Section 17.5. Survival of Representations. All representations and
warranties made herein or in certificates given pursuant hereto shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
shall continue in full force and effect with respect to the date as of which
they were made as long as any credit is in use or available hereunder.

        Section 17.6. Survival of Indemnities. All indemnities and all other
provisions relative to reimbursement to the Banks of amounts sufficient to
protect the yield of the Banks with respect to the Loans, including, but not
limited to, Section 2.1(b), Section 5.8, Section 14.3, Section 17.1,
Section 17.15 and Section 17.17 hereof, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Loans and all
other Obligations.

        Section 17.7. Sharing of Set-Off. Each Bank agrees with each other Bank
a party hereto that if such Bank shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise ("Set-off"), on any
of the Committed Revolving Loans or Term Loans or Reimbursement Obligations in
excess of its ratable share (in accordance with its relevant Percentage) of
payments on all such Obligations then outstanding to the Banks, then such Bank
shall purchase for cash at face value, but without recourse, ratably from each
of the other Banks such amount of the Committed Revolving Loans or Term Loans or
Reimbursement Obligations, or participations therein, held by each such other
Banks (or interest therein) as shall be necessary to cause such Bank to share
such excess payment ratably with all the other Banks; provided, however, that if
any such purchase is made by any Bank, and if such excess payment or part
thereof is thereafter recovered from such purchasing Bank, the related purchases
from the other Banks shall be rescinded ratably and the purchase price restored
as to the portion of such excess payment so recovered, but without interest. For
purposes of this Section 17.7, amounts owed to or recovered by, an Issuing Agent
in connection with Reimbursement Obligations in which Banks have been required
to fund their participation shall be treated as amounts owed to or recovered by
such Issuing Agent as a Bank hereunder.

        Section 17.8. Notices. Except as otherwise specified herein, all notices
under the Loan Documents shall be in writing (including telecopy or other
electronic communication) and shall be given to a party hereunder at its address
or telecopier number set forth below or such other address or telecopier number
as such party may hereafter specify by notice to the Administrative Agent and
the Company, given by courier, by United States certified or registered mail, or
by other telecommunication device capable of creating a written record of such
notice and its receipt. Notices under the Loan Documents to the Banks and the
Administrative Agent shall be addressed to their respective addresses,
telecopier or telephone numbers set forth on the signature pages hereof, and to
the Borrowers and the Guarantors in all cases to:

> > > General Binding Corporation
> > > One GBC Plaza
> > > Northbrook, Illinois 60062
> > > Telephone: (847) 272-3700
> > > Telecopy: (847) 272-7680
> > > Attention: Chief Financial Officer
> > > cc: Secretary and General Counsel
> > > cc: Treasurer

105

        Each such notice, request or other communication shall be effective (i)
if given by telecopier, when such telecopy is transmitted to the telecopier
number specified in this Section 17.8 or on the signature pages hereof and a
confirmation of receipt of such telecopy has been received by the sender,
(ii) if given by courier, when delivered, (iii) if given by mail, five (5)
Business Days after such communication is deposited in the mail, registered with
return receipt requested, addressed as aforesaid or (iv) if given by any other
means, when delivered at the addresses specified in this Section 17.8 or on the
signature pages hereof; provided that any notice given pursuant to Sections 1,
2, 3 or 4 hereof shall be effective only upon receipt and notices described in
clauses (i), (ii) and (iv) above that are received after normal business hours
will be deemed received at the opening of business on the next business day.

        Section 17.9. Counterparts. This Agreement may be executed in any number
of counterpart signature pages, and by the different parties on different
counterparts, each of which when executed shall be deemed an original but all
such counterparts taken together shall constitute one and the same instrument.

        Section 17.10. Successors and Assigns. This Agreement shall be binding
upon the Borrowers and their respective successors and assigns, and shall inure
to the benefit of each of the Banks and the benefit of their respective
successors and assigns, including any subsequent holder of any Note. No Borrower
may assign any of its rights or obligations under any Loan Document without the
written consent of all of the Banks.

        Section 17.11. Participants and Note Assignees. Each Bank shall have the
right (with or without the Company's consent, which if requested shall not be
unreasonably withheld) at its own cost to grant participations (to be evidenced
by one or more agreements or certificates of participation) in the Loans made,
and Reimbursement Obligations and/or Revolving Credit Commitments or Term Loan
Commitments held, by such Bank at any time and from time to time, and to assign
its rights under such Loans or Reimbursement Obligations or the Notes evidencing
such Loans; provided, however, that no (a) such participation or assignment
shall relieve any Bank of any of its obligations under this Agreement, and any
agreement pursuant to which such participation or assignment of a Note or the
rights thereunder is granted shall provide that the granting Bank shall retain
the sole right and responsibility to enforce the obligations of the Borrowers
under the Loan Documents, including, without limitation, the right to approve
any amendment, modification or waiver of any provision thereof, except that if
the Company consents to such participation, such agreement may provide that such
Bank will not agree to any modification, amendment or waiver of this Agreement
described in clause (i) of Section 17.13 hereof without the consent of such
participant or assignee; and (b) no such assignee or participant shall have any
rights under this Agreement except as provided in this Section 17.11, and no
Agent shall have any obligation or responsibility to such participant or
assignee, except that nothing herein provided is intended to affect the rights
of an assignee of a Note to enforce the Note assigned. Any party to which such a
participation or assignment has been granted shall have the benefits of
Sections 2.1(b), 5.8, 14.3, 17.15, 17.1 and 17.17 hereof but shall not be
entitled to receive any greater payment under either such Section than the Bank
granting such participation or assignment would have been entitled to receive
with respect to the rights transferred. The Borrowers and Guarantors authorize
each Bank to disclose to any purchaser or prospective purchaser of an interest
in its Loans or Revolving Credit Commitment or Term Loan 

106

Commitment any financial or other information pertaining to the Company and its
Subsidiaries, subject to Section 17.23 hereof. Nothing herein shall limit or
otherwise affect the rights of a Bank to assign any of its rights hereunder and
under its Notes to any Federal Reserve Bank.

        Section 17.12. Assignment of Commitments by Banks. (a) Each Bank shall
have the right at any time, with the prior written consent (which consent shall
not be unreasonably withheld or delayed) of the Company and the Administrative
Agent, to assign all or any part of its Revolving Credit Commitment or its Term
Loan Commitment (which assignment, if involving its Revolving Credit Commitment
or Revolving Loans, must be of the same percentage of its Committed Revolving
Loan Note, outstanding Committed Revolving Loans, participations in Letters of
Credit and Swing Line Loans) to one or more other Persons; provided that each
such assignment is in an amount of at least $5,000,000 of its Revolving Credit
Commitment (or $1,000,000 in the case of an assignment to another Bank) and
$1,000,000 (or such lesser amount as may be consented to by the Administrative
Agent and the Company) of its Term Loan Commitment (or outstanding Term Loans,
if its Term Loan Commitment has been terminated) or the entire Revolving Credit
Commitment and Term Loan Commitments (or outstanding Term Loans, if its Term
Loan Commitment has been terminated) of such assigning Bank; provided further
that no such consents from the Administrative Agent or the Company shall be
required if the assignee is another Bank, a Related Fund or an Affiliate of the
assigning Bank (provided that any such Affiliate of the assigning Bank complies
with Section 17.1(b) hereof at the time of such assignment) and no such consent
shall be required from the Company for any assignment made during the
continuance of any Event of Default or for any such assignment to an Affiliate
of a Bank.  Each such assignment shall be evidenced by a written agreement
(substantially in the form attached hereto as Exhibit K) executed by such
assigning Bank, such assignee Bank or Banks, and, if required as provided above,
the Administrative Agent and/or the Company. Each such assignment shall set
forth the assignee's address for notices to be given under Section 17.8 hereof
hereunder and its designated Lending Office pursuant to Section 14.4 hereof.
Upon any such assignment, delivery to the Administrative Agent and the Company
of an executed copy of the assignment agreement and the forms referred to in
Section 17.1 hereof, if applicable, and, in the case of an assignment to a
Person other than an Affiliate of the assigning Bank or a Fund that is a Related
Fund of the assigning Bank, the payment of a $3,500 recordation fee to the
Administrative Agent, the assignee shall become a Bank hereunder, all Loans,
participations in Letters of Credit and Swing Line Loans and the Revolving
Credit Commitment and Term Loan Commitments it thereby holds shall be governed
by all the terms and conditions hereof and the Bank granting such assignment
shall have its Revolving Credit Commitment, and its obligations and rights in
connection therewith, reduced by the amount of such assignment. At the time of
the assignment the Company and other relevant Borrowers shall execute and
deliver new Notes to the assignor and/or assignee. Notwithstanding anything else
contained in this Agreement, only one recordation fee shall be payable in
connection with simultaneous assignments to or by two or more Related Funds.

            (b) Assignment of Commitments Under Certain Circumstances. If (a)
the Company receives a notice or certificate from a Bank requesting an amount be
paid to such Bank under Section 14.3 hereof and the Required Banks have not
similarly made requests for payment arising out of the same circumstances or (b)
the obligation of any Bank to make or maintain any Eurocurrency Loan has
terminated under Section 14.1 hereof and the obligations of the Required 

107

Banks to make or maintain Eurocurrency Loans have not similarly terminated by
reason of the same circumstances or (c) any Bank shall fail or refuse to make or
participate in any Loan or L/C Obligation as and when required by the terms of
this Agreement or (d) any Borrower shall be required to make additional payments
to any Bank under Section 17.1 hereof (or would be required to make such
additional payments with respect to any future interest payment) or (e) any Bank
is unable to make or fund a participation in any Loan denominated in an
Alternative Currency and the Required Banks have not similarly been unable to
make or participate in Loans in the same Alternative Currency under the same
circumstances or (f) any Bank fails to consent to an Approved Jurisdiction to
which the Required Banks have consented, the Company shall have the right, but
not the obligation, at its own expense, upon notice to such Bank and the
Administrative Agent, to replace such Bank with an assignee (in accordance with
and subject to the restrictions contained in Section 17.12(a) hereof), and such
Bank hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in Section 17.12(a) hereof) all of
such assigning Bank's interests, rights and obligations under this Agreement to
such assignee; provided, however, that (A) no such assignment shall conflict
with any law or any rule, regulation or order of any governmental authority, (B)
such assignee Bank shall pay to the affected Bank in immediately available funds
on the date of such assignment the principal of the Loans made and Reimbursement
Obligations funded by such Bank hereunder, (C) the Company must exercise its
right to replace such Bank within one hundred twenty (120) days of the event
giving rise to the Company's right to so replace such Bank, and (D) the
Borrowers shall pay to the affected Bank in immediately available funds on the
date of such assignment the interest and fees accrued to the date of payment on
the Loans made by such Bank hereunder and all other amounts accrued for such
Bank's account or owed to it hereunder.

            (c) The Administrative Agent, acting for this purpose as agent of
each Borrower, shall maintain at one of its offices in Chicago, Illinois a copy
of each assignment delivered to it pursuant to paragraphs (a) or (b) above and a
register for the recordation of the names and addresses of the Banks, and the
Revolving Credit Commitment and Term Loan Commitment of, and principal amount of
the Loans and L/C Obligations owing to, each Bank pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive in the absence of manifest error, and the Borrowers, the Agents and
the Banks shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by each Borrower,
Issuing Agent and Bank, at any reasonable time and from time to time upon
reasonable prior notice.

            (d) Upon its receipt of a duly completed assignment executed by an
assigning Bank and an assignee pursuant to paragraphs (a) or (b) above, the
recordation fee referred to in paragraph (a) above and the written consent of
the Administrative Agent (and if required, the Company) to such assignment, the
Administrative Agent shall (i) accept such assignment, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Banks and other Agents.

            (e) For the avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section concerning assignments of Loans
and Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, 

108

including, without limitation, any pledge or assignment by a Bank of any Loan or
Note to any Federal Reserve Bank in accordance with applicable law. In the case
of any Bank that is a Fund that invests in bank loans, such Bank may, without
the consent of the Company or the Administrative Agent, assign or pledge all or
any portion of its rights under this Agreement, including the Loans and Notes or
any other instrument evidencing its rights as a Bank under this Agreement, to
any holder of, trustee for, or any other representative of holders of,
obligations owed or securities issued, by such Fund as security for such
obligations or securities; provided that any foreclosure or similar action by
such trustee or representative shall be subject to the provisions of this
Section 17.12 concerning assignments.

        Section 17.13. Amendments. Any provision of the Credit Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by (a) the Company (acting on behalf of all the Borrowers), (b) the
Required Banks, (c) if the rights or duties of any Agent are affected thereby,
such Agent and (d) if the rights and duties of a Swing Line Bank are affected
thereby, such Swing Line Bank; provided, however, that:

(i) no amendment or waiver pursuant to this Section 17.13 shall (A) increase any
Commitment of any Bank or increase the obligations of any Bank without the
consent of such Bank, or (B) postpone any date upon which a payment or mandatory
prepayment (whether a scheduled amortization payment or any other mandatory
prepayment) of any principal of any Loan or Reimbursement Obligation or of any
fee payable hereunder is required to be made hereunder, or reduce the amount
thereof or otherwise deprive any Bank of any portion thereof, or (with respect
to mandatory prepayments) change the order of application thereof, without the
consent of each Bank entitled to receive a portion of such payment or mandatory
prepayment, or (C) reduce the stated rate at which any interest or fee is
calculated or postpone any date upon which a payment of interest or fees is
required to be made hereunder without the consent of each Bank entitled to
receive a portion of such interest or fee payment, or (D) extend the Revolving
Credit Termination Date without the consent of each Bank with a Revolving Credit
Commitment or outstanding Revolving Credit Loans, or (E) extend the Term Loan
Termination Date without the consent of each Bank with a Term Loan Commitment or
outstanding Term Loans;

(ii) no amendment or waiver pursuant to this Section 17.13 shall, unless signed
by each Bank, change any provision of Section 11, this Section 17.13, or the
definition of Required Banks, or affect the number of Banks required to take any
action under the Credit Documents, or release any Borrower or Guarantor from its
liability for any Obligations (except as permitted by Sections 12.1 or 12.12(b)
hereof), or release all or substantially all of the Collateral, or permit to
exist any Interest Period with a duration in excess of six months; and

(iii) no amendment or waiver shall, unless signed by the relevant Borrowing
Subsidiary, (w) subject such Borrowing Subsidiary to any additional obligation
beyond its obligation as a Guarantor hereunder, (x) increase the principal of or
rate of interest on any outstanding Loan of such Borrowing Subsidiary, (y)
accelerate the stated maturity of any outstanding Loan of such Borrowing
Subsidiary or (z) change this clause (iii).

109

        Section 17.13A. Amendments to Loan Documents. Any provision of the Loan
Documents (other than the Credit Documents) may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by (a) the Company
(acting on behalf of all the Borrowers), (b) the Required Banks, and (c) if the
rights or duties of any Agent are affected thereby, such Agent; provided,
however that no amendment or waiver pursuant to this Section 17.13A shall,
unless signed by each Bank, affect the number of Banks required to take any
action under the Loan Documents or release all or substantially all of the
Collateral.

        Section 17.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

        Section 17.15. Legal Fees, Other Costs and Indemnification. (a) The
Company and (to the extent permitted by Section 17.19 hereof) the other
Borrowers agree, jointly and severally, to pay all reasonable out-of-pocket
costs and expenses of the Administrative Agent (which in any event may include
allocated costs of in-house counsel) in connection with the preparation and
negotiation of the Loan Documents, including without limitation, the reasonable
fees and disbursements of Chapman and Cutler, counsel to the Administrative
Agent, in connection with the preparation and execution of the Loan Documents,
and any amendment, waiver or consent related hereto, whether or not the
transactions contemplated herein are consummated, together with any fees and
charges suffered or incurred by the Administrative Agent in connection with
periodic environmental audits, fixed asset appraisals, periodic collateral
audits, title insurance policies, collateral filing fees and lien searches. The
Company and (to the extent permitted by Section 17.19 hereof) the other
Borrowers further agree, jointly and severally, to indemnify each Bank, each
Agent, and their respective directors, officers and employees, against all
losses, claims, damages, penalties, judgments, liabilities and reasonable
out-of-pocket expenses (including, without limitation, all expenses of
litigation or preparation therefor, whether or not the indemnified Person is a
party thereto and in any event also including, without limitation, allocated
costs of in-house counsel) which any of them may incur or pay arising out of or
relating to any Loan Document or any of the transactions contemplated thereby
(including, without limitation, with respect to the enforcement of any Loan
Document) or the direct or indirect application or proposed application of the
proceeds of any Loan or Letter of Credit, other than those which arise from the
gross negligence or willful misconduct of the party claiming indemnification.
The Company and (to the extent permitted by Section 17.19 hereof) the other
Borrowers, upon demand on any one or more of them by any Agent or Bank at any
time, shall reimburse such Agent or Bank for any reasonable legal or other
out-of-pocket expenses (which in any event may include allocated costs of
in-house counsel) incurred in connection with investigating or defending against
any of the foregoing except if the same is directly due to the gross negligence
or willful misconduct of the party to be indemnified.

            (b) The Company (and to the extent permitted by Section 17.19 hereof
each other Borrower) unconditionally agrees to forever indemnify, defend and
hold harmless, and covenants not to sue for any claim for contribution against,
the Administrative Agent and the Banks for any damages, costs, loss or expense,
including without limitation, response, remedial or removal costs, arising out
of any of the following: (i) any presence, release, threatened release or
disposal of any hazardous or toxic substance or petroleum by the Company or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), (ii) the operation or 

110

violation of any environmental law, whether federal, state, or local, and any
regulations promulgated thereunder, by the Company or any Subsidiary or
otherwise occurring on or with respect to its Property (whether owned or
leased), (iii) any claim for personal injury or property damage in connection
with the Company or any Subsidiary or otherwise occurring on or with respect to
its Property (whether owned or leased), and (iv) the inaccuracy or breach of any
environmental representation, warranty or covenant by the Company or any
Subsidiary made herein or in any other Loan Document evidencing or securing any
Obligations or Hedging Liability or setting forth terms and conditions
applicable thereto or otherwise relating thereto, except for damages arising
from the willful misconduct or gross negligence of the party claiming
indemnification. This indemnification shall survive the payment and satisfaction
of all Obligations and the Hedging Liability and the termination of this
Agreement, and shall remain in force beyond the expiration of any applicable
statute of limitations and payment or satisfaction in full of any single claim
under this indemnification. This indemnification shall be binding upon the
successors and assigns of the Company and each other Borrower and shall inure to
the benefit of the Administrative Agent and the Banks and their directors,
officers, employees, agents, and collateral trustees, and their successors and
assigns.

        Section 17.16. Set Off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
during the continuance of any Event of Default and the acceleration of the
maturity of the Notes or L/C Obligations pursuant to Section 13.2 or 13.3
hereof, each Bank and each subsequent holder of any Note is hereby authorized by
each Borrower and Guarantor at any time or from time to time, without notice to
the Borrowers, to the Guarantors or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts, and in whatever currency denominated) and any other
Indebtedness at any time held or owing by that Bank or that subsequent holder to
or for the credit or the account of any Borrower or Guarantor, whether or not
matured, against and on account of the obligations and liabilities of any
Borrower or Guarantor to that Bank or that subsequent holder under the Loan
Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Bank or that subsequent holder shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or Notes
and other Obligations shall have become due and payable pursuant to Section 13
and although said obligations and liabilities, or any of them, may be contingent
or unmatured.

        Section 17.17. Currency. Each reference in this Agreement to U.S.
Dollars or to an Alternative Currency (the "relevant currency") is of the
essence. To the fullest extent permitted by law, the obligation of each Borrower
and Guarantor in respect of any amount due in the relevant currency under this
Agreement shall, notwithstanding any payment in any other currency (whether
pursuant to a judgment or otherwise), be discharged only to the extent of the
amount in the relevant currency that the Person entitled to receive such payment
may, in accordance with normal banking procedures, purchase with the sum paid in
such other currency (after any premium and costs of exchange) on the Business
Day immediately following the day on which such Person receives such payment. If
the amount of the relevant currency so purchased is less than the sum originally
due to such Person in the relevant currency, the relevant Borrower or 

111

Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Person against such loss, and if the amount of the
specified currency so purchased exceeds the sum of (a) the amount originally due
to the relevant Person in the specified currency plus (b) any amounts shared
with other Banks as a result of allocations of such excess as a disproportionate
payment to such Person under Section 17.7 hereof, such Person agrees to remit
such excess to the Company.

        Section 17.18. Unlawful Interest. In no event shall the amount of
interest due or payable hereunder or under the Notes or Applications exceed the
maximum rate of interest allowed by applicable law in any jurisdiction, and if
any such payment is inadvertently made to any Bank by any Borrower or
inadvertently received by any Bank, then such excess sum shall be credited as a
payment of principal, unless such Borrower shall notify such Bank in writing
that it elects to have such excess sum returned. It is the express intent of the
parties hereto that the Borrowers not pay and the Banks not receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may
legally be paid by any Borrower under applicable law in any jurisdiction.

        Section 17.19. Several Liability of Foreign Borrowers. Notwithstanding
anything in this Agreement to the contrary:

(a) Except as provided in Section 17.19(b), all Guarantors (including without
limitation the Company and the Domestic Borrowing Subsidiaries) are
unconditionally and absolutely liable for all Obligations and Hedging Liability,
as set forth more fully in Section 16 hereof.

(b) Each of the Foreign Borrowers shall be severally liable for its indebtedness
and its other direct obligations under this Agreement and the other Loan
Documents, and no Foreign Borrower shall be liable for the Obligations of any
other Borrower under this Agreement and the other Loan Documents. Each Foreign
Borrower shall be severally liable for all payments of the principal of and
interest on Loans to and L/C Obligations of such Foreign Borrower, any amounts
due with respect thereto pursuant to Sections 5.8 or 14.3 hereof and any other
amount due hereunder that is specifically allocable to such Foreign Borrower or
the Loans to or L/C Obligations of such Foreign Borrower. With respect to any
other amount due hereunder, including fees, but excluding principal of and
interest on any Loan or L/C Obligation, that is not specifically allocable to a
particular Foreign Borrower, each Foreign Borrower shall be liable for such
amount pro rata in the same proportion as such Foreign Borrower's outstanding
Loans bear to the total of outstanding Loans to and L/C Obligations of all
Borrowers (both Foreign and Domestic).

        Section 17.20. Entire Agreement, Construction and Waiver. The Loan
Documents constitute the entire understanding of the parties thereto with
respect to the subject matter thereof and any prior or contemporaneous
agreements, whether written or oral, with respect thereto are superseded
thereby. Nothing contained herein shall be deemed or construed to permit any act
or omission which is prohibited by the terms of any Collateral Document, the
covenants and agreements contained herein being in addition to and not in
substitution for the covenants and agreements contained in the Collateral
Documents. Upon the effectiveness of this Agreement, 

112

the Banks hereby waive each Borrower's noncompliance with the Previous Credit
Agreement, except to the extent that any such noncompliance would also
constitute noncompliance with the terms of this Agreement.

        Section 17.21. Governing Law. This Agreement and the other Loan
Documents, and the rights and duties of the parties hereto, shall be construed
and determined in accordance with the internal laws of the State of Illinois.

        Section 17.22. Submission to Jurisdiction; Waiver of Jury Trial. The
Company, each other Borrower and each Guarantor hereby submit to the
nonexclusive jurisdiction of the United States District Court for the Northern
District of Illinois and of any Illinois State court sitting in the City of
Chicago for purposes of all legal proceedings arising out of or relating to this
Agreement, the other Loan Documents or the transactions contemplated hereby or
thereby. The Company, each other Borrower and each Guarantor irrevocably waive,
to the fullest extent permitted by law, any objection which any of them may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum. The Company, each Borrower, each
Guarantor, each Agent, and each Bank hereby irrevocably waives any and all right
to trial by jury in any legal proceeding arising out of or relating to any Loan
Document or the transactions contemplated thereby.

        Section 17.23. Confidentiality. Each Bank agrees to maintain in
confidence and not to disclose without the Company's consent (other than to its
employees, affiliates, creditors, auditors, counsel or other professional
advisors, or to another Bank, each of which shall also be bound by this
Section 17.23) any information concerning the Company or any of its Subsidiaries
furnished pursuant to this Agreement which such Bank would reasonably expect to
be confidential in nature; provided that any Bank may disclose any such
information (a) that has become generally available to the public, (b) if
required or appropriate in any report, statement or testimony submitted to any
regulatory body having or claiming to have jurisdiction over such Bank, (c) if
required or appropriate in response to any summons or subpoena or in connection
with any litigation, (d) in order to comply with any law, order, regulation or
ruling applicable to such Bank, or (e) to any prospective or actual participant
or assignee under Sections 17.11 or 17.12 hereof in connection with any
contemplated or actual transfer of an interest in such Bank's rights or
obligations hereunder; provided, that (i) such actual or prospective transferee
executes an agreement with such Bank containing provisions substantially
identical to those contained in this Section 17.23 and (ii) in the case of any
disclosure under subsection (c) above, such Bank shall (to the extent permitted
by applicable law) notify the Company of such disclosure so that the Company may
seek an appropriate protective order or waive such Bank's compliance with the
provisions of this Section, it being understood that if the Company has no right
to obtain such a protective order or if the Company does not commence procedures
to obtain such a protective order within ten business days of the receipt of
such notice, such Bank's compliance with this Section shall be deemed to have
been waived with respect to such disclosure. Notwithstanding anything herein to
the contrary, confidential information shall not include, and each Bank (and
each employee, representative or other agent of any Bank) may disclose to any
and all Persons, without limitation of any kind, the "tax treatment" and "tax
structure" (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby 

113

and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to such Bank relating to such tax treatment or tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning such tax treatment or tax structure
of the transactions contemplated hereby as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to such tax treatment or tax structure.



        Section 17.24. Previous Notes. Each Bank agrees to return to the
Company, promptly after the Effective Date, each Note (marked "cancelled" or
words of similar import) previously issued by each Borrower to such Bank under
the Previous Credit Agreement.



        Section 17.25. Reaffirmation of Collateral Documents. Each Credit Party
hereby reaffirms its obligations under any and all Collateral Documents executed
prior to the date hereof, as amended from time to time, in support of the
Obligations under and as defined in the Previous Credit Agreement and in the
Amended and Restated Multicurrency Credit Agreement dated as of November 12,
1999 among the Borrowers and certain of the Banks party hereto, and agrees and
acknowledges that the Liens created and provided for by such Collateral
Documents continue to be effective in favor of the Administrative Agent and the
Lenders and continue to secure, among other things, the Obligations and the
Hedging Liability as defined in this Third Amended and Restated Multicurrency
Credit Agreement.

        Section 17.26. Assignments and Assumptions of Loans and Commitments.
Each Bank agrees that, upon the effectiveness of this Agreement and its funding
of any amounts by which its Loans outstanding on the Effective Date hereunder
exceed its Loans outstanding under the Previous Credit Agreement immediately
prior to the effectiveness of this Agreement, it shall have, as applicable, the
Revolving Credit Commitment, outstanding Revolving Credit Loans, participation
interests in Swing Line Loans and L/C Obligations, Term Loan Commitment and
outstanding Term Loans as provided herein, together with all of the rights and
obligations pertaining thereto (collectively, its "Amended and Restated
Interests"). In connection therewith, each Bank agrees that by its execution and
delivery of its signature page hereto it shall be deemed to have (i) assigned
and delegated all of its rights and interests under the Previous Credit
Agreement to the Banks hereunder and (ii) assumed from the Banks under the
Previous Credit Agreement its Amended and Restated Interests.

[Signature Pages to Follow]

114

Dated as of June 26, 2003

GENERAL BINDING CORPORATION By /s/ Steven Rubin Name Steven Rubin Title    Vice
President, Secretary and            General Counsel GBC INTERNATIONAL, INC. By
/s/ Steven Rubin Name Steven Rubin Title    Vice President, Secretary and
           General Counsel VELOBIND, INCORPORATED By /s/ Steven Rubin Name
Steven Rubin Title    Vice President, Secretary and            General Counsel

S-1

Accepted and Agreed to as of the day and year last above written.

111 West Monroe Street, Floor 10W HARRIS TRUST AND SAVINGS BANK Chicago,
Illinois 60603 in its individual capacity as a Bank, Attention: Joanne L. Holman
as Administrative Agent and as Co-Lead Arranger Telecopy: (312) 461-2591
Telephone: (312) 461-2800 Revolving Credit By        /s/ Joanne L. Holman
Commitment: $18,530,292.73 Name       Joanne L. Holman Term Loan Title        
Vice President Commitment: $13,969,707.27 Lending Offices: Domestic Rate Loans:
111 West Monroe Street Chicago, Illinois 60603 Eurocurrency Loans: Nassau Branch
c/o 111 West Monroe Street Chicago, Illinois 60603

S-2

Accepted and Agreed to as of the day and year last above written.

135 South LaSalle Street LASALLE BANK NATIONAL ASSOCIATION, Chicago, Illinois
60603 in its individual capacity as a Bank, Telecopy: (312) 606-8423 as
Syndication Agent and as Co-Lead Arranger Telephone: (312) 904-2121 Revolving
Credit By        /s/ Jeffrey B. Michalczyk Commitment: $18,530,292.73 Name      
Jeffrey B. Michalczyk Term Loan Title          Vice President Commitment:
$13,969,707.27 Lending Offices: Domestic Rate Loans: 135 South LaSalle Street
Chicago, Illinois 60603 Eurocurrency Loans: 135 South LaSalle Street Chicago,
Illinois 60603

S-3

Accepted and Agreed to as of the day and year last above written.

500 West Monroe Street GENERAL ELECTRIC CAPITAL CORPORATION, Chicago, Illinois
60661 in its individual capacity as a Bank, Telecopy: (312) 463-3855
Documentation Agent Telephone: (312) 463-2268 Revolving Credit By       /s/ Ray
P. Tauchman Commitment: $18,530,292.73 Name      Ray P. Tauchman Term Loan
Title         Duly Authorized Signer Commitment: $13,969,707.27 Lending Offices:
Domestic Rate Loans: 500 West Monroe Street Chicago, Illinois 60661 Eurocurrency
Loans: 500 West Monroe Street Chicago, Illinois 60661

S-4

Accepted and Agreed to as of the day and year last above written.

777 East Wisconsin Avenue U.S. BANK NATIONAL ASSOCIATION, (MK-WI-TGCB) in its
individual capacity as a Bank, Milwaukee, Wisconsin 53202 Managing Agent Attn:
Matt Schulz Telecopy: (414) 765-4632 By         /s/ Matthew J. Schulz Telephone
(414) 765-5724 Name        Matthew J. Schulz Revolving Credit Title          
Vice President Commitment: $11,402,792.71 Term Loan Commitment: $8,597,207.29
Lending Offices: Domestic Rate Loans: 777 East Wisconsin Avenue (MK-WI-TGCB)
Milwaukee, Wisconsin 53202 Eurocurrency Loans: 777 East Wisconsin Avenue
(MK-WI-TGCB) Milwaukee, Wisconsin 53202

S-5

Accepted and Agreed to as of the day and year last above written.

1900 East Ninth Street Locator 2077 NATIONAL CITY BANK Cleveland, Ohio 44114 in
its individual capacity as a Bank, Attention: Stephen Monto Managing Agent
Telecopy: (216) 222-0003 Telephone: (216) 222-3562 Revolving Credit By       
/s/ Stephen A. Monto Commitment: $5,506,329.10 Name       Stephen A. Monto Term
Loan Title          Account Officer Commitment: $9,493,670.90 Lending Offices:
Domestic Rate Loans: 1900 East Ninth Street Locator 2077 Cleveland, Ohio 44114
Stephen Monto Eurocurrency Loans: 1900 East Ninth Street Locator 2077 Cleveland,
Ohio 44114 Stephen Monto

S-6

Accepted and Agreed to as of the day and year last above written.

210 Interstate North Parkway, Suite 315 GMAC COMMERCIAL FINANCE LLC Atlanta,
Georgia 30339 Attention: Patrick Riley Telecopy: (678) 553-2716 Telephone: (678)
553-2707 Revolving Credit By        /s/ Michael Hampton Commitment: $0
Name       Michael Hampton Term Loan Title          Vice President Commitment:
$11,000,000.00 Lending Offices: Domestic Rate Loans: 210 Interstate North
Parkway, Suite 315 Atlanta, Georgia 30339 Attention: Patrick Riley Eurocurrency
Loans: 210 Interstate North Parkway, Suite 315 Atlanta, Georgia 30339 Attention:
Patrick Riley

S-7

Accepted and Agreed to as of the day and year last above written.

111 West Monroe Street BANK OF MONTREAL Chicago, Illinois 60690 Telecopy: (312)
461-2591 Telephone: (312) 461-2800 Revolving Credit By       /s/ Rose Metzger
Commitment: $0 Name      Rose Metzger Term Loan Title         Managing Director
Commitment: $54,000,000.00 Lending Offices: Domestic Rate Loans: 111 West Monroe
Street Chicago, Illinois 60603 Eurocurrency Loans: Nassau Branch c/o 111 West
Monroe Street Chicago, Illinois 60603

S-8

Accepted and Agreed to as of the day and year last above written.

 

EXHIBIT A-1

Term Note

June 26, 2003

        For Value Received, the undersigned, General Binding Corporation, a
Delaware corporation (the "Company"), promises to pay to the order of [Name of
Bank] (the "Bank") on the Term Loan Termination Date of the hereinafter defined
Credit Agreement, at the principal office of Harris Trust and Savings Bank (the
"Administrative Agent"), in Chicago, Illinois, in U.S. Dollars in accordance
with Section 1.1 of the Credit Agreement, the aggregate unpaid principal amount
of all Term Loans made by the Bank to the Company pursuant to the Credit
Agreement, together with interest on the principal amount of such Term Loans
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.

        The Bank shall record on its books or records or on a schedule attached
to this Term Note, which is a part hereof, each Term Loan made by it pursuant to
the Credit Agreement, together with all payments of principal and interest and
the principal balances from time to time outstanding hereon, whether the Term
Loan is a Domestic Rate Loan or a Eurocurrency Loan, the currency thereof and
the interest rate and Interest Period applicable thereto, provided that prior to
the transfer of this Term Note all such amounts shall be recorded on a schedule
attached to this Term Note. The record thereof, whether shown on such books or
records or on a schedule to this Term Note, shall be prima facie evidence of the
same, provided, however, that the failure of the Bank to record any of the
foregoing or any error in any such record shall not limit or otherwise affect
the obligation of the Company to repay all Term Loans made to it pursuant to the
Credit Agreement together with accrued interest thereon.

        This Term Note is one of the Term Notes referred to in the Third Amended
and Restated Multicurrency Credit Agreement dated as of June 26, 2003, among
General Binding Corporation, one or more Borrowing Subsidiaries from time to
time party thereto, Harris Trust and Savings Bank, as Administrative Agent, and
the Banks party thereto (the "Credit Agreement") and is secured by, among other
things, the Collateral Documents, and this Term Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Term Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Term Note shall be governed by and construed in accordance with the internal
laws of the State of Illinois.

        Voluntary prepayments may be made hereon, certain prepayments are
required to be made hereon, and this Term Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.

1

        The Company hereby waives demand, presentment, protest or notice of any
kind hereunder.

GENERAL BINDING CORPORATION By    Its    ____________________      

2

 

Exhibit A-2

Committed Revolving Loan Note

_______ __, ____

        For Value Received, the undersigned, [General Binding Corporation]
[Borrowing Subsidiary], a ____________ corporation (the "Borrower"), promises to
pay to the order of [Name of Bank] (the "Bank") on the Revolving Credit
Termination Date of the hereinafter defined Credit Agreement, at the principal
office of Harris Trust and Savings Bank (the "Administrative Agent"), in
Chicago, Illinois, (or in the case of Committed Revolving Loans denominated in
an Alternative Currency, at such office as the Administrative Agent has
previously notified the Borrower) in the currency of such Committed Revolving
Loan in accordance with Section 1.2 of the Credit Agreement, the aggregate
unpaid principal amount of all Committed Revolving Loans made by the Bank to the
Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of such Committed Revolving Loans from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

        The Bank shall record on its books or records or on a schedule attached
to this Committed Revolving Loan Note, which is a part hereof, each Committed
Revolving Loan made by it pursuant to the Credit Agreement, together with all
payments of principal and interest and the principal balances from time to time
outstanding hereon, whether the Committed Revolving Loan is a Domestic Rate Loan
or a Eurocurrency Loan, the currency thereof and the interest rate and Interest
Period applicable thereto, provided that prior to the transfer of this Committed
Revolving Loan Note all such amounts shall be recorded on a schedule attached to
this Committed Revolving Loan Note. The record thereof, whether shown on such
books or records or on a schedule to this Committed Revolving Loan Note, shall
be prima facie evidence of the same, provided, however, that the failure of the
Bank to record any of the foregoing or any error in any such record shall not
limit or otherwise affect the obligation of the Borrower to repay all Committed
Revolving Loans made to it pursuant to the Credit Agreement together with
accrued interest thereon.

        This Committed Revolving Loan Note is one of the Committed Revolving
Loan Notes referred to in the Third Amended and Restated Multicurrency Credit
Agreement dated as of June 26, 2003, among General Binding Corporation, one or
more Borrowing Subsidiaries from time to time party thereto, Harris Trust and
Savings Bank, as Administrative Agent, and the Banks party thereto (the "Credit
Agreement") and is secured by, among other things, the Collateral Documents, and
this Committed Revolving Loan Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Committed Revolving Loan Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Committed
Revolving Loan Note shall be governed by and construed in accordance with the
internal laws of the State of Illinois.

        Voluntary prepayments may be made hereon, certain prepayments are
required to be made hereon, and this Committed Revolving Loan Note may be
declared due prior to the expressed maturity hereof, all in the events, on the
terms and in the manner as provided for in the Credit Agreement.

        The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

[BORROWER] [BORROWING SUBSIDIARY] By Its   ___________________

2

 

Exhibit B

Domestic Swing Line Note

$__________________                                                                                                    
June 26, 2003

        For Value Received, the undersigned, [General Binding Corporation]
[Borrowing Subsidiary], a ____________ corporation (the "Borrower"), promises to
pay to the order of Harris Trust and Savings Bank (the "Bank") on the Revolving
Credit Termination Date of the hereinafter defined Credit Agreement, at the
principal office of Harris Trust and Savings Bank, in Chicago, Illinois, the
principal sum of (i) _________________________________________
($______________________), or (ii) such lesser amount as may at the time of the
maturity hereof, whether by acceleration or otherwise, be the aggregate unpaid
principal amount of all Domestic Swing Line Loans owing from the Borrower to the
Bank under the Domestic Swing Line Commitment provided for in the Credit
Agreement.

        The Bank shall record on its books or records or on a schedule attached
to this Domestic Swing Line Note, which is a part hereof, each Domestic Swing
Line Loan made by it pursuant to the Credit Agreement, together with all
payments of principal and interest and the principal balances from time to time
outstanding hereon and the interest rates and Interest Period applicable
thereto, provided that prior to the transfer of this Domestic Swing Line Note
all such amounts, interest rates and Interest Periods shall be recorded on a
schedule attached to this Domestic Swing Line Note. The record thereof, whether
shown on such books or records or on a schedule to this Domestic Swing Line
Note, shall be prima facie evidence of the same; provided, however, that the
failure of the Bank to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of the Borrower to
repay all Domestic Swing Line Loans made to it pursuant to the Credit Agreement
together with accrued interest thereon.

        This Domestic Swing Line Note is one of the Domestic Swing Line Notes
referred to in the Third Amended and Restated Multicurrency Credit Agreement
dated as of June 26, 2003, among General Binding Corporation, one or more
Borrowing Subsidiaries from time to time party thereto, Harris Trust and Savings
Bank, as Administrative Agent, and the Banks party thereto (as amended, the
"Credit Agreement") and is secured by, among other things, the Collateral
Documents, and this Domestic Swing Line Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Domestic Swing Line Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Domestic Swing Line Note shall be governed by and construed in accordance with
the internal laws of the State of Illinois.

        Voluntary prepayments may be made hereon, certain prepayments are
required to be made hereon, and this Domestic Swing Line Note may be declared
due prior to the expressed maturity hereof, all in the events, on the terms and
in the manner as provided for in the Credit Agreement.

1

        The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

[GENERAL BINDING CORPORATION] [BORROWING SUBSIDIARY] By Its   __________________

2

Exhibit C

Multicurrency Swing Line Note

June 26, 2003

        For Value Received, the undersigned, [General Binding Corporation]
[Borrowing Subsidiary], a ____________ corporation (the "Borrower"), promises to
pay to the order of LaSalle Bank National Association (the "Bank") on the
Revolving Credit Termination Date of the hereinafter defined Credit Agreement,
at such office as the Bank has previously notified the Borrower, in the currency
of such Multicurrency Swing Line Loan in accordance with Section 4.1 of the
Credit Agreement, the aggregate unpaid principal amount of all Multicurrency
Swing Line Loans made by the Bank to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each Multicurrency
Swing Line Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.

        The Bank shall record on its books or records or on a schedule attached
to this Multicurrency Swing Line Note, which is a part hereof, each
Multicurrency Swing Line Loan made by it pursuant to the Credit Agreement,
together with all payments of principal and interest and the principal balances
from time to time outstanding hereon, the currency thereof and the interest rate
and Interest Period applicable thereto, provided that prior to the transfer of
this Multicurrency Swing Line Note all such amounts, currencies, interest rates
and Interest Periods shall be recorded on a schedule attached to this
Multicurrency Swing Line Note. The record thereof, whether shown on such books
or records or on a schedule to this Multicurrency Swing Line Note, shall be
prima facie evidence of the same; provided, however, that the failure of the
Bank to record any of the foregoing or any error in any such record shall not
limit or otherwise affect the obligation of the Borrower to repay all
Multicurrency Swing Line Loans made to it pursuant to the Credit Agreement
together with accrued interest thereon.

        This Multicurrency Swing Line Note is one of the Multicurrency Swing
Line Notes referred to in the Third Amended and Restated Multicurrency Credit
Agreement dated as of June 26, 2003, among General Binding Corporation, one or
more Borrowing Subsidiaries from time to time party thereto, Harris Trust and
Savings Bank, as Administrative Agent, and the Banks party thereto (the "Credit
Agreement") and is secured by, among other things, the Collateral Documents, and
this Multicurrency Swing Line Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Multicurrency Swing Line Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This
Multicurrency Swing Line Note shall be governed by and construed in accordance
with the internal laws of the State of Illinois.

        Voluntary prepayments may be made hereon, certain prepayments are
required to be made hereon, and this Multicurrency Swing Line Note may be
declared due prior to the expressed maturity hereof, all in the events, on the
terms and in the manner as provided for in the Credit Agreement.

1

        The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

[GENERAL BINDING CORPORATION] BORROWING SUBSIDIARY] By Its  ____________________

2

 

Exhibit D

Notice of Payment Request

[Name of Bank] 
[Date]
[Address]

Attention:

        Reference is made to the Third Amended and Restated Multicurrency Credit
Agreement, dated as of June 26, 2003 among General Binding Corporation, one or
more Borrowing Subsidiaries from time to time party thereto, Harris Trust and
Savings Bank, as Administrative Agent, and the Banks party thereto (the "Credit
Agreement"). Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Credit Agreement. [[General Binding
Corporation] [Borrowing Subsidiary] has failed to pay its Reimbursement
Obligation in the amount of $__________. Your Bank's Revolver Percentage of the
unpaid Reimbursement Obligation is $____________] or [the Administrative Agent
has been required to return a payment by [General Binding Corporation]
[Borrowing Subsidiary] of a Reimbursement Obligation in the amount of
$____________. Your Bank's Revolver Percentage of the returned Reimbursement
Obligations is $____________.]

Very truly yours, HARRIS TRUST AND SAVINGS BANK, as  Administrative Agent for
the Banks By Its   __________________

1

Exhibit E

Existing Swaps



 

Notional Amount

Start Date

Expiry Date

Average Fixed Rate

Floating Rate

Deutsche Bank A.G.

$20,000,000

02/05/02

01/13/04

4.25000%

1.32000%

The Bank of New York

$ 5,000,000

01/16/01

01/16/04

5.79500%

1.30125%

SunTrust Bank

$ 5,000,000

05/08/01

02/11/04

6.02000%

1.28125%

Bank of New York

$ 5,000,000

05/08/01

05/10/04

5.82500%

1.29000%

 

$35,000,000

       



1

 

Exhibit F

Compliance Certificate

To:   The Banks parties to the
        Credit Agreement
        described below

        This Compliance Certificate is furnished pursuant to that certain Third
Amended and Restated Multicurrency Credit Agreement dated as of June 26, 2003,
among General Binding Corporation, one or more Borrowing Subsidiaries from time
to time party thereto, the Banks signatory thereto and Harris Trust and Savings
Bank, as Administrative Agent for the Banks. Unless otherwise defined herein,
the terms used in this Compliance Certificate have the meanings ascribed thereto
in the Credit Agreement.

        The Undersigned Hereby Certifies That:

1. I am the duly elected _______________ of the Company;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in Paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Company's compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct.

        Described below are the exceptions, if any, to Paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

_________________________________________________________________________

_________________________________________________________________________

_________________________________________________________________________

_________________________________________________________________________

1

        The foregoing certifications, together with the computations set forth
in Schedule I hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this ____ day of
______________, 20__.

Name    ____________________ Title       ____________________

2

 

Schedule I to Compliance Certificate

General Binding Corporation


Compliance Calculations for Third Amended and Restated Multicurrency Credit
Agreement
Dated as of June 26, 2003

Calculations as of ________________, 20__

A.     Total Leverage Ratio (Section 12.15(a) of the Agreement)

> 1. Consolidated Debt

$_______________
A1

> 2. Consolidated Net Income for the most recent applicable fiscal quarters of
> the Company

$_______________
A2

> 3. Federal, state, local and foreign income taxes for the same period

$_______________
A3

> 4. Consolidated Interest Expense for the same period

$_______________
A4

> 5. Depreciation of fixed assets for the same period

$_______________
A5

> 6. Amortization for the same period

$_______________
A6

> 7. Net earnings for the same period for certain unconsolidated Persons as per
> clause (y) of definition of Consolidated EBITDA

$_______________
A7

> 8. Net losses for the same period for certain unconsolidated Persons as per
> clause (z) of definition of Consolidated EBITDA

$____________
A8

> 9. Cash and Non-cash gains on sales and dispositions and other extraordinary
> gains for the same period as per proviso (a) of definition of Consolidated
> EBITDA

$_______________
A9

> 10. Non-cash losses on sales and dispositions for the same period as per
> proviso (a) of definition of Consolidated EBITDA

$_______________
A10

1

> 11. Non-cash losses from impairment of goodwill per FASB 142 as per proviso
> (b) of definition of Consolidated EBITDA

$_______________
A11

> 12. Pro-forma additions to EBITDA on Acquisitions for the same period as per
> proviso (c) of definition of Consolidated EBITDA

$_______________
A12

> 13. Pro-forma deductions from EBITDA on Divestitures for the same period as
> per proviso (c) of definition of Consolidated EBITDA

$_______________
A13

> 14. Adjustments to EBITDA for such period

$_______________
A14

> 14A. For fiscal quarters ending June 30, 2002, September 30, 2002, December
> 31, 2002 and March 31, 2003, use deemed Consolidated EBITDA amounts from
> definition of "Consolidated EBITDA" in lieu of actual amounts

$_______________
A14A

> 15. Add Lines A2-A6, A8, A10, A11, A12 and A14, but subtract Lines A7, A9 and
> A13 (and use A14A in lieu of this sum as applicable) (Consolidated EBITDA)

$_______________
A15

> 16. Ratio of Line A1 to A15 (Total Leverage Ratio)

_____: 1.0
A16     



> 17. Line A16 Ratio must be less than or equal to:

            _____ : 1.0



> 18. Is Company in Compliance? (Circle Yes or No)

                 Yes/No

B.     Senior leverage Ratio (Section 12.15(b) of the Agreement)

> 1. Senior Consolidated Debt

$_______________
B1

> 2. Consolidated EBITDA for the most recent four fiscal quarters of the Company
> (from Line A15 above)

$_______________
B2

2

> 3. Ratio of Line B1 to B2 (Senior Leverage Ratio)

_____ : 1.0
B3



> 4. Line B3 Ratio must be less than or equal to:

_____ : 1.0             

> 5. Is Company in Compliance? (Circle Yes or No)

Yes / No              

C.     Fixed Charge Coverage Ratio (Section 12.16 of the Agreement)

> 1. Consolidated EBITDA (from Line A15 above) for the most recent four fiscal
> quarters of the Company

$_______________
C1

> 2. Consolidated Capital Expenditures for the most recent four fiscal quarters
> of the Company

$_______________
C2

> 3. Subtract Line C2 from Line C1

$_______________
C3

> 4. Principal payments made or required to be made on Indebtedness (excluding
> any prepayments of the Term Loans under Section 5.4) for the most recent four
> fiscal quarters of the Company

$_______________
C4

5. Consolidated cash Interest Expense for the most recent four fiscal quarters
of the Company

$_______________
C5

> 6. Cash Taxes for the most recent four fiscal quarters of the Company

$_______________
C6

> 7. Restricted Payments paid under Section 12.18 for the most recent four
> fiscal quarters of the Company

$_______________
C7

> 8. Sum of Lines C4-C7 (Consolidated Fixed Charges)

$_______________
C8

> 9. Ratio of Line C3 to C8 (Fixed Charge Coverage Ratio)

_____: 1.0

C9

> 10. Line C9 must be greater than or equal to:

_____: 1.0
C10 



> 11. Is Company in Compliance? (Circle Yes or No)

Yes / No

3

D. Consolidated Net Worth (Section 12.17 of the Agreement)

> 1. Consolidated shareholders' equity (exclusive of changes in other
> comprehensive income after 3/31/03 and without duplicating charges for income
> taxes under tax allocation agreements)

 

$_______________
D1

> 2. Cumulative after-tax Adjustments to EBITDA from Effective Date (but
> excluding any portion thereof which would increase Consolidated Net Income
> above $0 for the period during which such Adjustments to EBITDA were included
> in calculating Consolidated EBITDA)

 

$_______________
D2

> 3. Sum of lines D1 and D2 (Consolidated Net Worth)

 

$_______________
D3

> 4. $37,000,000

 

$37,000,000


D4

> 5. 50% of Consolidated Net Income (if positive) for each fiscal quarter of the
> Company commencing with 6/30/03 quarter

 

$_______________
D5

> 6. Sum of Lines D4 and D5

 

$_______________
D6

> 7. Is Company in Compliance? (Circle Yes or No)

Yes/No

E.     Limitation on Permitted Foreign Subsidiary Support (Sections 12.14(k) and
12.20(f) of the Agreement)

> 1. Capital expenditures under clause (i) of definition since Effective Date

$_______________
E1

> 2. Maximum permitted amount

$3,000,000


E2

> 3. Aggregate outstanding Indebtedness under clause (ii) of definition (see
> further calculation in Section K)

$_______________
E3

> 4. Incremental Investments since Effective Date under clause (ii) of
> definition

$_____________


E4



4

> 5. Maximum permitted amount

$50,000,000


E5

> 6. Investments in China under clause (iii) of definition since Effective Date

$_______________
E6

> 7. Maximum permitted amount

$500,000


E7

> 8. Is Company in Compliance? (Circle Yes or No)

Yes / No

 

F.     Limitation on other Investments in Foreign Subsidiaries and Minority
Foreign Investments (Section 12.14(l) of the Agreement)

> 1. Amount of Investments in Foreign Subsidiaries and Minority Foreign
> Investments

$_______________
F1

> 2. Amount existing on March 31, 2003

$_______________
F2

> 3. Is Company in Compliance? (Circle Yes or No)

Yes / No

G.     Indebtedness (Section 12.20 of the Agreement)

> 1. Purchase money indebtedness and Capitalized Lease Obligations other than
> Potential Financing Transactions (not in excess of $10,000,000)

$_______________
G1

> 2. Indebtedness of Foreign Subsidiaries extended by third parties (see
> calculations in sections E and K)

$_______________
G2

> 3. Indebtedness incurred to finance Acquisitions permitted by Section 12.14(e)

> $______________
> G3

> 4. Indebtedness existing on the Effective Date and described on Schedule 12.20
> and refinancings thereof

$_____________
G4

> 5. Other Indebtedness as per Section 12.24(i) (not in excess of $3,000,000)

> $______________
> G5

> 6. Is Company in Compliance with lines G1-G5 and other provisions of
> Section 12.20? (Circle Yes or No)

Yes / No

5

H.     Consolidated Capital Expenditures (Section 12.21 of the Agreement)

> 1. Consolidated Capital Expenditures for relevant period

$_______________
H1

> 2. Applicable overall limitation for relevant period (including any permitted
> carryover of unspent amount in previous year - up to $2,500,000)

$_______________
H2

> 3. Is Company in Compliance? (Circle Yes or No)

Yes / No

 

I.     Dispositions of Assets to Foreign Subsidiaries (Section 12.12(a)(4) of
the Agreement)

> 1. Dispositions of assets to Foreign Subsidiaries during relevant period

$_______________
I1

> 2. Applicable overall limitation during term of Agreement

$5,000,000
I2

> 3. Is Company in Compliance? (Circle Yes or No)

Yes / No

 

J.     Property of Company and Domestic Subsidiaries Located outside U.S.
(Section 7.1(ii)(B) of the Agreement)

1. Property of Company and Domestic Subsidiaries located outside U.S. (other
than pledged Property)

$_______________
J1

2. Applicable overall limitation

$15,000,000
J2

3. Is Company in Compliance? (Circle Yes or No)

Yes / No

 

K.     Foreign Indebtedness and Foreign Indebtedness Basket Amount
(Section 12.20(f) of the Agreement) and clause (ii) of definition of "Permitted
Foreign Subsidiary Support" and Mandatory Prepayments under Section 5.4(f))

> 1. Aggregate outstanding Indebtedness under clause (ii) of definition of
> "Permitted Foreign Subsidiary Support" (from line E3)

$_______________
K1

6

> 2. Identify by lender, borrower and outstanding principal amount all such
> Indebtedness (list below or on separate schedule)

 

> 3. U.S. Dollar Equivalent on the date of determination of the Indebtedness
> listed on Schedule 12.20(f)

> $______________
> K3

> 4. Additional principal amount of such Indebtedness permitted to be incurred
> without mandatory prepayment

$8,000,000
K4

> 5. The aggregate amount of all payments of principal made by the Company on
> the Term Loans after the Effective Date from the proceeds of Indebtedness
> incurred after the Effective Date of the type described in clause (ii) of the
> definition of "Permitted Foreign Subsidiary Support"

> $_____________
> K5

> 6. Sum of Lines K3, K4 and K5 ("Foreign Indebtedness Basket Amount")

$_____________
K6

> 7. Excess of Line K1 over Line K6 (amount required to be prepaid pursuant to
> Section 5.4(f) at time Indebtedness incurred)

$_____________
K7

> 8. Is/was Company in Compliance with prepayment requirement under Section
> 5.4(f)? (Circle Yes or No)*

Yes / No

*Note that the Company must make the calculation outlined in this Section K
every time it incurs Indebtedness of the type described in clause (ii) of the
definition of "Permitted Foreign Subsidiary Support"

7

Exhibit G

Form of Election to Participate

___________, 20__

Harris Trust And Savings Bank,
as Administrative Agent for the Banks party to the
Credit Agreement referred to below
111 West Monroe Street
Chicago, Illinois 60690

Dear Sirs:

        Reference is made to the Third Amended and Restated Multicurrency Credit
Agreement, dated as of June 26, 2003 (the "Credit Agreement") among General
Binding Corporation, one or more Borrowing Subsidiaries from time to time party
thereto, the Banks named therein, Harris Trust and Savings Bank as
Administrative Agent for the Banks. Capitalized terms used and not defined
herein have the meanings assigned to them in the Credit Agreement.

        The undersigned, [name of Borrowing Subsidiary], a [jurisdiction of
incorporation] corporation, hereby elects to be a Borrowing Subsidiary for
purposes of the Credit Agreement, effective from the date hereof until an
Election to Terminate shall have been delivered on behalf of the undersigned in
accordance with the Credit Agreement. The undersigned confirms that (i) it is a
Wholly-Owned Subsidiary of the Borrower hereunder, (ii) it has irrevocably
appointed the Borrower as its agent under Section 5.10 of the Credit Agreement;
(iii) the execution, delivery and performance by it of the Credit Agreement,
this Election to Participate and the Notes which it has executed and delivered
are within its corporate powers, have been duly authorized by all necessary
corporate action, requires no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of its charter
or by-laws or of any agreement or instrument to which it is a party or is
subject, or by which it, or its property, is bound, or of any judgment,
injunction, order, decree or other instrument binding upon it or result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, (iv) the Credit Agreement and the Notes constitute valid and
binding obligations of the undersigned subject to general principles of equity
and bankruptcy, reorganization, insolvency and similar laws of general
application to enforcement of creditors' rights and (v) the representations and
warranties set forth in Section 9 of the Credit Agreement are true and correct
as to the undersigned as of the date hereof, and the undersigned hereby agrees
to perform all the obligations of a Borrowing Subsidiary under, and to be bound
in all respects by the terms of, the Credit Agreement, including without
limitation Section 17.16 thereof, as if the undersigned were a direct signatory
party thereto.

1

        All notices to the undersigned under the Credit Agreement should be
directed to General Binding Corporation at its address for notices specified
pursuant to Section 17.8 of the Credit Agreement. This instrument shall be
construed in accordance with and governed by the internal laws of the State of
Illinois.

Very truly yours, [NAME OF BORROWING SUBSIDIARY] By        Name  
_______________________ Title      _______________________

 

        The undersigned hereby confirms that [name of Borrowing Subsidiary] is a
Borrowing Subsidiary for purposes of the Credit Agreement described above.

GENERAL BINDING CORPORATION By Name  _______________________ Title    
_______________________

 

        Receipt of the above Election to Participate is hereby acknowledged on
and as of _____________________.

HARRIS TRUST AND SAVINGS BANK as Administrative Agent for the Banks By Name 
_______________________ Title     _______________________

2

 

Exhibit H

Form of Election to Terminate

___________, _____

Harris Trust And Savings Bank,
as Administrative Agent for the Banks party to the
Credit Agreement referred to below
111 West Monroe Street
Chicago, Illinois 60690

Dear Sirs:

        Reference is made to the Third Amended and Restated Multicurrency Credit
Agreement, dated as of June 26, 2003 (the "Credit Agreement") among General
Binding Corporation, one or more Borrowing Subsidiaries from time to time party
thereto, the Banks named therein, Harris Trust and Savings Bank as
Administrative Agent for the Banks. Capitalized terms used and not defined
herein have the meanings assigned to them in the Credit Agreement.

        The undersigned, [name of Borrowing Subsidiary], a [jurisdiction of
incorporation] corporation, hereby elects to terminate its status as a Borrowing
Subsidiary for purposes of the Credit Agreement, effective as of the date
hereof. The undersigned hereby represents and warrants that all principal and
interest on all Notes of the undersigned and all other amounts payable by the
undersigned pursuant to the Credit Agreement have been paid in full on or prior
to the date hereof. Notwithstanding the foregoing, this Election to Terminate
shall not affect any obligation of the undersigned under the Credit Agreement or
under any Note heretofore incurred.

        This instrument shall be construed in accordance with and governed by
the internal laws of the State of Illinois.

Very truly yours, [NAME OF BORROWING SUBSIDIARY] By Name 
_______________________ Title     _______________________

1        

The undersigned hereby confirms that the status of [name of Borrowing
Subsidiary] as a Borrowing Subsidiary for purposes of the Credit Agreement
described above is terminated as of the date hereof.

GENERAL BINDING CORPORATION By Name  _______________________ Title    
_______________________

 

        Receipt of the above Election to Terminate is hereby acknowledged on and
as of ______________________.

HARRIS TRUST AND SAVINGS BANK as Administrative Agent for the Banks By Name 
_______________________ Title     _______________________

2

Exhibit I

To each of the Banks named in the
hereinafter defined Credit Agreement

c/o Harris Trust And Savings Bank,
as Administrative Agent for the Banks party to the
Credit Agreement referred to below
111 West Monroe Street
Chicago, Illinois 60690

Gentlemen:

        We have acted as counsel to [Name of Borrowing Subsidiary], a
_____________ corporation (the "Borrower"), in connection with the authorization
of and the execution and delivery of the Third Amended and Restated
Multicurrency Credit Agreement, dated as of June 26, 2003 (the "Credit
Agreement") among General Binding Corporation, one or more Borrowing
Subsidiaries from time to time party thereto, the Banks named therein, Harris
Trust and Savings Bank as Administrative Agent for the Banks. All capitalized
terms used and not defined herein shall have the meanings assigned to them in
the Credit Agreement.

        In our capacity as such counsel, we have made such investigations of
fact and have considered such questions of law as we have deemed necessary for
the purposes of this opinion, which is delivered to you pursuant to
Section 11.3(a) of the Credit Agreement. Based on the foregoing, it is our
opinion that:

(i) the Borrower is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation; has the corporate power to
carry on its present business; is duly licensed or qualified in all states and
jurisdictions wherein the nature of the business carried on by it or the assets
and properties owned or leased by it requires such qualification or licensing;
and the Borrower has the corporate power and authority to enter into the Credit
Agreement, to make the borrowings therein provided for, to issue its Notes, and
to perform each and all of the matters and things therein provided for.

(ii) The Credit Agreement and the Notes delivered on the date hereof have been
duly authorized, executed, and delivered by and on behalf of the Borrower and
all constitute legal, valid, and enforceable obligations of the Borrower, except
to the extent affected by bankruptcy, insolvency or other similar laws relating
to or affecting the enforcement of creditors' rights and remedies generally and
general principles of equity.

(iii) The Credit Agreement and the Notes, do not, nor will the performance or
observance by the Borrower of any of the matters and things therein provided
for, contravene any provision of law applicable to the Borrower, any judgment or
decree 

1

applicable to the Borrower, the Articles of Incorporation, or By-laws of the
Borrower, or, any indenture or material agreement to which the Borrower is a
party or by which it or any of its properties is bound.

(iv) All authorizations, consents, approvals, filings, registrations, exemptions
and regulatory approvals necessary to permit execution of the Credit Agreement
and performance of its obligations thereunder by the Borrower, and to permit
borrowings by the Borrower under the Credit Agreement and the issuance of the
Notes, have been obtained and remain in full force and effect.

(v) There is no litigation or governmental proceeding pending or to the best of
our knowledge threatened, against the Borrower which could reasonably be
expected to (i) materially adversely affect the business and properties of the
Borrower on a consolidated basis or (ii) impair the validity or enforceability
of the Credit Agreement or the Notes or materially impair the ability of the
Borrower to perform its obligations under the Credit Agreement or the Notes.

[(vi) Except for ________, the execution and delivery of the Agreement and the
Notes are not subject to any tax, duty, fee or other charge, including, without
limitation, any registration or transfer tax, stamp duty or similar levy,
imposed by or within [insert jurisdiction of incorporation] or any political
subdivision or taxing authority thereof or therein.

(vii) Neither the Borrower nor its property has any right of immunity on grounds
of sovereignty or otherwise from jurisdiction, attachment (before or after
judgment) or execution in respect of any action or proceeding relating in any
way to the Agreement or the Notes that may be brought in the courts of [insert
jurisdiction of incorporation].

(viii) There are no legal impediments to your access to the courts of [insert
relevant jurisdiction] nor shall you be required to qualify under any statute or
law or pay any franchise tax, stamp tax or similar fee to gain such access,
whether in respect of a direct suit on the Credit Agreement or a proceeding to
register a judgment obtained before a court in the United States, except for
such fees as would be required of plaintiffs, both resident and non-resident, in
seeking access to the courts of [insert relevant jurisdiction]; nor except for
________, will you be resident, domiciled, carrying on business or otherwise
subject to taxation in [insert relevant jurisdiction] by reason only of your
execution, delivery or performance the Credit Agreement or enforcement of the
Credit Agreement or the Notes;

(ix) The Borrower has the power to submit, and pursuant to the Credit Agreement
has legally, validly, effectively and irrevocably submitted, to the jurisdiction
of the courts of the State of Illinois and of the United States for the Northern
District of Illinois in respect of any action or proceeding relating in any way
to the Credit Agreement or the Notes.

2

(x) The choice by the parties to the Credit Agreement of the law of the State of
Illinois as governing law should be recognized by the courts of ___________ as
legal, valid and binding.]*

In rendering the opinions expressed above, we have examined originals, or copies
of originals certified to our satisfaction, of such agreements, documents,
certificates and other statements of government officials and corporate officers
and such other papers and evidence as we have deemed relevant and necessary as a
basis for this opinion.

                                                                                               
Respectfully submitted,

> > > > >                                 

 

* Insert for Non-U.S. Borrowing Subsidiaries

 

3

 

Exhibit J

Subsidiary Guarantee Agreement

____________, _____

Harris Trust And Savings Bank,
as Administrative Agent for the Banks party to the
Credit Agreement referred to below
111 West Monroe Street
Chicago, Illinois 60690

Dear Sirs:

        Reference is made to the Third Amended and Restated Multicurrency Credit
Agreement, dated as of June 26, 2003 (the "Credit Agreement") among General
Binding Corporation, one or more Borrowing Subsidiaries from time to time party
thereto, the Banks named therein, Harris Trust and Savings Bank as
Administrative Agent for the Banks. Capitalized terms used and not defined
herein have the meanings assigned to them in the Credit Agreement.

        The undersigned, [name of Guarantor], a [jurisdiction of organization]
[type of entity], hereby elects to be a "Guarantor" for all purposes of the
Credit Agreement, effective from the date hereof and the undersigned hereby
agrees to perform all the obligations of a Guarantor under, and to be bound in
all respects by the terms of, the Credit Agreement, including without limitation
Section 16 thereof, as if the undersigned were a direct signatory party thereto.

        The undersigned confirms that (i) the execution, delivery and
performance by it of this Subsidiary Guarantee Agreement is within its corporate
powers, have been duly authorized by all necessary corporate action, requires no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of its charter or by-laws or of any agreement or
instrument to which the Company or it is a party or is subject, or by which the
Company or it, or the Company's or its property, is bound, or of any judgment,
injunction, order, decree or other instrument binding upon it or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries and (ii) the representations and warranties set forth in Section 9
of the Credit Agreement are true and correct as to the undersigned as of the
date hereof.

1

        This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Illinois.

Very truly yours, [NAME OF GUARANTOR] By Name  _______________________ Title    
_______________________

2

Exhibit K

Assignment and Acceptance



Dated ______________, 200___

        Reference is made to the Third Amended and Restated Multicurrency Credit
Agreement dated as of June 26, 2003 (the "Credit Agreement") among General
Binding Corporation (the "Company"), the Banks (as defined in the Credit
Agreement) and Harris Trust and Savings Bank, as Administrative Agent for the
Banks (the "Agent") and certain other parties. Terms defined in the Credit
Agreement are used herein with the same meaning.

        __________________________ (the "Assignor") and ____________________
(the "Assignee") agree as follows:

        1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, $________________ of
the Assignor's [Revolving Credit Commitment] [Term Loan Commitment] as in effect
on the Effective Date (as defined below) and $_____________ of the [Revolving
Loans] [Term Loans] owing to the Assignor on the Effective Date.

        2. The Assignor (i) represents and warrants that as of the date hereof
(A) its [Revolving Credit Commitment] is $____________, its [Term Loan
Commitment] is $_____________, and (B) the aggregate outstanding principal
amount of [Revolving Loans] made by it under the Credit Agreement that have not
been repaid is $______________ and the aggregate outstanding principal amount of
[Term Loans] made by it under the Credit Agreement that have not been repaid is
$____________; (ii) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, lien, or encumbrance of any kind;
(iii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iv) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

        3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Banks pursuant to Section 12.6 thereof and such other documents
and information as it has deemed 

1

appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as the Administrative Agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Bank; and (v) specifies as its lending offices (and address
for notices) the offices set forth beneath its name on the signature page
hereof.

        4. It is understood that any fees or interest accrued from and after
(and including) the Effective Date with respect to the interests assigned hereby
are for the account of the Assignee. Each of the Assignor and the Assignee
hereby agrees that if it receives any amount under the Credit Agreement which is
for the account of the other party hereto, it shall receive the same for the
account of such other party to the extent of such other party's interest therein
and shall promptly pay the same to such other party.

        5. The effective date for this Assignment and Acceptance shall be
___________________ (the "Effective Date"). Following the execution of this
Assignment and Acceptance, it will be delivered to the Borrower for its consent
(if required) and to the Administrative Agent for its consent (if required) and
for recording by the Administrative Agent.

        6. Upon the giving of such consents (if required) and recording, as of
the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Bank thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

        7. Upon the giving of such consents (if required) and recording, from
and after the Effective Date, the Administrative Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement for periods
prior to the Effective Date directly between themselves.

        8. In accordance with Section 17.12 of the Credit Agreement, the
Assignor and the Assignee request and direct that the Administrative Agent
prepare and cause each Borrower to execute and deliver to the Assignee and, if
applicable, to the Assignor, a new [Committed Revolving Loan Note] [Term Note]
payable to such party, reflecting the assignment hereunder.

2        

        9. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

[ASSINOR] By     ________________________ Title   ________________________
[ASSIGNEE] By     ________________________ Title   ________________________
Address for notices   _____________                                 
_____________                                  _____________
Telecopy                   _____________ Telephone                 _____________
Domestic Rate Lending Office                        _____________
                                 _____________                                 
_____________ Eurocurrency Lending Office                        _____________
                                 _____________ [Accepted and consented to this
                                 _____________ ________ day of _______, 200__
GENERAL BINDING CORPORATION By  _______________________________ Title 
_____________________________]*

*

If required under section 17.12 of the Credit Agreement



3

[Accepted and consented by the Administrative Agent this _____ day of _______,
200__ HARRIS TRUST AND SAVINGS BANK, as Administrative Agent By 
_______________________________ Title  _____________________________]*

* If required under section 17.12 of the Credit Agreement

4

Exhibit L

Borrowing Base Certificate

To:     Harris Trust and Savings Bank, as Administrative Agent under, and the
Lenders party to, the Credit Agreement described below.

        Pursuant to the terms of the Third Amended and Restated Multicurrency
Credit Agreement dated as of June 26, 2003, among us (the "Credit Agreement"),
we submit this Borrowing Base Certificate to you and certify that the
information set forth below and on any attachments to this Certificate is true,
correct and complete as of the date of this Certificate.

A.     Receivables in Borrowing Base



1. Gross Receivables (excluding Canada)

 

_____________

2. Gross Canadian Receivables (excluding Quebec)

 

_____________

3. Total Gross Receivables

 

_____________

4. Less

   

> (a) Ineligible sales

_____________

 

> (b) Owed by an account debtor who is an Affiliate

_____________

 

> (c) Owed by an account debtor who is in an insolvency or reorganization
> proceeding

_____________

 

> (d) Credits/allowances

_____________

 

> (e) Unpaid more than 60 days from due date

_____________

 

> (f) Not invoiced within 5 Business Days of shipment or with payment terms more
> than 120 days from invoice

_____________



 

> (g) Otherwise ineligible

_____________

 

> (h) 25% Cross-aging factor

_____________

 

5. Total Deductions (sum of lines A4a - A4h)

 

_____________

6. Eligible Receivables (line A1 minus line A5)

 

_____________

1

7. Portion of Canadian Receivables exceeding U.S. $6,500,000 ("Excess
Canadian Receivables")

 

_____________



8. Eligible Receivables net of Excess Canadian Receivables (line A6 minus line
A7)

 

_____________

9. Eligible Receivables in Borrowing Base
(line A8 x .85)

 

_____________

B.     Inventory in Borrowing Base



1. Gross Inventory (excluding Canada)

 

_____________

2. Gross Canadian Inventory (excluding Quebec)

 

_____________

3. Total Gross inventory

 

_____________

4. Less

   

> (a) Goods not located at approved locations

_____________

 

> (b) Obsolete, slow moving, or not merchantable

_____________

 

> (c) Otherwise ineligible

_____________

 

5. Total Deductions (sum of lines B4a - B4c above)

 

_____________

6. Eligible Inventory (line B3 minus line B5)

 

_____________

7. Portion of Eligible Canadian Inventory exceeding U.S. $4,000,000 ("Excess
Canadian Inventory")

 

_____________

8. Portion of work-in-process inventory exceeding $3,000,000

 

_____________

9. Portion of demonstration and marketing inventory exceeding $500,000

 

_____________

10. Excess Canadian Inventory, and excess work-in-process and demonstration and
marketing inventory (sum of lines B7-B9 above)

 

_____________

11. Eligible Inventory net of Excess Canadian Inventory and excess
work-in-process and demonstration and marketing inventory (line B6 minus line
B10)

 

_____________

12. Eligible Inventory in Borrowing Base (line B11 x .50)

 

_____________

2

C.     Total Borrowing Base

1. Line A9

_____________



2. Line B4

_____________



3. Sum of Lines C1 and C2 (Borrowing Base)

_____________



D.     Revolving Credit Advances



1. Revolving Loans (including Committed Revolving Loans and Swing Line Loans)

_____________

 

2. Letters of Credit

_____________

 

3. Total Outstandings (line D1 plus D2)

 

_____________

E.     Unused Availability



(line C3 minus line D3)

 

_____________

Dated as of this ______ day of __________________.

GENERAL BINDING CORPORATION By Name   ________________________ Title     
________________________

 

Schedule 1

Existing Letters of Credit

1.     Standby Letter of Credit No. SPL 35198 dated April 17, 1996 issued by
Harris Trust and Savings Bank to First Trust National Association, as Trustee
under an Indenture of Trust dated April 1, 1996 between Maryland Industrial
Development Financing Authority and such Trustee, in the stated amount of
$6,918,706.85 as of the Effective Date.

 2.     Standby Letter of Credit No. SPL90006358 issued by Harris Trust and
Savings Bank in favor of ABN Amro Bank, Portugal, in the stated amount of EUR
1,367,000 (Euro) plus 10% as of the Effective Date.

3.    Standby Letter of Credit No. SPL90007268 issued by Harris Trust and
Savings Bank in favor of Royal Bank of Canada, Miami Agency, in the stated
amount of $2,849,664.00 as of the Effective Date

4.    Standby Letter of Credit No. SPL90007270 issued by Harris Trust and
Savings Bank in favor of Continental Casualty Company in the stated amount of
$250,000.00 as of the Effective Date.

5.    Standby Letter of Credit No. SPL90009753 issued by Harris Trust and
Savings Bank in favor of General Electric Capital Corporation in the stated
amount of $1,267,365.00 as of the Effective Date.

6.    Standby Letter of Credit No. SPL90009080 issued by Harris Trust and
Savings Bank in favor of RLI Insurance Company in the stated amount of
$227,705.25 as of the Effective Date.

7.    Standby Letter of Credit No. SPL90010066 issued by Harris Trust and
Savings Bank in favor of ProLogis Development Services Inc. in the stated amount
of $200,000.00 as of the Effective Date.



8.    Standby Letter of Credit No. S514884 dated February 9, 1999 issued by
LaSalle Bank N.A. to First Citizens Bank & Trust Company, as Trustee and Agent
under an Indenture of Trust dated July 1, 1988 between Village of Addison,
Dupage County, Illinois and such Trustee, in the stated amount of $1,250,625.00
as of the Effective Date.

 

 

Schedule 9.2

List of Subsidiaries

As of 5/15/03



Investment



Owned By


Percent
Ownership


Jurisdiction of Organization

Allfax Paper Products, Limited

GBC (United Kingdom) Limited

100

United Kingdom

Allfax UK, Limited

GBC (United Kingdom) Limited

100

United Kingdom

Compania Papelera Marmo S.A.

de C.V.

Grupo GBC S.A. de C.V.
General Binding Corporation GBC International, Inc.
VeloBind, Incorporated

93.17592
3.41204
1.70602
1.70602

Mexico

**GBC Asia Pte. Ltd.

GBC International, Inc.

100

Singapore

* * *

GBC Australia Pty. Limited

GBC International, Inc.

GBC United Kingdom Holdings, Ltd.

79

21

Australia

GBC Basingstoke Limited

GBC (United Kingdom) Limited

100

United Kingdom

***GBC Canada, Inc.

GBC International, Inc.

100

Canada

**GBC Deutschland GmbH

General Binding Corporation

100

Germany

*GBC/Fordigraph Pty. Limited

GBC Australia Pty. Limited

100

Australia

**GBC France S.A.S.

GBC International, Inc.
General Binding Corporation

99.94754
0.05246

France

**GBC General Binding Polska Sp.z.o.o.

GBC International, Inc.
General Binding Italia S.r.l.

98.75
1.25

Poland

GBC Handelsgesellschaft m.b.H.

GBC Nederland B.V.

100

Austria

1

GBC India Holdings Inc.

GBC International, Inc.

100

Nevada

GBC International Finance Company

GBC Nederland B.V.
GBC Handelsgesellschaft m.b.H.

0.25
99.75

Ireland

*GBC International, Inc.

General Binding Corporation

100

Nevada

**GBC International Services S.P.R.L.

GBC International, Inc.
General Binding Corporation

99.8667
0.1333

Belgium

***GBC Japan K.K.

GBC International, Inc.

100

Japan

GBC Mexicana S.A. de C.V.

Grupo GBC S.A. de C.V.
General Binding Corporation GBC International, Inc.
VeloBind, Incorporated

96.44
1.78
0.890
0.890

Mexico

***GBC Nederland B.V.

GBC International, Inc.

100

Netherlands

GBC New Zealand Limited

GBC Australia Pty. Limited

100

New Zealand

GBC Scandinavia AB

Ibico GmbH
GBC International, Inc.

75
25

Sweden

*GBC (Schweiz) GmbH
(f.k.a. Ibico Trading GmbH)

Ibico GmbH
General Binding Schweiz AG



79.3
20.7



Switzerland

***GBC United Kingdom Holdings, Ltd.

GBC International, Inc.
General Binding Corporation

98.5074
1.4926

United Kingdom

*GBC (United Kingdom) Limited

GBC United Kingdom
    Holdings, Ltd.
Ibico GmbH

94.3503

5.6497

United Kingdom

General Binding Iberia, S.A.

Ibico GmbH

100

Spain

***General Binding Italia S.r.l.

GBC International, Inc.
Ibico GmbH
General Binding Corporation

99.65025
0.34880
0.00095

Italy

2

**General Binding Schweiz AG
(f.k.a. GBC Schweiz A.G.)



GBC International, Inc.

100

Switzerland

**Grupo GBC S.A. de C.V.

General Binding Corporation
GBC International, Inc.
VeloBind, Incorporated

58.972
20.517
20.511

Mexico

**Hwa Seung GBC Co., Ltd. (a.k.a. GBC Asia Film Group Co. Ltd.)

General Binding Corporation
HS Industries, Inc.



80
20



South Korea

**Ibico AG

GBC International, Inc.

100

Switzerland

***Ibico GmbH

GBC International, Inc.

65

Switzerland

 

Ibico GmbH Holdings LLC

35

Nevada

*Ibico GmbH Holdings LLC

GBC International, Inc.

100

Nevada

Ibico Holdings Singapore Pte.
Ltd.

Ibico GmbH

100

Singapore

Ibico Portuguesa Lda.

Ibico GmbH

100

Portugal

Ibico Singapore Pte. Ltd.

Ibico Holdings Singapore Pte. Ltd.

100

Singapore

Mirabeau Contract Sales, Limited

GBC (United Kingdom) Limited

100

United Kingdom

**PBB&R S.A. de C.V.

GBC International, Inc.
General Binding Corporation
VeloBind, Incorporated

97
2
1

Mexico

Plastic Binding Corporation

General Binding Corporation

100

Illinois

**Printing Wire Supplies Limited

GBC International, Inc.

100

Ireland

Quartet Manufacturing Company (1997) Inc.

GBC Canada, Inc.

100

Canada

*VeloBind, Incorporated

General Binding Corporation

100

Delaware

3

Schedule 9.6

Taxes

None

 

Schedule 9.8

ERISA

    The Company may take steps to terminate, in full or in part, its Mississippi
401(k) plan, and may elect to merge such plan into the General Binding
Corporation 401(k) plan.

 

 

Schedule 9.12

Real Property

 

Address

Owned

Leased

1.

One GBC Plaza
1135 Skokie Boulevard
Northbrook, IL 60062

X

 

2.

712 W. Winthrop Avenue
Addison, IL 60101

X

 

3.

500 Bond Street
Lincolnshire, IL 60069

 

X

4.

4151 Anderson Road
DeForest, WI 53532

 

X

5.

825 Turnberry Court
Hanover Park, IL 60103

 

X

6.

2150 Boggs Road #440
Duluth, GA 30136

 

X

7.

49 Railside Road
Don Mills, ONT, Canada
M3A 1B3

 

X

8.

14430 Best Avenue
Santa Fe Springs, CA 90670

 

X

9.

1746 W. Crosby
Carrollton, TX 75006

 

X

10.

321 Benigno Boulevard
Bellmawr, NJ 08031

 

X

11.

560 Western Maryland Parkway
Hagerstown, MD 21740

X

 

12.

Good Bridge Road
Amelia, VA 23002

X

 

13.

Carretera Nacional
KM 8.5 Ote
Módulo Ind. Dé America
Nuevo Laredo, Tamaulipas, Mexico
88295

 

X

14.

Rutherford Road
Basingstoke, Hampshire
RG24 8PD U.K.

 

X

15.

Mercuriusstraat 9
6468 ES Kerkrade
The Netherlands

X

 

16.

Neptuno No. 43
Nva. Industrial Vallejo
Delegacion Gustavo A.
Madero
07700 Mexico, D.F.

X

 

17.

Via Oberdan 33
28070 Tornaco
Novara, Italy

 

X

18.

281 Nanakodai
Noda-Shi, Chiba
Noda, Japan
278-0051

X

 

19.

10150 80th Street
Kenosha, WI 53142

 

X

20.

301 Hastings Drive
Buffalo Grove, IL 60089

 

X

21.

112-114 S. Lombard Road
Addison, IL 60101

 

X

22.

10303 80th Street
Kenosha, WI 53142

 

X

23.

1734 W. Williams
Suite 8
Phoenix, AZ 85027-1338

 

X

24.

5700 Old Orchard Road
Skokie, IL 60077

X

 

25.

300 Quartet Avenue
Booneville, MS 38829

X

 

26.

100 American Avenue
Booneville, MS 38829

 

X

27.

2297 N. 2nd Street
Booneville, MS 38829

 

X

28.

1 Quartet Avenue
Ashland, MS 38603

X

 

29.

2300 Crown Colony
Quincy, MA 02166



X

30.

1150 1st Avenue
Suite 620
King of Prussia, PA 16406

 

X

31.

225 W. 34th Street
Suites 613-621
New York, NY 10122

 

X

32.

7000 Broadway #100
Denver, CO

 

X

33.

2050 Marconi Drive
Suites 48 and 50
Alpharetta, GA 30005



 

X

34.

7068 Koll Parkway
Suite 419
Pleasanton, CA

 

X

35.

3330 Old Glenview Road
Suite 9
Wilmette, IL 60091

 

X

36.

70 E. Lake
Suite 1200
Chicago, IL 60601

 

X

37.

Unit 1, Block Q
Regents Park Estate
Princess Road
East Regents Park
NSW 2143 Australia

 

X

38.

28 Beesley Street
West End (Brisbane)
QLD 4101 Australia

 

X

39.

Level 3
Hanover House
158 City Road
Southbank (Melbourne)
VIC 3006 Australia

 

X

40.

Unit 12
167 Gladstone Street
Fyshwick A.C.T.
(Canberra) Australia

 

X

41.

Harmony Tower, Building F
1-32-2, Hon-cho
Nakano-Ku
Tokyo, Japan
PC: 164-8721

 

X

42.

Hanafusa Building
1-2-2 Dosho-machi
Chuo-ku
Osaka-Shi
Osaka, Japan
541-0045

 

X

43.

Tomita Building
2-5 Ushijima-cho
Nishi-ku
Nagoya-shi
Aichi, Japan
451-0046
(Nagoya, Japan)

 

X

44.

Sphinx Center Building
2-14-1 Hakataeki-higashi
Hakata-ku
Fukuoka-shi
Fukuoka, Japan
812-0013

 

X

45.

Tokyo-Danchisoko Building
6-2-11 Iriya
Adachi-ku
Tokyo, Japan
121-0836

 

X

46.

47 Ayer Rajah Crescent
Units #05-05/07 & #05-08/17
Singapore 139947

 

X

47.

Hoeilaart Office Centre
Ivo Vandammestraat 5-7
Building B
1560 Hoeilaart 
Belgium

 

X

48.

1, allee des Bas Tillers
Parc Les Barbanniers
92330 Gennevilliers
Cedex, France

 

X

49.

Industtrieweg 3
D-79798 Jestetten, Germany

 

X

50.

Uferweg 40-42
D-63571 Gelnhausen, Germany

 

X

51.

Holtum Noondweg #7
2161 Re Born
Born, Holland

 

X

52.

IDA Business Park
Poppintree
Finglas
Dublin 11 Ireland

 

X

53.

Milanofiori, Palazzo F10
20094 Assago
Italy

 

X

54.

Via Vincenzo Monti 34
I-20123 Milan
Italy



 

X

55.

Zona Industrial
Apartado 98
4970
Arcos de Valdevez
Portugal

X

 

56.

E-28006
Madrid, Spain

 

X

57.

Lima 5
Barcelona, Spain



 

X

58.

Isaac Peral, 19
Madrid, Spain



 

X

59.

Makadamgatan 5
Box 22032
SE-250-22
Helsingborg
Sweden

 

X

60.

Gewerbestrasse 8
CH-8212
Neuhausen
Switzerland

 

X

1.

3011 Viking Way
Unit 100
Richmond BC
Canada V6V 1W1

 

X

2.

2672 Lancaster Road
Warehouse #62
Ottawa, ON
Canada K1B 4T7

 

X

63.

4527 Rue Dobrin
St. Laurent QC
Canada H4R 2L8

 

X

64.

10 Morris Drive
Unite #7
Burnside Industrial Park
Dartmouth NS
Canada B3B 1M2

 

X

65.

350 Keewatin Street
Unit 2
Winnipeg MB
Canada R2X 2R9

 

X

66.

7220 Fisher Street SE
Unit 130
Calgary, AB
Canada T2H 2H8

 

X

67.

6325 Gateway Blvd. N.W.
#125A
Edmonton, AB
Canada T5K 2J8

 

X

68.

12 Corrine Court
Concord ONT
Canada L4K 5A4

 

X

69.

1845 Kryczka Place
Kamloops, BC
Canada V1S 1S4

 

X

70.

Antonio Ricaurte
#319 - Comuna
Santiago, Chile

 

X

71.

Juan Fernandex Albarran Nos 41 y 43
Lotes 79, 80 y 81
Fracc. Ind. San Pablo Xhalpa
54090 Tlalnepantla, Edo de Mexico

 

X

72.

98-18 Shin Hang Ri Doon Po Myun
Asan City 336-870 Choong Nam, Republic of Korea

X

 

Schedule 11.1(j)

Mortgages and Title Insurance

Owned Properties




Site No.


Address

Title Insurance
Amount (110% of Value)

1.

560 Western Maryland Parkway
Hagerstown, MD 21740

$2,585,000

2.

Good Bridge Road
Amelia, VA 23002

$1,100,000

3.

300 Quartet Avenue
Booneville, MS 38829

$14,520,000

4.

1 Quartet Avenue
Ashland, MS 38603

$3,630,000

5.

One GBC Plaza
Northbrook, IL 60062

Not Applicable

6.

712 W. Winthrop Ave.
Addison, IL 60101

Not Applicable

7..

5700 Old Orchard Road
Skokie, IL 60077

Not Applicable

Leased Properties




Site No.


Address


Value

8.

300 Quartet Avenue
Booneville, MS 38829


Included with Site No. 3 above

9.

10150 80th Street
Kenosha, WI 53142

Not Applicable

10.

10303 80th Street
Kenosha, WI 53142

Not Applicable

11.

301 Hastings Drive
Buffalo, Grove IL 60089

Not Applicable



Schedule 12.9

Permitted Liens

 

1. Lien in favor of AT Plastics Inc. on inventory sold to the Company by AT
Plastics Inc. on consignment as described on that certain financing statement
filed on April 6, 1998 as file number 39100000000753 with the Department of
Taxation and Assessments in the State of Maryland.

2. Liens permitted by the Mortgages.

3. Liens on the Company's real property located at One GBC Plaza, Northbrook,
Illinois and 5700 Old Orchard Road, Skokie, Illinois, and on the Company real
property and personal property located at 712 W. Winthrop Ave., Addison,
Illinois, securing the Indebtedness described in Section 11.1(m) of the
Agreement.

4. Lien in favor of Cupertino National Bank on the Crown Forklift, RR5010-35S
s/n 1A194396 as described in that certain financing statement filed on February
20, 2003 as file number 030107782 with the Delaware Department of State, UCC
Filing Section.

5. Lien in favor of Bank One Wisconsin on a Caterpillar Forklift as described in
that certain financing statement filed on July 15, 1996 as file number 003565381
with the Illinois Secretary of State, as amended and continued.

6. Lien in favor of Yale Financial Services, Inc. on the Yale Forklift, NR035 as
described in that certain financing statement filed on February 19, 1999 as file
number 003991328 with the Illinois Secretary of State.

7. Lien in favor of Canon Financial Services, Inc. on the copier model NP6085,
serial number NFD12751 as described in that certain financing statement filed on
May 16, 1999 as file number 004031946 with the Illinois Secretary of State.

8. Lien in favor of Crown Credit Company on the Komatsu Lift Truck, model
FG30SHT, serial number 553611 as described in that certain financing statement
filed on March 22, 2001 as file number 004357312 with the Illinois Secretary of
State.

9. Lien in favor of Canon Financial Services, Inc. on the copier model IR50001,
serial number NRL04212 as described in that certain financing statement filed on
June 4, 2003 as file number 007100175 with the Illinois Secretary of State.



Schedule 12.20

Permitted Indebtedness

 

1.Indebtedness representing committed investment in and to that certain joint
venture with Neschen AG described in Section 12.14(h), and as limited by such
Section 12.14(h) to $5,000,000.

2.Indebtedness under that certain industrial revenue bond financing in Addison,
Illinois, in an amount equal to approximately $1,150,000.

3.Indebtedness under that certain industrial revenue bond financing in
Hagerstown, Maryland, in an amount equal to approximately $6,840,000.

4.Indebtedness representing the 9-3/8% Senior Subordinated Notes in an amount
equal to $150,000,000.

5.Indebtedness representing financing from Transamerica Equipment Financial
Service Corporation in an amount approximately equal to $14,800,000.

6.Indebtedness representing capital lease obligations under asset financings in
an amount equal to approximately $1,033,000.

7.Indebtedness representing a standby letter of credit in the stated amount of
250,000 Euros.

Schedule 12.20(f)

Indebtedness of the type referred to in clause (ii) of the definition of
"Permitted Foreign Subsidiary Support" outstanding on May 31, 2003

(Amounts in Thousands)

International Indebtedness

Amount Outstanding at 5/31/03


Currency

5/31/03 US $ Conversion Rate


US $ Equivalent

Debt

       

Netherlands

13,106

Euros

0.8496

$ 15,426

Korea

[1]

  3,634

US $

1.0000

$   3,634

UK

     409

Pounds

0.6114

$      669

Japan

120,000  

Yen

119.3500    

$   1,005

Italy

  2,762

Euros

0.8486

$   3,251

Portugal

  1,196

Euros

0.8486

$   1,408

Singapore

       16

Singapore $

1.7313

$          9

Letters of Credit

       

Portugal

[2]

    308

Euros

0.8496

$      362

UK

    250

Euros

0.8496

$      294

Capital Leases

       

Italy

    870

Euros

0.8496

$   1,024

Singapore

      16

Singpore $

1.7313

$          9

Total International Indebtedness

$ 27,091

[1] Korea's functional currency is US$.
[2] Amount shown is net of Portugal's debt supported by the LC.